Se ANNEE - EDIMON SFECIALE N° 4 RÉPUBLIQUE DU CONGO Do IS Lente
jeudi 25 mai Unité * Travail * Progrès x:

JOURNAL OFFICIEL

DE LA REPUBLIQUE DU CONGO

paraissant le jeudi de chaque semaine à Brazzaville

ABONNEMENTS
DESTINATIONS NUMERO
1 AN 6 MOIS 3 MOIS
REPUBLIQUE DU CONGO 24.000 12.000 6.000 500 F CFA
Voie aérienne exclusivement
ETRANGER 38.400 19.200 9.600 800 F CFA

9 Annonces judiciaires et légales et avis divers : 460 frs la ligne (il ne sera pas compté moins de 5.000 frs par annonce ou avis).

Les annonces devront parvenir au plus tard le jeudi précédant la date de parution du “JO”

9 Propriété foncière et minière : 8.400 frs le texte. a Déclaration d'association : 15.000 frs le texte.

DIRECTION : TEL./FAX : (+242) 281.52.42 - BOÎTE POSTALE 2.087 BRAZZAVILLE - Email : journal.officiel@sgg.cg
Règlement : espèces, mandat postal, chèque visé et payable en République du Congo, libellé à l'ordre du Journal officiel

et adressé à la direction du Journal officiel et de la documentation.

SOMMAIRE

Loi n° 22-2017 du 24 mai 2017 portant approbation du contrat de partage de production
Tchibeli-Litanzi Il signé le 14 juillet 2015 et de l'avenant n° 1 au contrat de partage de

production Tchibeli-Litanzi II, signé le 9 février 2017... 3
Contrat de partage de production... 3
Avenant n°1 au contrat de partage de production Tchibéli-Litanzi IL... 35
Accord relatif au régime applicable aux permis d'exploitation TCHENDO II, TCHIBOUELA II
et TCHIBELI-LITANZI II 43
Décret n° 2017 - 39 du 25 mars 2017 portant attribution à la société nationale des pétroles

65

du Congo d'un permis d'exploitation d'hydrocarbures liquides ou gazeux dit Tchibéli-Litanzi Il»

De mai 2017

Journal officiel de la République du Congo 3

Loi n° 22-2017 du 24 mai 2017 portant
approbation du contrat de partage de production
Tchibeli-Litanzi II, signé le 14 juillet 2015 et de
l'avenant n° 1 au contrat de partage de production
Tchibeli-Litanzi II, signé le 9 février 2017

L'Assemblée nationale et le Sénat
ont délibéré et adopté :
Le Président de la République promulgue la loi
dont la teneur suit :
Article premier : Sont approuvés, le contrat de partage
de production Tchibeli-Litanzi II, signé le 14 juillet 2015
et l'avenant n° 1 au contrat de partage de production
Tchibeli-Litanzi II, signé le 9 février 2017, dont les

textes sont annexés à la présente loi.

Article 2 : La présente loi sera publiée au Journal of-
ficiel et exécutée comme loi de l'Etat.

Fait à Brazzaville, le 24 mai 2017

Par le Président de la République,
Denis SASSOU-N'GUESSO

Le Premier ministre, chef du Gouvernement,
Clément MOUAMBA
Le ministre des finances, du budget
et du portefeuille public,
Calixte NGANONGO
Le ministre des hydrocarbures,

Jean-Marc THYSTERE TCHICAYA
CONTRAT DE PARTAGE DE PRODUCTION

PERMIS TCHIBELI-LITANZI II
ENTRE
LA RÉPUBLIQUE DU CONGO

LA SOCIETE NATIONALE DES PETROLES
DU CONGO

TOTAL E&P CONGO
ENI CONGO
AFRICA Oil & GAS CORPORATION
PETRO CONGO

KONTINENT CONGO

Table des matières

Article 1 - Définitions

Article 2 - Objet du Contrat

Article 3 - Champ d'application du Contrat - Opérateur
Article 4 - Comité de Gestion

Article 5 - Programmes de Travaux et Budget

Article 6 - Découverte d'Hydrocarbures Gazeux
Article 7 - Remboursement des Coûts Pétroliers
Article 8 - Partage de la production

Article 9 - Valorisation des Hydrocarbures Liquides
Article 10 - Provision pour Investissements Diversifiés
Article 11 - Régime fiscal

Article 12 - Transfert de propriété et enlèvement des
Hydrocarbures Liquides

Article 13 - Propriété des biens mobiliers et immobiliers

Article 14 - Formation et emploi du personnel
congolais

Article 15 - Produits et services nationaux

Article 16 - Informations - Confidentialité -

Déclarations Publiques

Article 17 - Cessions

Article 18 - Entrée en Vigueur - Date d'Effet - Durée
— Modifications

Article 19 - Force majeure
Article 20 - Droit applicable
Article 21 - Arbitrage

Article 22 - Fin du Contrat
Article 23 - Garanties générales
Article 24 - Adresses

Article 25 - Notifications

Article 26 - Divers

ANNEXE I - PROCEDURE COMPTABLE
ANNEXE II - REGIME DOUANIER ET FISCAL
ANNEXE INT - DECRET D'ATTRIBUTION

CONTRAT DE PARTAGE DE PRODUCTION
Entre

La République du Congo (ci-après désignée le
« Congo »), représentée par Monsieur Gilbert
ONDONGO, Ministre d'Etat, Ministre de l'Economie,
des Finances, du Plan, du Portefeuille Public et de
l'Intégration et Monsieur André Raphaël LOEMBA,
Ministre des Hydrocarbures, dûment habilités aux
fins des présentes,

D'une part,
Et

La Société Nationale des Pétroles du Congo (ci-
après désignée « SNPC »), établissement public à
caractère industriel et commercial, dont le siège
social est sis Boulevard Denis Sassou-N'guesso,
boîte postale 188, Brazzaville, République du Congo,
immatriculée au Registre du Commerce et du Crédit
Mobilier de Brazzaville sous le numéro BZV-CGO-
RCCM-02-B-018, représentée par Monsieur Jérôme
KOKO, son Directeur Général, Président du Directoire,
dûment habilité aux fins des présentes,
4 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

La société TOTAL E&P CONGO, (ci-après dénommée
«TEP Congo), société anonyme de droit congolais avec
conseil d'administration au capital de 20.235.301,20
Dollars, antérieurement dénommé «Elf Congo», dont le
siège social est sis avenue Poincaré, boîte postale 761,
Pointe-Noire, République du Congo, immatriculée au
Registre du Commerce et du Crédit Mobilier de Pointe-
Noire sous le numéro CG/PNR/08 B 625, représentée
par Monsieur Pierre JESSUA, son Directeur Général,
dûment habilité aux fins des présentes,

La société Eni Congo S.A. (ci-après désignée
« Eni Congo»), société anonyme de droit congolais
avec conseil d'administration au capital social de
17.000.000 USD, antérieurement dénommée « Agip
Recherches Congo », dont le siège social est sis avenue
Charles de Gaulle, boîte postale 706, Pointe Noire,
République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier du Greffe du Tribunal
de Commerce de Pointe-Noire sous le numéro RCCM
2007 M 287, représentée par Monsieur Lorenzo
FIORILLO, son Directeur Général, dûment habilité
aux fins des présentes,

La société Africa Oil & Gas Corporation, (ci-après
désignée « AOGC »), société anonyme avec conseil
d'administration au capital social de 100.000.000 FCFA,
dont le siège social est sis Passage à niveau, Rue Mbochis
Moungali, boîte postale 15073, Brazzaville, République
du Congo, immatriculée au Registre du Commerce et du
Crédit Mobilier du Greffe du Tribunal de Commerce de
Brazzaville sous le numéro RCCM 10 B 2401, représentée
par Monsieur Pierre Narcisse LOUFOUA, son Directeur
Général, dûment habilité aux fins des présentes,

La société PETRO CONGO S.A. (ci-après
dénommée « PETCO »), société anonyme avec conseil
d'administration au capital social de 50.000.000
FCFA, dont le siège social est sis 26 rue Sikou Doume,
Quartier Ndji-Ndji, boîte postale 1225, Pointe Noire,
République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier du Greffe du Tribunal
de Commerce de Pointe Noire sous le numéro RCCM
14 B 734, représentée par Monsieur Bienvenu Cliff
MATONDO BALONGANA, son Directeur Général,
dûment habilité aux fins des présentes,

La société KONTINENT CONGO S.A. (ci-après désignée
« KONTINENT »), société anonyme avec conseil
d'administration au capital de 100 000 000 FCFA,
dont le siège social est sis 3 boulevard Denis SASSOU-
N'GUESSO, boîte postale 964, Brazzaville, République
du Congo, immatriculée au Registre du Commerce et du
Crédit Mobilier du Greffe du Tribunal de Commerce de
Brazzaville sous le numéro RCCM 14 B 4889, représentée
par Monsieur Yaya MOUSSA, son Directeur Général,

Ci-après désignées collectivement « le Contracteur »
ou individuellement une «Entité du Contracteur,

D'autre part,

Le Congo, SNPC, TEP Congo, Eni Congo, AOGC et

PETCO étant ci-après dénommés collectivement les
« Parties » ou individuellement une « Partie ».

IL A PREALABLEMENT ETE EXPOSE QUE :

A. TEP Congo exerce ses activités pétrolières au
Congo dans le cadre d'une convention d'établis-
sement signée le 17 octobre 1968 entre la Répu-
blique et l'Entreprise de Recherche et Activités
Pétrolières (aux droits de laquelle sont venues
successivement les sociétés Elf Aquitaine et Total
S.A.), telle qu'amendée par les avenants numéros
un (1) à vingt (20), ainsi que par l'accord du 30
juin 1989 entre la République et les sociétés Elf
Aquitaine et Elf Congo (la «Convention»).

B. Par décret n° 95-130 du 21 juillet 1995, il a été
octroyé à Elf Congo le permis d'exploitation dit
« TCHIBELI-LITANZI-LOUSSIMA » (le « Permis
TCHIBELI-LITANZI-LOUSSIMA )) ;

C. En application de l'avenant n° 8 à la Convention,
le Congo, et TEP Congo ont négocié et arrêté les
modalités de leur coopération aux fins d'évalua-
tion, de mise en développement et d'exploitation
du permis d'exploitation TCHIBELI-LITANZI-
LOUSSIMA issu de l’ancien permis de recherche
dit « Pointe Noire Grands Fonds » attribué à TEP
Congo par décret n° 73-222 du 19 juillet 1973.
Ces modalités ont été reprises et complétées, dans
le contrat de partage de production conclu en date
du 22 juillet 1995 entre le Congo, TEP Congo et
Eni Congo (le « Contrat de Partage de Produc-
tion PEX ») ;

D. Constatant l'existence de réserves en hydrocarbures
liquides pouvant encore faire l'objet d'une exploitation
économiquement rentable dans la zone couverte par
le Permis TCHIBELI-LITANZI-LOUSSIMA, TEP Congo
et Eni Congo ont exprimé leur volonté de poursuivre
la valorisation de ces réserves jusqu'à leur terme
ultime ;

E. TEP Congo et Eni Congo ont souhaité réaliser ce
projet en établissant un partenariat à long terme
avec le Congo et la SNPC :

F. Par décret n° du.

2015, le Permis TCHIBELI-LITANZI-LOUSSIMA
a été restitué au Congo et il a été octroyé à la
SNPC (associée à TEP Congo, Eni Congo, AOGC,
PETCO et Kontinent), avec effet à la Date d'Effet
(telle que définie ci-dessous), un nouveau permis
d'exploitation dit « TCHIBELI-LITANZI Il » (le
« Permis »), sur la zone de permis figurant dans
ledit décret (le « Décret d’Attribution ») ;

G. Dans un protocole d'accord en date du 14 juillet
2015 (le Protocole d'Accord), le Congo, SNPC, TEP
Congo, Eni Congo, AOGC, PETCO et Kontinent ont
négocié et arrêté les modalités de leur coopération
dans le présent contrat de partage de production (le
« Contrat ») aux fins de mise en valeur des réserves
en hydrocarbures liquides du Permis. L'avenant
n° 20 à la Convention exclut le Permis TCHIBELI-
De mai 2017

Journal officiel de la République du Congo 5

LITANZI-LOUSSIMA de son champ d'application ;

H. Le Congo et les Entités du Contracteur souhaitent
incorporer les principes du Protocole d'Accord
visés aux paragraphes ci-dessus dans le présent
Contrat. La Convention ne s'applique pas dans le
cadre du présent Contrat :

I. Par ailleurs, les Entités du Contracteur arrêteront
entre elles un accord d'association établissant
leurs droits et obligations respectifs pour la
réalisation des Travaux Pétroliers sur le Permis
TCHIBELI-LITANZI II (le «Contrat d'Association).

IL A ENSUITE ETE CONVENU CE QUI SUIT :

ARTICLE 1 - DÉFINITIONS

Aux fins du présent Contrat, les termes suivants
auront la signification fixée au présent article :

1.1 « Actualisation » désigne l'application de
l'indice d'inflation du produit intérieur brut des États-
Unis d'Amérique, tel que publié par l'OCDE dans sa
Revue Mensuelle, à la page “National Accounts”, sous
les références : “National Income and Product - États-
Unis - Implicit Price Level’. La valeur de l'indice était
de 100 en 2010 et de 107,3 au 4° Trimestre 2014.
En cas d'impossibilité d'utiliser ladite référence, les
Parties se concerteront pour convenir d'une nouvelle
référence.

12 « Année Civile » désigne la période de douze
(12) mois consécutifs commençant le 1‘ janvier et se
terminant le 31 décembre de chaque année.

1.3 «Baril» ou «bbl» désigne l'unité égale à quarante-
deux (42) gallons américains (un (1) gallon U.S. étant
égal à 3,78541 litres) mesurés à la température de
quinze (15) degrés Celsius.

1.4 « Bonus » désigne le bonus fixé d'un commun
accord entre les Parties dans le cadre du Protocole
d'Accord.

1:55 « Budget » désigne l'estimation prévisionnelle
des coûts d'un Programme de Travaux.

1.6 « Cession » a la signification qui lui est donnée
à l'article 17.1.

1.7 « Code des Hydrocarbures » est le code
promulgué par la loi n°24-94 du 23 août 1994.

1.8 « Comité d’Evaluation » a la signification qui
lui est donnée à l’article 4.10 du Contrat.

19 « Comité de Gestion » désigne l'organe visé à
l'article 4 du présent Contrat.

1.10 « Comité de Gestion Extraordinaire » désigne
le comité de gestion statuant sur la fin du Permis
TCHIBELI-LITANZI-LOUSSIMA et l'attribution du
Permis.

1.11 « Condensats » désigne les Hydrocarbures
Liquides à la pression atmosphérique et température
ambiante extraits ou récupérés des Hydrocarbures
Gazeux, commercialement exploitables, résultant
de la séparation par l'utilisation de séparateurs
mécaniques conventionnels normalement en service
dans l'industrie du pétrole, à l'exclusion du Gaz de
Pétrole Liquéfés.

1.12 « Contracteur » désigne l'ensemble constitué
par la SNPC, TEP Congo, Eni Congo, AOGC, PETCO,
Kontinent et toute autre entité à laquelle la SNPC,
TEP Congo, Eni Congo, AOGC, TEPCO ou Kontinent
pourrait céder un intérêt dans les droits et obligations
du présent Contrat.

1.13 « Contrat » désigne le présent contrat de
partage de production et ses annexes ainsi que toute
modification qui pourrait y être apportée.

1.14 « Contrat d’Association » a la signification qui
lui est donnée au paragraphe I du préambule.

1.15 « Contrat de Partage de Production PEX» a la
signification qui lui est donnée au paragraphe C du
préambule.

1.16 « Convention » a la signification qui lui est don-
née au paragraphe A du préambule.

1.17 « Cost Oil » désigne la part de la Production
Nette affectée au remboursement des Coûts Pétroliers
telle que définie à l’article 7.2 du Contrat.

1.18 « Cost Oil Garanti » désigne le niveau de
récupération des Coûts Pétroliers tel que défini à
l'article 7.2.c) du Contrat.

1.19 « Cost Stop » désigne le niveau maximal de
récupération des Coûts Pétroliers tel que défini à
l'article 7.2.a) du Contrat.

1.20 « Coûts Pétroliers » désigne toutes les dépenses
etles provisions liées aux Travaux Pétroliers. Les Coûts
Pétroliers comprennent les dépenses effectivement
encourues par le Contracteur ainsi que les provisions
constituées du fait des Travaux Pétroliers, calculées
conformément à la Procédure Comptable et récupérés
conformément à l’article 7.

1.21 « Date d'Effet » désigne la date de prise d'effet
du Contrat telle que définie à l'article 18.1 du Contrat.

1.22 « Date d’Entrée en Vigueur » désigne la date
d'entrée en vigueur du Contrat telle que définie à
l'article 18.1 du présent Contrat.

1.23 « Décret d’Attribution » a la signification qui
lui est attribuée au paragraphe F du Préambule. Une
copie du Décret d'Attribution figure à l'annexe 2 du
Contrat.

1.24 « Deuxième Période » désigne la période
qui débute à partir de la fin de la Première Période
et durera pour une période d'accélération de cinq
(5) ans.
6 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

1.25 « Dollar » désigne la monnaie ayant cours légal
aux Etats-Unis d'Amérique.

1.26 « Excess Oil» désigne la part de la Production
Nette telle que définie à l'article 7.2 b) du Contrat.

1.27 « Entité du Contracteur » désigne
individuellement une Partie au Contrat, autre
que le Congo, qui est également partie au Contrat
d’Association.

1.28 « Gaz de Pétrole Liquéfiés ou GPL » désigne le
mélange d'hydrocarbures ayant des molécules de 3
atomes de carbone (propane et propylène) ou 4 atomes
de carbone (butane et butène), gazeux à température
ambiante et pression atmosphérique mais liquéfiable
à température ambiante avec une compression
modérée (2 à 8 atmosphères).

1.29 « Hydrocarbures » désigne les Hydrocarbures
Liquides et les Hydrocarbures Gazeux découverts et/
ou produits sur le Permis.

1.30 « Hydrocarbures Gazeux » désigne le gaz
naturel, associé ou non associé aux Hydrocarbures
Liquides, comprenant principalement du méthane et
de l'éthane, qui, à 15°C et à la pression atmosphérique
(conditions standard), sont à l'état gazeux et qui sont
découverts et/ou produits sur le Permis.

1.31 « Hydrocarbures Liquides » désigne les
Hydrocarbures découverts et/ou produits sur
le Permis y compris les Condensats et le GPL, à
l'exception des Hydrocarbures Gazeux.

1.32 « Opérateur » a la signification qui lui est don-
née à l'article 3.2 du Contrat.

1.33 « Parties » désigne les parties au Contrat.

1.34 « Permis » a la signification qui lui est attribuée
au paragraphe F du préambule et désignera égale-
ment la zone géographique couverte par le Permis
telle que définie dans le Décret d'Attribution.

1.35 « Permis TCHIBELI-LITANZI-LOUSSIMA » a la
signification qui lui est attribuée au paragraphe B du
préambule.

1.36 « PID » désigne la Provision pour Investissements
Diversifiés telle que mentionnée à l'article 10 du
Contrat.

1.37 « Première Période » désigne la période qui
débute à compter du 1‘ janvier 2015 et allant jusqu'au
mois calendaire au cours duquel la Production Nette
cumulée depuis le 1% janvier 2015 atteint deux
millions de Barils.

1.38 « Prix Fixé » désigne le prix de chaque Qualité
d'Hydrocarbures Liquides, tel que défini à l’article 9.1
du Contrat.

1.39 « Prix Haut » désigne le Prix Haut Première
Période, Prix Haut Deuxième Période ou Prix Haut
Troisième Période selon le cas.

1.40 «Prix Haut Première Période » désigne la valeur
de quarante (40) Dollars par Baril, applicable pendant
la Première Période, déterminée au 1° janvier 2015 et
actualisée sur une base trimestrielle par application
de l'Actualisation définie à l’article 1.1 ci-dessus.

1.41 « Prix Haut Deuxième Période » désigne la
valeur de quatre-vingt-dix (90) Dollars par Baril,
applicable à partir du premier jour de la Deuxième
Période, déterminée au 1° janvier 2015 et actualisé
sur une base trimestrielle par application de
l'Actualisation définie à l’article 1.1 ci-dessus.

1.42 « Prix Haut Troisième Période » désigne la
valeur de quarante (40) Dollars par Baril, applicable
pendant la Troisième Période , déterminée au 1*%
janvier 2015 et actualisée sur une base trimestrielle
par application de l'Actualisation définie à l'article 1.1
ci-dessus.

1.43 « Procédure Comptable » désigne la procédure
comptable qui, après signature, fait partie intégrante
du présent Contrat dont elle constitue l'Annexe I.

1.44 « Production Nette » désigne la production
totale d'Hydrocarbures Liquides du Permis diminuée
de toutes eaux et de tous sédiments produits, de
toutes quantités d'Hydrocarbures réinjectées dans le
gisement utilisées ou perdues au cours des Travaux
Pétroliers.

1.45 « Profit Oil » désigne la part de la Production
Nette définie à l’article 8.2 du Contrat.

1.46 « Programme de Travaux » désigne le
programme de Travaux Pétroliers devant être effectué
durant une période déterminée, approuvé par le
Comité de Gestion dans les conditions stipulées au
Contrat.

1.47 « Project Procurement Plan » a la signification
qui lui est donnée à l'article 3.9 du Contrat.

1.48 « Protocole d’Accord » a la signification qui lui
est donnée au paragraphe G du préambule.

1.49 « Provisions pour Abandon » désigne les
provisions annuelles constituées par le Contracteur
conformément à l’article 5.5 du Contrat afin de financer
les coûts afférents aux Travaux pour Abandon.

1.50 « Qualité d'Hydrocarbures Liquides » désigne
une quelconque qualité d'Hydrocarbures Liquides,
livrées FOB à un Prix Fixé, conformément aux
dispositions de l’article 9 du présent Contrat, à partir
de l’un des terminaux de chargement au Congo.

1.51 « Redevance Minière» désigne la redevance
minière proportionnelle prélevée sur la Production
Nette dans les conditions prévues à l’article 11.1 du
présent Contrat.

1.52 « Société Affiliée » désigne toute société ou
entité juridique qui contrôle ou qui est contrôlée par
l'une des Parties au Contrat, ou qui est contrôlée
De mai 2017

Journal officiel de la République du Congo 7

par une société ou une entité qui contrôle une Partie
au Contrat, étant entendu que le terme « Contrôle»
signifie, pour les besoins de la présente définition, la
propriété directe ou indirecte par une société ou toute
autre entité juridique de plus de cinquante pour cent
(50 %) des parts sociales ou actions donnant lieu à
la majorité des droits de vote en assemblée générale
ordinaire dans une société ou autre entité juridique.

1.53 « Super Profit Oil » désigne la part de la
Production Nette définie à l’article 8.1 du Contrat.

1.54 « Tiers » désigne toute entité autre qu'une entité
constituant le Contracteur ou une Société Affiliée.

1.55 « Travaux pour Abandon » désigne les Travaux
Pétroliers nécessaires au démantèlement et à la
remise en état des sites d'exploitation situés sur le
Permis tels que programmés par le Comité de Gestion.

1.56 « Travaux de Développement » désigne les
Travaux Pétroliers liés au Permis relatifs à l'étude,
la préparation et la réalisation des opérations telles
que les études sismiques, les forages, l'installation
des équipements de puits et des essais de production,
la construction et l'installation des plates-formes,
ainsi que toutes autres opérations connexes, et toutes
autres opérations réalisées en vue de l'évaluation des
gisements et de leurs extensions, de la production, du
transport, du traitement, du stockage et de l'expédition
des Hydrocarbures aux terminaux de chargement.

1.57 « Travaux d'Exploitation » désigne les Travaux
Pétroliers relatifs au Permis et liés à l'exploitation
et à l'entretien des installations de production, de
traitement, de stockage, de transport et d'expédition
des Hydrocarbures.

1.58 « Travaux Pétroliers » désigne toutes activités
conduites pour permettre la mise en œuvre du Contrat
sur le Permis, notamment les études, les préparations
et les réalisations des opérations, les activités
juridiques, fiscales, comptables et financières. Les
Travaux Pétroliers se répartissent entre les Travaux
de Développement, les Travaux d'Exploitation et les
Travaux pour Abandon.

1.59 « Trimestre » désigne la période de trois (3) mois
consécutifs commençant le premier jour de janvier,
d'avril, de juillet et d'octobre de toute Année Civile.

1.60 Troisième Période » désigne la période qui
débute à partir de la fin de la Deuxième Période
et durera jusqu'à la date d'expiration du Permis
TCHIBELI-LITANZI II.

ARTICLE 2 - OBJET DU CONTRAT

Le Contrat a pour objet de définir les modalités
selon lesquelles le Contracteur réalisera les Travaux
Pétroliers sur le Permis et selon lesquelles les Parties
se partageront la production d'Hydrocarbures en
découlant.

ARTICLE 3 - CHAMP D'APPLICATION DU CONTRAT
- OPÉRATEUR

1.1 Le Contrat est un contrat de partage de produc-
tion sur le Permis régi par les dispositions du Code
des Hydrocarbures.

12 Les Travaux Pétroliers seront réalisés au nom et
pour le compte du Contracteur par une des Entités du
Contracteur dénommée l'« Opérateur ». L'Opérateur
est désigné et choisi par les Entités du Contracteur
dans le cadre du Contrat d'Association. A la Date
d'Effet du Contrat, TEP Congo est l'Opérateur désigné
par le Contracteur pour le Permis.

1.3 Pour le compte du Contracteur, l'Opérateur
aura notamment pour tâche de :

(a) Préparer et soumettre au Comité de Gestion
les projets de Programmes de Travaux
annuels, les Budgets correspondants et
leurs modifications éventuelles ;

(b) Diriger, dans les limites des Programmes de
Travaux et Budgets approuvés, l'exécution
des Travaux Pétroliers ;

(c) Préparer les Programmes de Travaux de
Développement, de Travaux d'Exploitation
et de Travaux pour Abandon relatifs aux
gisements découverts sur le Permis ;

(d) Sous réserve de l'application des dispositions
de l'article 3.6 ci-après, négocier et conclure
avec tous Tiers les contrats relatifs à l'exécution
des Travaux Pétroliers ;

(©

Tenir la comptabilité des Travaux Pétroliers,
préparer et soumettre annuellement au
Congo les comptes, conformément aux
dispositions de la Procédure Comptable ;

(9 Conduire les Travaux Pétroliers de la
manière la plus appropriée et d'une façon
générale, mettre en œuvre tous les moyens
appropriés en respectant les règles de
l'art en usage dans l'industrie pétrolière
internationale, en vue de :

{ l'exécution des Programmes de Travaux
dans les meilleures conditions techniques
et économiques ; et

(ü) l'optimisation de la production dans le
respect d'une bonne conservation des
gisements exploités.

14 Dans l'exécution des Travaux  Pétroliers,
l'Opérateur doit, pour le compte du Contracteur :

(a) Conduire avec diligence toutes les
opérations conformément aux pratiques
généralement suivies dans l'industrie
8 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

pétrolière, se conformer aux règles de
l'art en matière de champs pétrolifères et
de génie civil et accomplir ces opérations
d'une manière efficace et économique.
Tous les Travaux Pétroliers seront
exécutés conformément aux termes du
Contrat.

b

Fournir le personnel nécessaire à la
réalisation des Travaux Pétroliers en
tenant compte des dispositions de
l'article 14 du Contrat.

(c) Permettre à un nombre raisonnable de
représentants du Congo d’avoir un accès
périodique, aux frais du Contracteur, et
dans des limites raisonnables, aux lieux
où se déroulent les Travaux Pétroliers,
avec le droit d'observer tout ou partie
des opérations qui y sont conduites.
Le Congo peut, par l'intermédiaire de
ses représentants ou employés dûment
autorisés, examiner tout ou partie des
données et interprétations de l'Opérateur
se rapportant aux Travaux Pétroliers, y
compris, sans que cette énumération
ne soit limitative, carottes, échantillons
de toute nature, analyses, données
magnétiques, diagrammes, cartes, tables
et levés.

(a)

Mettre en place et maintenir en vigueur,
directement ou par le biais des sociétés
captives, toutes les couvertures d'assurances
de types et montants conformes aux usages
généralement acceptés dans l'industrie
pétrolière et à la réglementation en vigueur
au Congo.

(e) Payer ponctuellement tous les frais et
dépenses encourus au titre des Travaux
Pétroliers.

( Maintenir au Congo une copie de toutes
les données décrites au paragraphe
3.4 c) ci-dessus, exception faite de tels
documents ou matériaux qui nécessitent
des conditions de rangement ou de
conservation spéciales, qui doivent
être maintenus dans un lieu choisi
par les Parties, sous la responsabilité
de l'Opérateur, et auxquels le Congo a
accès de droit.

(g) Sur demande du Congo, lui fournir
une copie des données décrites au
paragraphe 3.4 c) ci-dessus.

1.5 Le Contracteur devra exécuter chaque Programme
de Travaux dans les limites du Budget correspondant
et ne pourra entreprendre aucune opération qui ne
serait pas prévue dans un Programme de Travaux
approuvé, ni engager de dépenses qui excéderaient
les montants inscrits au Budget, sous réserve de ce
qui suit :

(a) Si cela s'avère nécessaire pour l'exécution
d'un Programme de Travaux approuvé,
le Contracteur est autorisé à faire des
dépenses excédant le Budget adopté,
dans la limite de dix pour cent (10 %)
du Budget. L'Opérateur devra rendre
compte de cet excédent de dépenses au
Comité de Gestion suivant.

(b) Au cours de chaque Année Civile, le
Contracteur est aussi autorisé à effectuer,
dans le cadre des Travaux Pétroliers, des
dépenses imprévues non incluses dans
un Programme de Travaux (mais qui
y sont liées) et non inscrites dans un
Budget, dans la limite cependant d'un
total de deux millions (2.000.000) de
Dollars ou leur contre-valeur dans une
autre monnaie. Toutefois, ces dépenses
ne doivent pas être faites pour atteindre
des objectifs jusqu'alors refusés par le
Comité de Gestion et l'Opérateur devra
présenter dans les plus brefs délais un
rapport relatif à ces dépenses au Comité
de Gestion.

Lorsque ces dépenses auront été approuvées par
le Comité de Gestion, le montant autorisé sera à
nouveau porté à deux millions (2.000.000) de Dollars
ou leur contre-valeur dans toute autre monnaie, le
Contracteur ayant en permanence le pouvoir de
dépenser ce montant aux conditions fixées ci-dessus.

(c) En cas d'urgence dans le cadre des
Travaux Pétroliers, l'Opérateur pourra
engager les dépenses immédiates qu'il
jugera nécessaires pour la protection
des vies humaines, des biens et de
l'environnement, et l'Opérateur devra
faire part au Comité de Gestion des
circonstances de ce cas d'urgence et de
ces dépenses.

1.6 Sauf décision contraire du Comité de Gestion, le
Contracteur devra faire des appels d'offres pour les
matériels et services dont le coût est estimé supérieur
à un million cinq cent mille (1.500.000) Dollars pour
les Travaux Pétroliers. Les Entités du Contracteur
pourront soumissionner dans le cadre de ces appels
d'offres à partir de leurs moyens propres ou de ceux
de leurs Sociétés Affiliées. La procédure ci-dessus
ne s’appliquera pas pour les études géologiques
et géophysiques, le traitement et l'interprétation
des données sismiques, les simulations et études
de gisements, l'analyse des puits, corrélation et
interprétation, l'analyse des roches-mères, l'analyse
pétrophysique et géochimique, la supervision
et l'ingénierie des Travaux Pétroliers, les études
nécessaires à la préparation des Travaux pour
Abandon et la réalisation de ces travaux, l'acquisition
de logiciels et les travaux nécessitant l'accès à des
informations confidentielles lorsque les Entités
du Contracteur auront la possibilité de fournir les
prestations à partir de ses moyens ou de ceux de ses
Sociétés Affiliées.
De mai 2017

Journal officiel de la République du Congo 9

1.7 Les montants définis aux articles 3.5 et 3.6 ci-
dessus, valables pour l'année 2015, seront actualisés
chaque année en application de l'indice défini à
l'article 1.1 du Contrat.

18 Le Contracteur exerce ses fonctions en industriel
diligent. Sa responsabilité ne saurait être recherchée
que pour les pertes et les dommages résultant d'une
faute lourde de sa part, telle qu'appréciée au regard
des pratiques et usages internationaux de l'industrie
pétrolière et dans le respect de la réglementation
congolaise applicable.

1.9 Avant d'entreprendre des Travaux de Dévelop-
pement liés à un nouveau projet, le Contracteur
soumettra au Comité de Gestion un plan d'attribution
des contrats (le « Project Procurement Plan »
découlant du Programme de Travaux. Le Project
Procurement Plan déterminera pour chaque contrat :

-__ l'étendue des travaux ou des services ou maté-
riels devra être fournis ;

- les coûts estimés ;
- la stratégie contractuelle.

Le Project Procurement Plan devra tenir compte des
dispositions de l'article 15.

ARTICLE 4 - COMITÉ DE GESTION

1.1 Aussitôt que possible après la Date d'Entrée en
Vigueur du Contrat, il sera constitué un Comité de
Gestion composé d'un représentant de l'Opérateur
pour le compte du Contracteur et d'un représentant
du Congo. Le Congo et l'Opérateur nommeront chacun
un représentant et un suppléant. Le suppléant
nommé par une Partie agira seulement au cas où le
représentant désigné ne serait pas disponible. Chaque
Partie aura le droit de remplacer à tout moment son
représentant ou son suppléant en avisant par écrit
l'autre Partie de ce remplacement avant la tenue
de la prochaine réunion du Comité. Le Congo et le
Contracteur pourront faire participer au Comité de
Gestion un nombre raisonnable d'experts internes
sur tout sujet technique qui pourrait être discuté au
cours des réunions du Comité de Gestion en tenant
compte des dispositions de l’article 4.9.

1.2 Le Comité de Gestion examine toutes les questions
inscrites à son ordre du jour concernant l'orientation,
la programmation et le contrôle de la réalisation
des Travaux Pétroliers. Il examine notamment les
Programmes de Travaux et les Budgets qui feront
l'objet d'une approbation. Il contrôlera l'exécution
desdits Programmes de Travaux et Budget.

Pour l'exécution de ces Programmes de Travaux
et Budgets approuvés, l'Opérateur, pour le compte du
Contracteur, prend toutes les décisions nécessaires pour
la réalisation des Travaux Pétroliers conformément aux
termes du présent Contrat.

1.3 Les décisions du Comité de Gestion sont prises
en application des règles suivantes :

(a) Pour les Travaux de Développement, les
Travaux d'Exploitation et les Travaux
pour Abandon, l'Opérateur présentera,
pour le compte du Contracteur, au
Comité de Gestion, les orientations, les
Programmes de Travaux et les Budgets
qu'il propose pour approbation. Les
décisions du Comité de Gestion sur ces
propositions sont prises à l'unanimité.

Au cas où une question ne pourrait pas recueillir
l'unanimité à une réunion du Comité de Gestion,
l'examen de la question sera reporté à une deuxième
réunion du Comité de Gestion qui se tiendra, sur
convocation de l'Opérateur, dix (10) jours au moins
après la date de la première réunion. Pendant ce
délai, le Congo et le Contracteur se concerteront
et l'Opérateur fournira toutes informations et
explications qui lui seront demandées par le Congo.
Il est entendu que si au cours de cette deuxième
réunion le Congo et le Contracteur ne parviennent
pas à un accord sur la décision à prendre, la décision
appartiendra au Contracteur tant que les Entités du
Contracteur n'auront pas récupéré l'intégralité des
Coûts Pétroliers liés aux Travaux de Développement.

(b) Pour la détermination des provisions
liées aux Travaux pour Abandon, les
décisions du Comité de Gestion sont
prises à l'unanimité.

(c) Les décisions du Comité de Gestion ne
devront pas être susceptibles de porter
atteinte aux droits et obligations résultant,
pour le Contracteur, du Contrat ou du
Permis.

1.4 Le Comité de Gestion se réunit chaque fois que
l'Opérateur le demande, sur convocation adressée
quinze (15) jours à l'avance. La convocation contient
l'ordre du jour proposé, la date, l'heure et le lieu de
la réunion. Les réunions du Comité de Gestion se
tiendront en République du Congo ou en tout autre
lieu décidé à l'unanimité entre les représentants du
Congo et du Contracteur. L'Opérateur fait parvenir
au Congo les éléments d'information nécessaires à la
prise des décisions figurant à l'ordre du jour au moins
huit (8) jours avant la réunion.

1.5 Le Congo peut à tout moment demander que
l'Opérateur convoque une réunion pour délibérer
sur des questions déterminées qui font alors partie
de l'ordre du jour de ladite réunion. Le Comité de
Gestion doit se réunir au moins deux fois au cours
de chaque Année Civile pour discuter et approuver le
Programme de Travaux et le Budget, et pour entendre
le rapport de l'Opérateur sur l'exécution du Budget
afférent à l'Année Civile précédente. Le Comité de
Gestion ne peut statuer sur une question qui ne figure
pas à l'ordre du jour de la réunion, sauf décision
contraire unanime des représentants du Congo et du
Contracteur.
10 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

1.6 Les séances du Comité de Gestion sont présidées
par le représentant du Congo. L'Opérateur en assure
le secrétariat.

1.7  L'Opérateur prépare un procès-verbal écrit de
chaque séance et en envoie copie au Congo dans
les quinze (15) jours de la date de la réunion, pour
approbation ou remarques dans les trente (30) jours
à compter de la date de réception. Sans réponse du
Congo dans ledit délai de trente (30) jours, le procès-
verbal sera considéré comme approuvé par le Congo.
En outre, l'Opérateur établit et soumet à la signature
du représentant du Congo et du Contracteur, avant la
fin de chaque séance du Comité de Gestion, une liste
des questions ayant fait l'objet d'un vote et un résumé
des décisions adoptées à l'occasion de chaque vote.

1.8 Toute question peut être soumise à la décision
du Comité de Gestion sans que soit tenue une séance
formelle, à la condition que cette question soit trans-
mise par écrit par l'Opérateur au Congo. Dans le cas
d'une telle soumission, le Congo doit, dans les dix (10)
jours suivant réception, communiquer son vote par
écrit à l'Opérateur, à moins que la question soumise
au vote ne requière une décision dans un délai plus
bref stipulé par l'Opérateur qui, à moins de condi-
tions d'urgence nécessitant une réponse plus rapide,
ne peut être inférieur à quarante-huit (48) heures. En
l'absence de réponse du Congo dans le délai imparti,
la proposition de l'Opérateur sera considérée comme
adoptée comme si une réunion avait été tenue. Toute
question qui reçoit le vote affirmatif aux conditions
prévues à l’article 4.3 ci-dessus sera réputée avoir été
adoptée comme si une réunion avait été tenue.

19 Le Comité de Gestion peut décider d'entendre
toute personne dont l'audition est demandée par le
Congo ou le Contracteur. En outre, le Congo ou le
Contracteur peut, à ses frais, se faire assister aux
réunions du Comité de Gestion par des experts de
son choix, à condition d'obtenir un engagement de
confidentialité desdits experts, étant entendu que
les experts assistant le Congo ne devront présenter
aucun lien avec des sociétés pétrolières concurrentes
des Entités du Contracteur.

1.10 Il est institué un comité chargé de l'évaluation
des Provisions pour Abandon rattaché au Comité de
Gestion (ci-après désigné le « Comité d’Evaluation »)
et chargé d'examiner les questions suivantes pour
recommandation au Comité de Gestion :

1. Programmes des Travaux pour Abandon et
estimation de leurs coûts ;

2. Calcul des Provisions pour Abandon conformé-
ment aux dispositions de l'article 5.5 :

3. Calcul du montant correspondant aux intérêts
générés mensuellement par les Provisions pour
Abandon ;

4. Recommandation d'affectation desdites
provisions.

Le Comité d'Evaluation des Provisions pour Abandon
est composé de représentants (un titulaire et un
suppléant) du Contracteur et du Congo.

Ce Comité d'Evaluation se réunira selon une périodicité
qui sera déterminée d'un commun accord avec un
minimum d'une (1) réunion par an.

Le secrétariat du Comité d'Evaluation est assuré par
un représentant de l'Opérateur, chargé également de
rédiger un compte rendu écrit de chaque réunion qui
sera envoyé à tous les participants pour approbation.
L'absence de réponse dans le délai de dix (10) jours
ouvrés suivant la transmission dudit compte rendu
sera réputé valoir approbation de son contenu.

Les coûts du Contracteur relatifs à la participation
de ses représentants et au fonctionnement du Comité
d'Evaluation des Provisions pour Abandon seront
supportés par le Contracteur et constitueront un
Coût Pétrolier.

ARTICLE 5 - PROGRAMMES DE TRAVAUX ET BUDGET

1.1 Pour le compte du Contracteur, l'Opérateur
soumettra au Congo, dans un délai de quatre-vingt-
dix (90) jours à compter de la Date d'Entrée en Vigueur,
le premier Programme de Travaux qu'il se propose de
réaliser au cours de l'Année Civile en cours, ainsi que
le projet de Budget correspondant.

Par la suite, au plus tard le quinze (15) novembre
de chaque Année Civile, l'Opérateur soumettra au
Congo le Programme de Travaux qu'il se propose de
réaliser au cours de l'Année Civile suivante ainsi que
le projet de Budget correspondant. Au moment de la
soumission du Programme de Travaux et du Budget
de chaque Année Civile, l'Opérateur présente sous
forme moins détaillée un Programme de Travaux et
un Budget provisionnels pour les deux (2) Années
Civiles suivantes.

1.2 Au plus tard le quinze (15) décembre de
chaque Année Civile, le Comité de Gestion adopte
le Programme de Travaux et le Budget relatifs à
l'Année Civile suivante. Au moment où il adopte un
Programme de Travaux et un Budget, le Comité de
Gestion examinera, à titre préliminaire et indicatif, et
sans l'adopter, le Programme de Travaux et le Budget
pour les deux (2) Années Civiles suivantes. Dès que
possible après l'adoption d'un Programme de Travaux
et d'un Budget, l'Opérateur en adresse une copie au
Congo.

1.3 Chaque Budget contient une estimation détaillée,
par Trimestre, du coût des Travaux Pétroliers prévus
dans le Programme de Travaux correspondant
au Trimestre en question. Chaque Programme de
Travaux et chaque Budget sont susceptibles d'être
révisés et modifiés par le Comité de Gestion à tout
moment dans l'année.

1.4 Dans les quatre-vingt-dix (90) jours suivant la
fin d'une Année Civile ou, en cas de fin du Contrat
dans les trois (3) mois de cette expiration, l'Opérateur
doit, pour le compte du Contracteur, rendre compte
au Congo de la façon dont a été exécuté le Budget
afférent à l'Année Civile écoulée.
De mai 2017

Journal officiel de la République du Congo 11

1.5 Les Provisions pour Abandon constituées
jusqu'à la Date d'Effet par TEP Congo et Eni Congo
conformément au Contrat de Partage de Production
PEX afin de couvrir les coûts afférents à l'abandon
et au démantèlement des installations situées dans
la zone couverte par le Permis TCHIBELI-LITANZI-
LOUSSIMA seront reportées dans la comptabilité du
Permis. Les modalités de gestion de ces Provisions
pour Abandon seront fixées d'accord parties.

La valeur des Provisions pour Abandon constituées
jusqu'au 31 décembre 2014 est de onze millions
cent mille (11.100.000) Dollars (y compris intérêts).
La valeur définitive des Provisions pour Abandon
constituées à la Date d'Effet sera arrêtée à l'occasion
du Comité de Gestion Extraordinaire d'ouverture du
Permis.

Toutes les Provisions pour Abandon constituées
après la Date d'Effet seront placées sur un compte
séquestre. Les modalités de constitution de ces
Provisions pour Abandon après la Date d'Effet et les
modalités de gestion du compte séquestre seront
fixées d'accord Parties.

1.6 Après la Date d'Effet, conformément aux modalités
de constitution des Provisions pour Abandon qui
auront été fixées entre les Parties, l'Opérateur, au
plus tard le quinze (15) novembre de chaque Année
Civile, soumettra au Comité d'Evaluation l'ensemble
des informations nécessaires au Comité d'Evaluation
pour le calcul des Provisions pour Abandon.

1.7 Les registres et livres comptables du Contracteur
se rapportant aux Travaux Pétroliers sont soumis
au Congo ou à ses représentants pour vérification et
inspection périodique.

Si le Congo désire exercer ce droit de vérification, il
préviendra le Contracteur par écrit. Cette vérification
aura lieu dans un délai de quarante-cinq (45) jours
suivant la notification et sera menée, soit en faisant
appel au personnel de l'administration congolaise,
soit en faisant appel à un cabinet indépendant
internationalement reconnu, désigné par lui et agréé
par le Contracteur. Le refus d'agrément de la part du
Contracteur devra être motivé.

Pour une Année Civile donnée, le Congo dispose d'un
délai de quinze (15) mois à compter de la date de dé-
pôt auprès du Congo des comptes définitifs pour l'An-
née Civile en vérification pour effectuer en une seule
fois ces examens et vérifications.

Le Congo peut exercer son droit de vérification pour
plusieurs exercices antérieurs jusqu'à un maximum
de deux (2) Années Civiles à partir de la date de dépôt
des comptes définitifs auprès du Congo.

A l'occasion de ces vérifications, le Congo s'efforce-
ra de procéder aux vérifications de façon à gêner le
moins possible le Contracteur.

Lorsque le Congo exerce ce droit d'audit, les Budgets
relatifs à cet exercice particulier sont utilisés pour la
réalisation de ces contrôles.

Les frais afférents à cette vérification seront pris en
charge par le Contracteur dans la limite d’un montant
annuel de cent mille (100.000) Dollars et constitueront
des Coûts Pétroliers. Ce montant est actualisé chaque
année par application de l'Actualisation.

Lorsque la vérification n'est pas réalisée par le
personnel de l'administration congolaise, le cabinet
indépendant agréé par le Congo et le Contracteur
exerce sa mission dans le respect des termes de
référence établis par le Congo pour l'examen de
l'application des règles définies dans la Procédure
Comptable pour la détermination des Coûts
Pétroliers et de leur récupération. Lesdits termes de
référence sont communiqués au Contracteur avant
l'intervention dudit cabinet. Le rapport final de cette
vérification est communiqué dans les meilleurs délais
au Contracteur.

Les comptes des Sociétés Affiliées de l'Opérateur qui
sont notamment chargées de fournir leur assistance
au Contracteur ne sont pas soumis à la vérification
susvisée mais ils pourront être audités conformément
aux dispositions de l'article 22 de la Procédure
Comptable.

Pour toutes contradictions, erreurs ou anomalies
relevées lors des inspections et vérifications, le Congo
pourra présenter ses objections au Contracteur par
écrit et de manière raisonnablement détaillée, dans
les quatre-vingt-dix (90) jours suivant la fin de ces
examens et vérifications.

Les dépenses imputées aux Coûts Pétroliers et les
calculs relatifs au partage de la Production Nette
durant ladite Année Civile sont considérés comme
définitivement approuvés lorsque le Congo n'aura pas
opposé d'objection dans les délais visés ci-dessus.

Toute objection, contestation ou réclamation fondée,
soulevée par le Congo fait l'objet d'une concertation
avec l'Opérateur. L'Opérateur rectifiera les comptes
dans les plus brefs délais en fonction des accords
qui seront intervenus, ceci en application de la
réglementation en vigueur au Congo. Les différends qui
pourraient subsister seront portés à la connaissance
du Comité de Gestion avant d'être éventuellement
soumis à l'arbitrage conformément aux dispositions
de l'article 21 du présent Contrat.

1.8 Les registres et livres de comptes retraçant les
Travaux Pétroliers sont tenus par l'Opérateur en
langue française et libellés en Dollars. Les registres
seront utilisés pour déterminer la quote-part des
Coûts Pétroliers et de la production revenant à
chacune des Entités du Contracteur aux fins du
calcul par l'Opérateur des quantités d'Hydrocarbures
leur revenant au titre des articles 7 et 8 du présent
Contrat.

Il est entendu qu'à l'occasion de la conversion de
devises et de toutes autres opérations de changes
relatives aux Travaux Pétroliers, le Contracteur ne
réalise ni gain, ni perte qui ne soit porté aux comptes
des Coûts Pétroliers.
12 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

Les modalités relatives à ces opérations seront
précisées dans la Procédure Comptable.

Article 6 - Découverte D'hydrocarbures Gazeux

6.1 En cas de découverte d'Hydrocarbures Gazeux,
le Congo et le Contracteur se concerteront dans
les meilleurs délais pour examiner une exploitation
commerciale de cette découverte et, si elle est possible,
envisager les aménagements qui devront être apportés
au Contrat.

6.2 Lors d'une découverte, le Contracteur pourra
utiliser les Hydrocarbures Gazeux, associés ou non,
pour les besoins des Travaux Pétroliers, et procéder à
toute opération de réinjection d'Hydrocarbures Gazeux
visant à améliorer la récupération des Hydrocarbures
Liquides.

Les quantités d'Hydrocarbures Gazeux ainsi utilisées
ne seront soumises à aucun droit, impôt ou taxe
de quelque nature que ce soit. Sous réserve de la
réglementation en vigueur et particulièrement les
dispositions relatives au « zéro torchage », tout
Hydrocarbure Gazeux associé produit et non utilisé
directement pour les Travaux Pétroliers ou non
valorisable pourra exceptionnellement être brulé à la
torche ou mis à la disposition du Congo.

Article 7 - Remboursement des Coûts Pétroliers

1.1 Le Contracteur assurera le financement de
l'intégralité des Coûts Pétroliers.

12 A l'effet du remboursement des Coûts Pétroliers,
y compris les Provisions pour Abandon, les dépenses
liées aux Travaux pour Abandon et la PID et hormis
les Bonus, chaque Entité du Contracteur a le droit de
récupérer sa part des Coûts Pétroliers ici considérés,
calculés en fonction du pourcentage d'intérêt qu'elle
détient dans le Permis, en prélevant chaque Année
Civile une part de la Production Nette du Permis qui
est ci-après désignée « Cost Oil ».

a) Cost Stop

Le Cost Stop est égal au produit de la Produc-
tion Nette, exprimée en Barils, par le moins
élevé entre le Prix Fixé et le Prix Haut, multi-
pliée par cinquante pour cent (50 %).

b) Excess Oil

Si, au cours d'une Année Civile, le montant
cumulé des Coûts Pétroliers à récupérer est
inférieur au Cost Stop, le Cost Oil correspon-
dra à la part de la Production Nette qui, valo-
risée au Prix Fixé, permet le remboursement
des Coûts Pétroliers à récupérer. Dans ce cas,
l'écart entre le Cost Oil et la part de la Produc-
tion Nette qui, valorisée au Prix Fixé, corres-
pond au Cost Stop est l'« Excess Oil ». Il est
partagé à raison de cinquante pourcent (50 %)

pour le Congo et cinquante pourcent (50 %)
pour le Contracteur.

c) Cost Oil Garanti

Le Cost Oil Garanti est égal à trente-sept vir-
gule cinq pour cent (37,5%) de la Production
Nette valorisée au Prix Fixé.

Si, dans une Année Civile, le montant cumulé
des Coûts Pétroliers à récupérer est supérieur
au Cost Stop :

(A) Si ce montant cumulé des Coûts
Pétroliers à récupérer est inférieur
ou égal au Cost Oil Garanti, le Cost
Oil correspondra à la part de la
Production Nette qui, valorisée au Prix
Fixé, permet le remboursement du
montant cumulé des Coûts Pétroliers
à récupérer. La différence entre les
trente-sept virgule cinq pour cent
(37,5 %) de la Production Nette et le
Cost Oil ne constitue pas de l'Excess
Oil.

(B) Si ce montant cumulé des Coûts
Pétroliers à récupérer est supérieur
au Cost Oil Garanti, le Cost Oil sera
égal à la part de la Production Nette
qui, valorisée au Prix Fixé, est égale
au plus élevé entre le Cost Oil Garanti
et le Cost Stop. Les Coûts Pétroliers
non récupérés seront reportés sur
l'Année Civile suivante jusqu'à la date
de récupération totale ou jusqu'à la
date d'expiration du Contrat si celle-
ci survient avant, conformément aux
stipulations de l'article 7.4 ci-dessous.

13 Le remboursement des Coûts Pétroliers pour
chaque Année Civile au titre du Permis s'effectuera
selon l'ordre de priorité suivant :

- les coûts relatifs aux Travaux d'Exploitation ;

- la PID:

- les coûts relatifs aux Travaux de Développe-
ment ;

- les Provisions pour Abandon.

Les Coûts Pétroliers sont reclassés dans les catégories
de Travaux Pétroliers ci-dessus selon leur nature.

14 Si, au cours d'une quelconque Année Civile les
Coûts Pétroliers ne sont pas entièrement récupérés
au titre des articles 7.2 et 7.3 ci-dessus, le surplus ne
pouvant être récupéré dans ladite Année Civile consi-
dérée sera reporté sur les Années Civiles suivantes
jusqu'à récupération totale ou jusqu'à la date d'expi-
ration du Contrat si celle-ci survient avant. Les Coûts
Pétroliers dont la récupération est reportée feront
l'objet d'une actualisation à leur date de paiement par
l'application de l'Actualisation.
De mai 2017

Journal officiel de la République du Congo 13

1.5 Le Contracteur effectuera les dépenses liées aux
travaux de remise en état des sites à l'issue de l’ex-
ploitation, conformément aux dispositions du présent
Contrat et de la Procédure Comptable. Toutes les dé-
penses liées aux travaux de remise en état des sites
constitueront des Coûts Pétroliers qui s'imputeront
sur les provisions constituées, lesdites provisions
étant reprises pour des montants identiques venant
en déduction des Coûts Pétroliers correspondants.

Article 8 - Partage de la production

8.1 Super Profit Oil :

Si le Prix Fixé est supérieur au Prix Haut, le Super
Profit Oil désigne la part d'Hydrocarbures Liquides
qui, valorisée au Prix Fixé, est équivalente à la dif-
férence entre la Production Nette valorisée au Prix
Fixé et cette même Production Nette valorisée au Prix
Haut, diminuée de la Redevance Minière appliquée à
cette même différence et de la différence entre le Cost
Oil, valorisé au Prix Fixé, et le Cost Stop (si le Cost Oil
valorisé au Prix Fixé est supérieur au Cost Stop). Il est
partagé selon les dispositions ci-après.

(i) Si la production cumulée à compter de la
Date d'Effet, est inférieure ou égale à quinze
millions (15.000.000) de Barils, le partage
du Super Profit Oil sera de soixante-six pour
cent (66 %) pour le Congo et trente-quatre
pour cent (34 %) pour le Contracteur.

(ü) Si la production cumulée à compter de la
Date d'Effet, est supérieure à quinze millions
(15.000.000) de Barils, le partage du Super
Profit Oil sera de soixante-dix pour cent
(70 %) pour le Congo et trente pour cent
(30 %) pour le Contracteur.

8.2 Profit Oil:

8.2.1 Le Profit Oil est défini comme la quantité d'Hy-
drocarbures Liquides égale à la Production Nette, di-
minuée :

- de la part de Redevance Minière revenant à
l'Etat conformément à l'article 11 ci-dessous ;

- du Cost Oil;
- de l'Excess Oil ;
- du Super Profit Oil.

8.2.2 Le partage du Profit Oil, déterminé en appli-
cation de l’article 8.2.1 ci-dessus, est de cinquante
pour cent (50%) pour le Congo et cinquante pour cent
(50%) pour le Contracteur quel que soit le niveau de
production.

Article 9 - Valorisation des Hydrocarbures Liquides

9.1 Aux fins de la récupération des Coûts Pétroliers,
du partage du Profit Oil, de la détermination des
montants à verser au titre de la PID et de la perception
en numéraire de la Redevance Minière, le prix des

Hydrocarbures Liquides (« Prix Fixé ») est le prix fixé
reflétant la valeur d'une Qualité d'Hydrocarbures
Liquides, FOB terminal de chargement au Congo,
sur le marché international, déterminé en Dollars
par Baril. Le Prix Fixé est déterminé paritairement
par le Contracteur et le Congo pour chaque mois.
A cet effet, le Contracteur communiquera au Congo
les informations nécessaires conformément aux
dispositions prévues à la Procédure Comptable.

9.2 Dans le mois suivant la fin de chaque Trimestre, le
Congo et les Entités du Contracteur se rencontreront
afin de déterminer d'un commun accord, pour chaque
Qualité d'Hydrocarbures Liquides produite, le Prix
Fixé pour chaque mois du Trimestre écoulé. A cette
occasion, chaque Entité du Contracteur soumet au
Congo les informations visées à l'article 9.1 ci-dessus
et tout élément pertinent se rapportant à la situation
et à l'évolution des prix des Hydrocarbures Liquides
sur les marchés internationaux.

Si, au cours de cette réunion, un accord unanime
ne peut être obtenu, les Parties se rencontreront à
nouveau en apportant toute information complémentaire
utile relative à l'évolution des prix des Hydrocarbures
Liquides de qualités similaires afin d'obtenir une décision
unanime avant la fin du deuxième mois suivant la fin du
Trimestre considéré.

Pour les besoins de la gestion du présent Contrat,
l'Opérateur détermine, en tant que de besoin, un
prix mensuel provisoire, qui reflétera le niveau
du marché pétrolier à cette période, pour chaque
Qualité d'Hydrocarbures Liquides, qu'il appliquera
jusqu'à la détermination définitive du Prix Fixé pour
le mois considéré. Ce prix provisoire sera porté à la
connaissance du Congo.

En cas de désaccord persistant des Parties sur la
détermination du Prix Fixé, l’une ou l’autre Partie
pourra soumettre le différend à l'arbitrage dans les
conditions prévues à l’article 21 du Contrat.

Article 10 - Provision pour Investissements Diver-
sifiés

La Provision pour Investissements Diversifiés (la
« PID ») est fixée pour chaque Année Civile à un
pour cent (1 %) de la valeur au(x) Prix Fixé(s) de la
Production Nette.

Les montants visés à l'article 10 seront versés par
chaque Entité du Contracteur sur un compte ban-
caire au nom du Trésor Public du Congo selon la lé-
gislation en vigueur, et conformément à la Procédure
Comptable.

Les montants affectés à la PID constituent des Coûts
Pétroliers.

Article 11 - Régime fiscal

11.1 La Redevance Minière due au Congo au titre du
Permis pour les Hydrocarbures Liquides est fixée à
quinze pourcent (15 %) de la Production Nette.
14 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

Le Congo aura le droit de recevoir la Redevance Minière
par virement bancaire en notifiant au Contracteur son
choix au moins quatre-vingt-dix (90) jours à l'avance.
Si une telle notification n'est pas faite par le Congo, la
Redevance Minière sera, alors, prélevée par le Congo
en nature au point d'enlèvement.

Les quantités d'Hydrocarbures Liquides consommées
par le Contracteur au cours des Travaux Pétroliers
seront assujetties au paiement en numéraire de
la Redevance Minière. Le montant de la Redevance
Minière payée par le Contracteur constitue un Coût
Pétrolier.

11.2 La part d'Hydrocarbures Liquides revenant au
Contracteur à l'issue des affectations et des partages
définis aux articles 7, 8 et 11.1 ci-dessus sera nette de
tout impôt, droit ou taxe de quelque nature que ce soit.

La part d'Hydrocarbures Liquides revenant au Congo
à l'issue des affectations et des partages définis aux
articles 7 et 8 ci-dessus comprend l'impôt sur les
sociétés.

Il ne pourra être réclamé en aucune circonstance aux
Entités du Contracteur, de règlement quelconque au
titre de l'impôt sur les sociétés. Le Congo garantit les
Entités du Contracteur contre toute réclamation du
Congo relative au paiement de l'impôt sur les sociétés
par les Entités du Contracteur. Les déclarations
fiscales seront établies en Dollars par chaque Entité
du Contracteur. Les quitus fiscaux correspondants
seront établis au nom de chacune des Entités du
Contracteur auxquelles ils seront remis.

Les dispositions du présent article 11 s’appliqueront
séparément à chaque Entité du Contracteur pour
l'ensemble des Travaux Pétroliers réalisés au titre du
présent Contrat.

11.3 Le Contracteur est assujetti au paiement de la
redevance superficiaire conformément aux disposi-
tions du Code des Hydrocarbures.

11.4 Le Contracteur sera assujetti au régime doua-
nier et fiscal prévu par l'Annexe II au Contrat.

11.5 A l'occasion de toute cession de droit et d’in-
térêts, totales ou partielles, les Entités du Contrac-
teur seront exonérées de tout impôt, droit ou taxe de
quelque nature que ce soit conformément au Code
des Hydrocarbures.

ARTICLE 12 - TRANSFERT DE PROPRIÉTÉ ET EN-
LÈVEMENT DES HYDROCARBURES LIQUIDES

12.1 Les Hydrocarbures produits deviendront la pro-
priété indivise du Congo et du Contracteur au pas-
sage à la tête des puits de production.

La propriété de la part d'Hydrocarbures Liquides
revenant au Congo et à chaque Entité du Contracteur
en application des articles 7, 8 et 11.1 est transférée à
ceux-ci aux sorties des installations de stockage. Dans

le cas d'une expédition par navire pétrolier, le point
de transfert de propriété est le point de raccordement
entre le navire et les installations de chargement.

Chaque Entité du Contracteur, ainsi que ses clients
et transporteurs, aura l'obligation et le droit d'enlever,
librement au point d'enlèvement choisi à cet effet,
la part d'Hydrocarbures Liquides lui revenant en
application des articles 7, 8 et 11.1.

Les Parties conviennent que, en fonction de la réalité
technique des gisements découverts, il pourra être
établi plusieurs points d'enlèvement pour les besoins
du présent Contrat.

Tous les frais relatifs au transport, au stockage et
à l'expédition des Hydrocarbures Liquides jusqu'au
point d'enlèvement feront partie des Coûts Pétroliers.

Reconnaissant que, conformément au premier para-
graphe de cet article 12.1, les Hydrocarbures Liqui-
des deviennent la propriété indivise du Congo et du
Contracteur dès qu'ils passent les têtes de puits de
production, et reconnaissant en plus que les deux
Parties seraient désireuses de fournir une assurance
couvrant le risque de dommages à ces Hydrocarbures
Liquides dans les installations de stockage, les Par-
ties conviennent que le Contracteur souscrive direc-
tement ou indirectement une telle assurance sur la
totalité de tels Hydrocarbures Liquides, y compris la
part du Congo, et que le coût de cette assurance soit
inclus comme un Coût Pétrolier.

12.2 Les Parties enlèvent leur part respective d'Hy-
drocarbures Liquides, FOB terminal de chargement,
sur une base aussi régulière que possible, étant en-
tendu que chacune d'elles pourra, dans des limites
raisonnables, enlever plus ou moins que la part lui
revenant au jour de l'enlèvement, à condition toute-
fois qu'un tel sur-enlèvement ou sous-enlèvement ne
porte pas atteinte aux droits de l'autre Partie et soit
compatible avec le taux de production, la capacité
de stockage et les caractéristiques des navires. Les
Parties se concerteront régulièrement pour établir un
programme prévisionnel d'enlèvement sur la base des
principes ci-dessus.

Les Parties arrêteront et conviendront d'une procédure
d'enlèvement fixant les modalités d'application du
présent article.

12.3 Le Contracteur est tenu, à la demande du Con-
go, de vendre en priorité aux industries congolaises,
aux conditions définies ci-dessous, les Hydrocarbu-
res Liquides lui revenant, y compris le Cost Oil ainsi
que le Profit Oil, en vue de satisfaire les besoins de
celles-ci. Le Congo n'exigera pas du Contracteur qu'il
vende aux industries congolaises au titre de chaque
Année Civile des quantités d'Hydrocarbures Liquides
supérieures à trente pourcent (30 %) de la part leur
revenant au titre du Contrat. Le Congo pourra choisir
la Qualité d'Hydrocarbures Liquides la plus appro-
priée aux besoins des industries congolaises parmi
les qualités disponibles.
De mai 2017

Journal officiel de la République du Congo 15

12.4 Dans la mesure où le Comité de Gestion déter-
minera que cela est possible dans le cadre des opéra-
tions visées par le Contrat, le Contracteur fera des
efforts commercialement raisonnables pour fournir
aux industries désignées par le Congo les différentes
Qualités d'Hydrocarbures Liquides requises. Au cas
où un mélange d'Hydrocarbures Liquides aurait déjà
été effectué, le Contracteur s'engage, à la demande
du Congo, à procéder à des échanges entre le volume
d'Hydrocarbures Liquides revenant au Congo en ap-
plication de l’article 12.3 contre les volumes de pétrole
brut de qualités différentes qui sont à leur disposition
et produits au Congo, en tenant compte de la qualité,
de la valeur et de tous autres facteurs habituellement
pris en considération selon les pratiques en usage
dans l'industrie pétrolière.

12.5 Sous réserve de la limite fixée à l’article 12.3 ci-
dessus, l'engagement du Contracteur de fournir des
Hydrocarbures Liquides aux industries congolaises
est limité, pour chaque Année Civile, à une quantité
égale au total des besoins desdites industries, multi-
pliés par une fraction dont le numérateur est la quan-
tité d'Hydrocarbures Liquides de cette qualité reve-
nant à cette entité au titre de sa participation et dont
le dénominateur est la production totale d'Hydrocar-
bures Liquides de cette qualité réalisée au Congo pen-
dant la même Année Civile.

12.6 Au cas où il existerait au Congo plusieurs pro-
ducteurs, mais où en raison des besoins des industries
congolaises, les Entités du Contracteur se verraient
obligées, à la demande du Congo, de livrer des volu-
mes supérieurs à leur obligation déterminée en ap-
plication des articles 12.3 et 12.5 ci-dessus, le Congo
réunira l'ensemble des producteurs et s'efforcera de
faire effectuer entre eux des échanges des quantités
de pétrole brut de telle sorte que soit établie entre les
différents producteurs l'égalité décrites aux articles
12.3 et 12.5 en tenant compte de la quantité, de la
valeur et de tous autres facteurs habituellement pris
en considération dans l'industrie pétrolière.

12.7 La livraison des quantités d'Hydrocarbures Li-
quides aux industries congolaises se fera au point
d'enlèvement à terre ou en mer, ou à la sortie des instal-
lations de stockage de ces entités.

Article 13 - Propriété des biens mobiliers et immo-
biliers

13.1 La propriété des biens mobiliers et immobiliers
de toute nature acquis par le Contracteur dans le
cadre des Travaux Pétroliers sera automatiquement
transférée au Congo : (i) dès complet remboursement
au Contracteur des Coûts Pétroliers correspondants
ou (ii) en cas de retrait par le Congo du Permis selon
les dispositions du Code des Hydrocarbures.

La sous-location, la cession et/ou la vente des biens
ainsi transférés au Congo sont subordonnées à un
accord écrit et préalable du Congo. Les produits obte-
nus seront en totalité versés au Congo.

Après le transfert de propriété au Congo, le Contrac-
teur pourra continuer à utiliser lesdits biens immobi-
liers et mobiliers, gratuitement pendant toute la durée
du Contrat. Cette règle est également applicable aux
biens acquis dans le cadre des Travaux Pétroliers du
Permis TCHIBELI-LITANZI-LOUSSIMA.

13.2 Dans le cas où des biens mentionnés ci-dessus
font l'objet de sûüretés consenties à des Tiers dans le ca-
dre du financement des Travaux Pétroliers, le transfert
de la propriété de ces biens au Congo n'interviendra
qu'après complet remboursement par le Contracteur
des emprunts ainsi garantis et main levée des suretés.
Les Parties conviennent que les suretés sur les em-
prunts contractés dans le cadre du financement des
Travaux Pétroliers doivent, avant leur mise en œuvre,
être préalablement approuvées par le Congo.

13.3 Les dispositions ci-dessus ne sont pas applicables :

- aux équipements appartenant à des Tiers et qui
sont loués au Contracteur ;

- aux biens mobiliers et immobiliers acquis par
l'Opérateur pour des opérations autres que les
Travaux Pétroliers et qui pourraient être utili-
sés au profit des Travaux Pétroliers relatifs au
Permis.

13.4 L'Opérateur procédera chaque Année Civile à un
inventaire et à une évaluation des biens mobiliers et
immobiliers dont la propriété a été transférée au Con-
go conformément à l'article 13.1. La liste des biens,
objet de transfert de propriété, tel que statué et réalisé
selon l'article 13.1 ci-dessos, sera formalisé à travers
un procès-verbal signé par le Congo et l'Opérateur.

Article 14 - Formation et emploi du personnel
congolais

14.1 Sur la base des besoins de formation exprimés
par le Congo, l'Opérateur mettra en œuvre un
programme de formation de personnel dans le
domaine de la recherche, de l'exploitation et de la
commercialisation des Hydrocarbures dont le budget
annuel sera égal, pour chaque Année Civile, à la
somme de soixante-quinze mille (75.000) Dollars. Ce
montant sera actualisé chaque année par application
de l'Actualisation. En cas d'impossibilité d'utiliser
ladite référence, les Parties se concerteront pour
convenir d'une nouvelle référence.

Les programmes de formation et budgets susvisés se-
ront préparés par l'Opérateur et présentés au Comité
de Gestion pour discussion et approbation. Les ac-
tions de formation concerneront les personnels tech-
niques et administratifs de tous niveaux du Congo, sans
engagement de l'Opérateur à leur endroit et seront
conduites au moyen de stages au Congo ou à l’étran-
ger, d'attributions de bourses d'études à l'étranger et,
le cas échéant, de la création d’un centre de formation
professionnelle au Congo. En tout cas, l'exécution
desdites actions de formation aura lieu en conformité
avec les règles internes de l'Opérateur.
16 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

Les dépenses correspondant aux actions de formation
constitueront des Coûts Pétroliers.

14.2 L'Opérateur assurera, à qualification égale, l'em-
ploi en priorité dans ses établissements et installa-
tions situés au Congo, au personnel de nationalité
congolaise. En tout cas, la sélection dudit personnel
aura lieu en conformité avec les règles internes de
l'Opérateur. Dans la mesure où il ne serait pas possi-
ble de trouver des ressortissants congolais ayant des
qualifications nécessaires pour occuper les postes à
pourvoir, l'Opérateur pourra embaucher du person-
nel étranger, conformément à la réglementation en
vigueur au Congo.

Article 15 - Produits et services nationaux

15.1 Dans le cadre des Travaux Pétroliers, il est
convenu que, tout en respectant les règles de
qualification des fournisseurs et d'attribution des
contrats de l'Opérateur, priorité sera accordée aux
entreprises congolaises pour l'octroi de contrats à
condition qu'elles remplissent les conditions requises,
à savoir : fournir des biens ou des services de qualité
égale à ceux disponibles sur le marché international
et proposés à des prix (article par article), toutes
taxes comprises, concurrentiels par rapport à ceux
pratiqués par les sous-traitants étrangers pour
des biens et services similaires. La préférence sera
notamment accordée aux services offerts par les
sociétés immatriculées au Congo et dont le capital
social est majoritairement contrôlé par des citoyens
de nationalité congolaise, sous réserve qu'elles
remplissent les conditions indiquées ci-dessus.

15.2 Le Contracteur recourra prioritairement confor-
mément aux dispositions de l'article 22 du Code des
Hydrocarbures en cas de besoin aux services du
Centre des Services Pétroliers installé dans le port
Autonome de Pointe-Noire conformément aux prin-
cipes énoncés dans l’article 15.1.

Article 16 - Informations - Confidentialité - Décla-
rations Publiques

16.1 Outre les obligations de fourniture d'informations
aux autorités congolaises mises à la charge du
Contracteur par la réglementation pétrolière,
l'Opérateur fournira au Congo une copie des rapports
et documents suivants qui seront établis après la
Date d'Effet du Contrat :

- rapports sur les activités de géophysique :

- rapports d'études de synthèses géologiques
ainsi que les cartes y afférentes :

- rapports de mesures, d'études et d'interpréta-
tion géophysiques, des cartes, profils, sections
ou autres documents afférents, ainsi que, sur
demande du Congo, l'original des bandes ma-
gnétiques sismiques enregistrées ;

- rapports d'implantation et de fin de sondage

pour chacun des forages, ainsi qu'un jeu com-
plet des diagraphies enregistrées :

- rapports des tests ou essais de production
réalisés ainsi que de toute étude relative à la
mise en débit ou en production d'un puits :

- rapports concernant les analyses effectuées
sur carotte ; et

- rapports de production.

Toutes les cartes, sections, profils, diagraphies et
autres documents géologiques ou géophysiques seront
fournis sur un support adéquat pour reproduction
ultérieure. Une portion représentative des carottes et
des déblais de forage prélevés dans chaque puits ainsi
que des échantillons des fluides produits pendant
les tests ou essais de production seront également
fournis au Congo dans des délais raisonnables. A
l'expiration du Contrat, pour quelque raison que ce
soit, les documents originaux et échantillons relatifs
aux Travaux Pétroliers, conduits postérieurement à la
Date d'Effet, seront remis au Congo.

Le Congo pourra à tout moment prendre connaissance
des rapports de l'Opérateur sur les Travaux Pétroliers,
dont au moins une copie sera conservée au Congo.

Toutes les données techniques telles que citées
ci-dessus appartiennent au Congo. Le transfert des
données au Congo est financé par le Contracteur.
Les dépenses correspondantes sont constitutives de
Coûts Pétroliers.

Le Congo mettra à disposition du Contracteur aux
conditions réglementaires et techniques en vigueur
toutes les informations et données accumulées anté-
rieurement au Contrat se trouvant à sa disposition,
et obtiendra pour le compte du Contracteur, la trans-
mission de toutes données ou informations dispo-
nibles entre les mains de tout Tiers, en particulier du
précédent Contracteur sur le Permis.

16.2 Le Contrat ainsi que ses Annexes et toutes les
informations relatives à l'exécution du Contrat sont,
vis-à-vis des Tiers, traités comme confidentiels par les
Parties. Cette obligation ne concerne pas :

(i) les informations relevant du domaine public :

(ü) les informations déjà connues par une Partie
avant qu'elle ne lui soit communiquée dans le
cadre du Contrat ;

(ïi) les informations obtenues légalement auprès
des Tiers qui les ont eux-mêmes obtenues
légalement et qui ne font l'objet d'aucune
restriction de divulgation ni d'engagement de
confidentialité ; et

(iv) les informations dont la communication et
la publication rentrent dans le cadre de la
transparence et de la bonne gouvernance.

Il est entendu que les informations qui sont soumises
à l'obligation de confidentialité du présent article
sont, conformément au Code des Hydrocarbures,
De mai 2017

Journal officiel de la République du Congo 17

seulement les informations techniques relatives au
Contrat et que tous les paiements faits au Congo ou
à une autorité publique congolaise ou toute personne
morale de droit public ou tous autres organismes en
émanant ne sont pas soumis à cette obligation de
confidentialité.

Les Parties ou leurs Sociétés Affiliées peuvent
cependant communiquer les informations visées au
présent article, en tant que de besoin, en particulier :

- à leurs autorités de tutelle et à celles de leurs
Sociétés Affiliées ou à toutes autorités bour-
sières si elles, ou leurs Sociétés Affiliées, y sont
légalement ou contractuellement obligées, ou

- aux instances judiciaires ou arbitrales dans le
cadre de procédures judiciaires ou arbitrales,
si elles y sont légalement ou contractuelle-
ment obligées, ou

- à leurs Sociétés Affiliées, étant entendu que
la Partie qui communique de telles informa-
tions à une Société Affiliée se porte garante en-
vers l’autre Partie du respect de l'obligation de
confidentialité, ou

- aux banques et organismes financiers dans le
cadre du financement des Travaux Pétroliers,
sous réserve que ces banques et organismes
s'engagent à les tenir confidentielles.

L'Opérateur peut également communiquer les
informations aux Tiers fournisseurs, entrepreneurs
et prestataires de services intervenant dans le cadre
du présent Contrat, à condition toutefois qu'une telle
communication soit nécessaire pour la réalisation des
Travaux Pétroliers et que lesdits Tiers s'engagent à les
tenir confidentielles.

Toutes les Entités du Contracteur qui projettent
de céder tous leurs intérêts, ou une partie de leurs
intérêts, conformément à l'article 17 ci-après, peuvent
également communiquer des informations à des Tiers
en vue d'une cession d'intérêts pour autant que ces
Tiers souscrivent un engagement de confidentialité
dont une copie sera communiquée au Congo.

16.3 Sauf application des dispositions du présent
Contrat et notamment l'article 16.2, aucun communiqué
de presse concernant les conditions et les dispositions de
ce Contrat ne sera fait ou émis par, ou au nom de l'une
des Parties, sans l'approbation préalable écrit des autres
Parties. Ce consentement ne pourra pas être refusé sans
motif raisonnable.

Article 17 - Cessions

17.1 Tout transfert d'intérêt, total ou partiel, à titre
onéreux contre paiement sous quelque forme que ce
soit (y compris actifs, actions ou numéraire ou une
combinaison de ces moyens de paiement) par l'une
des Entités du Contracteur (une « Cession ») au profit
d'un Tiers sera soumis à l'approbation préalable du
Congo dans les conditions fixées par l'article 36 du
Code des Hydrocarbures.

17.2 L'évaluation de la demande d'approbation par
le Congo sera faite de façon diligente, en se focalisant
sur les capacités techniques et financières du ces-
sionnaire. Le Congo ne pourra pas refuser son accord
sans motif valable.

17.3 Le Congo répondra, dans les meilleurs délais, à
la demande du cédant. A la suite d'une demande d’ap-
probation préalable du Congo restée sans réponse
dans un délai de deux (2) mois à compter de l'accusé
de réception de la demande initiale, la Cession sera
considérée comme étant approuvée.

17.4 Les Cessions dans le Permis entre les Entités
du Contracteur, ainsi que celles effectuées entre une
Entité du Contracteur et une Société Affiliée, peuvent
se faire librement et à tout moment. Le cédant est ce-
pendant tenu d'en informer le Ministre en charge des
hydrocarbures.

17.5 Les Parties conviennent que si l'une des Entités
du Contracteur envisage une opération qui aboutirait
à son changement de contrôle, ce projet sera porté
à la connaissance du Congo, dans le plus bref délai
possible.

Article 18 - Entrée en Vigueur - Date d’Effet - Du-
rée - Modifications

18.1 Le Contrat entrera en vigueur le jour de la
publication de la loi portant approbation du présent
Contrat au Journal Officiel (la « Date d'Entrée en
Vigueur »), et prendra effet le 1‘ janvier 2015 (la
« Date d'Effet »).

18.2 Le Contrat restera en vigueur pendant toute
la durée comprise entre la Date d'Effet et la date à
laquelle le Contrat prend fin dans les conditions
prévues à l'article 22 ci-dessous.

18.3 Les termes du Contrat ne peuvent être modifiés
que par l'accord écrit de toutes les Parties.

Article 19 - Force majeure

19.1 Aucun retard ou défaillance d'une Partie à
exécuter l'une quelconque des obligations découlant
du Contrat ne sera considéré(e) comme une violation
du Contrat si ce retard ou cette défaillance est dûü(e) à
un cas de force majeure, c'est-à-dire à un événement
imprévisible, irrésistible et indépendant de la volonté
de la Partie qui l'invoque, tels que mais non limités
à, tremblement de terre, inondation, accidents, grève,
lock-out, émeute, retard dans l'obtention des droits
de passage, insurrection, épidémies, troubles civils,
sabotage, faits de guerre ou conditions imputables
à la guerre, soumission du Contracteur à toute
ordonnance, loi, règlement, décision, obligation
ou toute autre cause indépendante de sa volonté,
semblable ou différente de celle déjà citée et qui a
pour effet de rendre impossible l'exécution de tout ou
partie de ses obligations au titre du Contrat (« Force
Majeure ).
18 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

Si, par suite d'un cas de Force Majeure, l'exécution
de l'une quelconque des obligations du Contrat était
différée, la durée du retard en résultant, augmentée
du temps qui pourrait être nécessaire à la réparation
des dommages causés pendant ledit retard et à la
reprise des Travaux Pétroliers, serait ajoutée au délai
prévu au Contrat pour l'exécution de ladite obligation.
De même, la durée du Permis serait prorogée de la
durée correspondant à celle de la Force Majeure.

19.2 Lorsqu'une Partie considère qu'elle se trouve
empêchée de remplir l'une quelconque de ses
obligations en raison d'un cas de Force Majeure,
elle doit le notifier sans délai aux autres Parties en
spécifiant les éléments de nature à établir la Force
Majeure, et prendre, en accord avec les autres
Parties, toutes les dispositions utiles et nécessaires
pour permettre la reprise normale de l'exécution des
obligations affectées dès la cessation de l'évènement
constituant le cas de Force Majeure.

Les obligations autres que celles affectées par la
Force Majeure devront continuer à être exécutées
conformément aux dispositions du Contrat.

Article 20 - Droit applicable

Le Contrat sera régi par le droit congolais selon lequel
il sera interprété.

Article 21 - Arbitrage

21.1 Tous différends découlant du Contrat, qui ne
pourront pas être résolus à l'amiable, seront tranchés
définitivement par voie d'arbitrage suivant le Règle-
ment d’Arbitrage de la Chambre de Commerce Inter-
nationale par trois (3) arbitres nommés conformément
à ce Règlement. L'arbitrage aura lieu à Genève, Suisse
et se déroulera en langue française. Les Parties main-
tiendront un strict secret sur la procédure d'arbitrage.
La sentence du tribunal est rendue à titre définitif et
irrévocable. Elle s'impose aux Parties et est immédia-
tement exécutoire. Les frais d'arbitrage seront sup-
portés également entre les Parties, sous réserve de la
décision du tribunal concernant leur répartition.

21.2 Les Parties renoncent par les présentes à se préva-
loir de toute immunité lors de toute procédure relative
à l'exécution tant de mesures provisoires ou conserva-
toires ordonnées par un tiers en application du Règle-
ment ci-dessus que de toute sentence arbitrale rendue
par un tribunal constitué conformément au présent
article 21, y compris toute immunité concernant les
significations, toute immunité de juridiction et toute
immunité d'exécution quant à ses biens.

21.3 Si le Congo et une des entités du Contracteur
sont en désaccord sur la détermination du prix des
Hydrocarbures Liquides dans le cadre de l'article 9
ci-dessus, le Congo ou ladite entité pourra deman-
der au Président de l'Institute of Petroleum à Londres,

Grande-Bretagne de désigner un expert international
qualifié à qui le différend sera soumis. Si le Président
de l'Institute of Petroleum ne désigne pas d'expert,
chacune des Parties au différend pourra demander
au Centre International d'Expertise de la Chambre
de Commerce Internationale à Paris de procéder à
cette désignation. Le Congo et ladite entité fourniront
à celui-ci toutes les informations qu'ils jugeront né-
cessaires ou que l'expert pourra raisonnablement de-
mander.

21.4 Dans les trente (30) jours de la date de sa dé-
signation, l'expert communiquera au Congo et à la-
dite entité le prix qui, à son avis doit être en applica-
tion de l'article 9 ci-dessus. Ce prix liera les Parties
et sera réputé avoir été arrêté d'un commun accord
entre celles-ci. Les frais et honoraires de l'Institute of
Petroleum à Londres ou de la Chambre de Commerce
Internationale seront partagés par parts égales entre
le Congo et ladite entité.

L'expert ne sera pas un arbitre, et les procédures re-
latives ne seront pas applicables.

Article 22 - Fin du Contrat

22.1 Le Contrat prend fin : (i) lorsque le Permis aura
expiré ou ne sera pas renouvelé conformément aux
dispositions du Décret d'Attribution, ou (ii) selon les
cas prévus par le Code des Hydrocarbures, ou (iii) le
Contracteur contrevient gravement aux dispositions
du Contrat.

Nonobstant toute(s) disposition(s) contraire(s) du
Code des Hydrocarbures, les Parties conviennent
que le Contracteur peut volontairement mettre fin
au Contrat, à tout moment. La résiliation ne peut
toutefois pas avoir lieu tant que le Contracteur n'a
pas rempli ou fait le nécessaire pour remplir toutes
les obligations applicables au Permis au moment de
la demande de résiliation, et plus généralement tant
que l'une des Parties demeurera débitrice de l'autre
Partie au titre des droits et obligations résultant du
Contrat.

22.2 Si une Entité du Contracteur souhaite se
retirer volontairement conformément au Contrat
d’Association, le Contracteur en informera le Comité
de Gestion. Le Congo et les Entités du Contracteur
restantes se concerteront pour le transfert de la
participation de cette entité.

22.3 S'il est mis fin au Contrat conformément à
l'article 22.1 ci-dessus :

a) en accord avec les dispositions de l’article
12 ci-dessus, le Contracteur liquidera les
opérations en cours et les actifs acquis
au titre du Contrat et rendra compte de
cette liquidation au Comité de Gestion.
Les frais de cette liquidation seront sup-
portés par le Contracteur :
De mai 2017

Journal officiel de la République du Congo 19

b) le Contracteur réglera toutes les charges
dont le paiement lui incombera aux termes
du Contrat ;

en accord avec la liste définie à l'article 16.1 ci-
dessus, le Contracteur mettra à disposition du Congo
tout information non encore transmise et relative aux
derniers Travaux Pétroliers. Suite à la fin du Contrat,
le Contracteur n'aura plus aucune obligation de
conservation et/ou transmission des informations
relatives aux Travaux de Pétroliers.

Article 23 - Garanties générales

23.1 Pendant toute la durée des Travaux Pétroliers,
le Congo garantit au Contracteur, la stabilité des
conditions générales, juridiques, financières, fiscales,
douanières et économiques dans lesquelles chaque
Entité du Contracteur exerce ses activités, telle que
ces conditions résultent du Code des Hydrocarbures
à la Date d'Effet de ce Contrat.

23.2 Il ne pourra être fait application au Contracteur
d'aucune disposition législative ou réglementaire
postérieure à la Date d'Effet du Contrat qui aurait
pour effet direct ou indirect de diminuer les droits
du Contracteur ou d'aggraver ses obligations au
titre du présent Contrat et de la législation et de la
réglementation en vigueur à la Date d'Effet du présent
Contrat, sans accord préalable des Parties.

23.3 Le Congo garantit aux Entités du Contracteur, à
leurs Sociétés Affiliées, à leurs actionnaires et à leurs
fournisseurs pour la durée du Contrat, la possibilité
de transférer librement leurs revenus ou distributions
vers des banques étrangères de leur choix, de
maintenir les avoirs en devises dans ces banques,
et plus généralement d'effectuer des paiements en
devises sans restriction aucune dans le cadre des
opérations réalisées dans le cadre du Contrat.

Article 24 - Adresses

Toute communication sera faite aux Parties aux
adresses suivantes :

a) Pour le Congo :

Ministère des Hydrocarbures
B.P. : 2120 - Brazzaville
République du Congo

Tél : (242) 222 83 58 95

Fax : (242) 222 83 62 43

b) Pour SNPC

Société Nationale des Pétroles du Congo
P. : 188 - Brazzaville

République du Congo

Tél : (242) 222 81 09 64

Fax : (242) 222 81 04 92

c) Pour TEP Congo

Total E&P Congo

Avenue Raymond Poincaré

B.P. : 761 - Pointe-Noire

République du Congo (Brazzaville)

Tél : (242) 22 294 60 00 - 22 06 662 79 07
Fax : (242) 22 294 63 39 - 22 294 68 75

d) Pour Eni Congo

Eni Congo

125-126, Avenue Charles de Gaulle
B.P. : 706 - Pointe-Noire
République du Congo (Brazzaville)
Tél : (242) 05 550 11 01

Fax: (242) 22 294 11 54

e) Pour AOGC

Africa Oil & Gas Corporation

Passage à niveau, Rue Mbochis - Moungali
P. : 15073 - Brazzaville

République du Congo (Brazzaville)

Tél : (242) 066 545 463 - 022 826 178

f) Pour PETRO

PETRO CONGO S.A.

Sikou Doume, Quartier Ndji-Ndji,
P. : 1225 - Pointe-Noire

République du Congo (Brazzaville)

g) Pour Kontinent

KONTINENT CONGO S.A.

3, Boulevard Denis SASSOU-N'GUESSO
B.P. : 964 - Brazzaville

République du Congo (Brazzaville)

Article 25 - Notifications

Tous les avis, notifications et autres communications
prévus au Contrat seront donnés par écrit soit :

(] par remise au représentant qualifié du
Congo ou du Contracteur au Comité de
Gestion ;

(ü) par courrier avec demande d'avis de
réception ;

(ii) ou télécopie, adressé à la Partie qui

doit être notifiée à l'adresse appropriée
indiquée ci-dessus.

Sauf disposition expresse contraire, ces notifications,
avis ou communications seront réputés avoir été faits
par une Partie au jour de leur réception par l'autre
Partie.

Article 26 - Divers

Les annexes font partie du Contrat.
20 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

Fait à Brazzaville en sept (7) exemplaires, le
14 juillet 2015

Pour la République du Congo

Gilbert ONDONGO

Ministre d'Etat, ministre de l'Economie, des
Finances, du Plan, du Portefeuille public et de
l'Intégration

André Raphaël LOEMBA
Ministre des Hydrocarbures

Pour Société Nationale des Pétroles du Congo

Jérôme KOKO
Directeur Général, Président du Directoire

Pour Total E&P Congo

Pierre JESSUA
Directeur Général

Pour Eni Congo

Lorenzo FIORILLO
Directeur Général

Pour Africa Oil & Gas Corporation

Pierre Narcisse LOUFOUA
Directeur Général

Pour PETRO CONGO

Cliff MATONDO BALONGANA
Directeur Général

Pour KONTINENT CONGO

Yaya MOUSSA
Directeur Général

ANNEXE I - PROCEDURE COMPTABLE
CHAPITRE I - REGLES GENERALES
ARTICLE 1 - PREAMBULE ET OBJET

La présente Procédure Comptable constitue l'Annexe I
au Contrat, dont elle fait partie intégrante.

Elle fixe les méthodes, règles et procédures comptables
auxquelles le Contracteur est tenu de se conformer au
titre de la comptabilisation des opérations résultant
de l'exécution du Contrat, ainsi que les rapports,
états, déclarations, documents, informations et
renseignements comptables et financiers, périodiques
ou non, qui doivent obligatoirement être fournis au
Congo en plus de ceux prévus par la réglementation
fiscale et douanière applicable au Contracteur.

Les termes utilisés dans la présente Annexe ont la
même signification que celle qui leur est donnée
dans le Contrat, à moins que le contexte ne confère
clairement à ces termes une signification différente.
Pour les besoins de la présente Procédure Comptable,
le « Contracteur » peut désigner chacune des entités
qui le constituent, notamment lorsqu'il s'agit des
droits ou obligations leur incombant à titre personnel.
Certains droits et obligations du Contracteur sont
exercés par l'intermédiaire de l'Opérateur, notamment
lorsqu'il s'agit des opérations ou des comptes
communs aux entités qui constituent le Contracteur.

En cas de contradiction ou de divergence entre la
présente Annexe et les stipulations du Contrat, ces
dernières prévalent.

ARTICLE 2 - COMPTABILISATION DES OPERATIONS
EN DEVISES

Conformément à l'article 5.8 du Contrat, le
Contracteur tient sa comptabilité en langue française
et en Dollars.

L'enregistrement initial des dépenses ou recettes
réalisées en monnaies, y compris le Franc CFA, autres
que le Dollar dans le cadre des Travaux Pétroliers
sera effectué en Dollars à titre provisoire sur la base
des taux de change prévalant dans la période et
calculés conformément aux méthodes habituelles du
Contracteur.

Ladifférencedechangeconstatéeentrel'enregistrement
initial et le montant résultant de l'application du
taux de change en vigueur lors du règlement ou de
l'encaissement est imputée aux mêmes comptes de
Coûts Pétroliers que ceux qui ont été mouvementés
par l'enregistrement initial.

Le Contracteur fera parvenir au Congo, avec les états
trimestriels prévus au Chapitre VII de la présente
Procédure Comptable, un relevé des taux de change
utilisés dans la période, tels que cotés par la Banque
de France.

Il est de l'intention des Parties qu'à l'occasion de
la conversion de devises, de la comptabilisation
en Dollars de montants en monnaies, y compris le
Franc CFA, autres que le Dollar et de toutes autres
opérations de change ou de couverture relatives aux
Travaux Pétroliers, le Contracteur ne réalise ni gain,
ni perte qui ne soit porté(e) aux comptes de Coûts
Pétroliers.

ARTICLE 3 - TENUE DES COMPTES

Le Contracteur tiendra une comptabilité des Coûts
Pétroliers (ci-après la « Comptabilité ») permettant
de distinguer les Travaux Pétroliers régis par
le Contrat des autres activités éventuellement
exercées au Congo. La Comptabilité correspond à la
De mai 2017

Journal officiel de la République du Congo 21

comptabilité analytique du Contracteur ou à des états
complémentaires de suivi et de synthèse relatifs aux
Travaux Pétroliers.

Tous les registres, comptes, livres et états comptables,
ainsi que l'original des pièces justificatives, contrats,
factures et autres documents relatifs à la Comptabilité
sont conservés au Congo. Les registres, comptes,
livres et états comptables, ainsi que les originaux des
contrats, factures et autres documents justificatifs se
rapportant aux Coûts Pétroliers doivent être présentés
à toute demande du Congo suivant les dispositions
du Contrat.

Tous les rapports, états, documents que le Contracteur
est tenu de fournir au Congo soit en vertu de la
réglementation en vigueur, soit en application du
Contrat, doivent comporter tous les renseignements,
informations et indications utiles au suivi du Contrat
dans les conditions, formes et délais indiqués au
Chapitre VII de la présente Procédure Comptable.

Lesdits rapports, états, documents doivent être
conformes aux modèles établis, le cas échéant, par le
Congo après consultation du Contracteur.

CHAPITRE II - COMPTABILITÉ GENERALE
ARTICLE 4 - PRINCIPES

I. La comptabilité générale enregistrant les activités des
entités constituant le Contracteur, exercées dans le
cadre du Contrat doit être conforme aux règles, principes
et méthodes du plan comptable général des entreprises
en vigueur au Congo (plan comptable OHADA).

Toutefois, lesdites entités ont la faculté d'appliquer les
règles et pratiques comptables généralement admises
dans l'industrie pétrolière dans la mesure où elles ne
sont pas contraires au plan comptable OHADA.

II- Les réalisations au titre des Travaux Pétroliers
sont imputées au débit ou au crédit des comptes
de Coûts Pétroliers dès que les charges ou produits
correspondants sont dus ou acquis.

Les charges et produits peuvent donc comprendre des
imputations des sommes déjà payées ou encaissées
et des sommes facturées mais non encore payées ou
encaissées, ainsi que des imputations correspondant
à des charges à payer ou à des produits à recevoir,
c'est-à-dire des dettes ou créances certaines, non
encore facturées et calculées sur la base des éléments
d'estimation disponibles. Le Contracteur doit faire
diligence pour que toute imputation provisionnelle
soit régularisée dans les plus brefs délais par la
comptabilisation de la dépense ou de la recette exacte.

ARTICLE 5 - LE BILAN

I- La comptabilité générale doit refléter fidèlement
la situation patrimoniale du Contracteur, aussi bien
active que passive, et permettre l'établissement d'un
bilan annuel suffisamment détaillé pour que le Congo

puisse suivre l'évolution de chaque élément de l'actif
et du passif et apprécier la situation financière du
Contracteur.

Le bilan doit faire ressortir, pour chaque catégorie
d'opérations, le résultat desdites opérations.
Celui-ci est constitué par la différence entre les
valeurs de l'actif net qui y est affecté à la clôture
et à l'ouverture de l'Année Civile, diminuée des
suppléments d'apports correspondant à des biens ou
espèces nouvellement affectés auxdites opérations,
et augmentée des prélèvements correspondant aux
retraits, par l'entreprise, de biens ou d'espèces qui y
étaient précédemment affectés.

L’actif net s'entend de l'excédent des valeurs d’actif
sur le total formé, au passif, par les créances des
tiers et des Sociétés Affiliées du Contracteur, les
amortissements et provisions autorisés et justifiés.

Les dispositions des trois paragraphes précédents
s'appliquent seulement aux entités constituant le
Contracteur opérant dans un cadre «monocontractuel »
(uniquement sous le régime prévu par le Contrat et les
contrats d'autres champs afférents à d'autres permis
d'exploitation au dehors du Permis où les Parties ont
des intérêts).

II- En ce qui concerne les entités constituant le
Contracteur opérant dans un cadre « pluricontractuel »
(régime de droit commun, régime de concession ou
multiples régimes de Partage de Production), les
obligations relatives au bilan sont celles normalement
appliquées dans le cadre des règles du plan comptable
OHADA et conformes aux méthodes habituellement
utilisées dans l'industrie Pétrolière. Les entités
opérant dans ce cadre « pluricontractuel » devront
établir périodiquement des états correspondants aux
éléments de leur bilan relatifs aux actifs immobilisés
et aux stocks de matériels et matières consommables
acquis, construits, fabriqués, créés ou réalisés par le
Contracteur dans le cadre des Travaux Pétroliers.

Chaque entité constituant le Contracteur est
responsable de la tenue de ses propres registres
comptables et doit respecter ses obligations légales et
fiscales en la matière.

III- Les biens appartenant au Congo, en application
des stipulations de l'article 13 du Contrat sont
enregistrés dans la Comptabilité permettant de faire
ressortir clairement leur statut juridique et leur valeur
d'acquisition, de construction ou de fabrication.

ARTICLE 6 - LES COMPTES DE CHARGES

1- Peuvent être portés au débit des comptes de charges
et pertes par nature toutes les charges, pertes et
frais, qu'ils soient effectivement payés ou simplement
dus, relatifs à l'Année Civile concernée, à condition
qu'ils soient justifiés et nécessités par les besoins des
Travaux Pétroliers et qu'ils incombent effectivement
au Contracteur, à l'exclusion de ceux dont l'imputation
n'est pas autorisée par les stipulations du Contrat.
22 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

II- Les charges à payer et les produits à recevoir,
c'est-à-dire les dettes et les créances certaines mais
non encore facturées, payées ou encaissées, sont
également pris en compte: ils sont calculés sur la base
d'éléments d'estimation disponibles. Le Contracteur
doit faire diligence pour que toute inscription de cette
nature soit régularisée dans les plus brefs délais par
la comptabilisation de la charge ou du produit réel
correspondant.

III- Les comptes de charges et pertes par nature
seront en outre crédités des montants effectivement
récupérés par le Contracteur en application d'accords
particuliers, et débités ou crédités par le jeu des
transferts de Coûts Pétroliers entre le Permis et
les autres champs afférents à d'autres permis
d'exploitation au dehors du Permis où les Parties ont
des intérêts.

ARTICLE 7 - COMPTES DE PRODUITS ET PROFITS

Doivent être portés au crédit des comptes de produits
et profits par nature, les produits de toute nature,
liés aux Travaux Pétroliers, qu'ils soient effectivement
encaissés ou exigibles par le Contracteur.

CHAPITRE IN - LA COMPTABILITÉ
DES COUTS PETROLIERS

ARTICLE 8 - ELEMENTS DES COUTS PETROLIERS

I- Suivant les règles et principes énoncés aux articles 2
et 3 ci-dessus, le Contracteur tiendra, en permanence,
une Comptabilité faisant ressortir le détail des
dépenses effectivement payées ou encourues par lui
et donnant droit à récupération en application des
dispositions du Contrat et de la présente Annexe,
les Coûts Pétroliers récupérés par chaque Entité du
Contracteur, au fur et à mesure de l'affectation de la
production destinée à cet effet, ainsi que les sommes
venant en supplément ou en déduction des Coûts
Pétroliers.

II- La Comptabilité doit être sincère et exacte. Elle
est organisée et les comptes tenus et présentés de
manière que puissent être aisément regroupés et
dégagés les Coûts Pétroliers afférents, notamment,
aux dépenses :

1) des Travaux d'Exploitation ;

2) de la PID ;

3) des Travaux de Développement ;

4) des Travaux pour Abandon et des provisions
éventuellement constituées en vue de leur
réalisation ;

5) relatives à toutes les activités, y compris celles
connexes, annexes ou accessoires, à partir
de la Date d'Effet jusqu'à la Date d'Entrée en
Vigueur.

En outre, les Coûts Pétroliers sont regroupés et
présentés de la manière prévue à l’article 7 du Contrat
afin de faciliter le recouvrement des Coûts Pétroliers à
partir du Cost Oil.

I- Pour chacune des activités ci-dessus, la
Comptabilité doit permettre de faire ressortir :

1) les dépenses relatives aux immobilisations
corporelles, notamment celles se rapportant à
l'acquisition, la création, la construction ou la
réalisation :

a) de terrains ;

b) de bâtiments (ateliers, bureaux, magasins,
logements, laboratoires, etc.) :

c) d'installations industrielles de production et
de traitement des Hydrocarbures :

d) d'installations de chargement et de stockage
(quais, terminaux, citernes, etc.) :

e) de voies d'accès et ouvrages d'infrastructure

générale ;
f) de moyens de transport des Hydrocarbures
(canalisations d'évacuation, bâteaux-

citernes, etc.) ;

g d'équipements généraux (meubles, ordinateurs,
etc.) ;

h) d'équipements et installations spécifiques :

il de véhicules de transport et engins de génie
civil ;

j) de matériel et outillage (dont la durée
normale d'utilisation est supérieure à une
année) ;

k) de forages de développement :

1) d’autres immobilisations corporelles.

2) Les dépenses relatives aux immobilisations
incorporelles, notamment celles se rapportant :

a) aux travaux de terrain de géologie et
de géophysique, de laboratoire, études
sismiques, retraitement, études de gisement
et de réservoir, autres études, etc., réalisés
dans le cadre des Travaux Pétroliers) ;

b) aux autres immobilisations incorporelles.

3) Les dépenses relatives aux matériels et matières
consommables, y compris la Redevance
Minière calculée sur les Hydrocarbures
Liquides consommés par le Contracteur au
cours des Travaux Pétroliers conformément à
l'article 11.1 du Contrat.

4) Les dépenses opérationnelles. Il s'agit des
dépenses de toute nature non prises en
compte aux paragraphes II 1) à 3) ci-dessus,
et liées directement à l'étude, la conduite et
l'exécution des Travaux Pétroliers.

5) Les dépenses non opérationnelles. IL s'agit
de dépenses supportées par le Contracteur,
liées aux Travaux Pétroliers et se rapportant
à la direction et à la gestion administrative
desdites opérations.

Il - Par ailleurs, la Comptabilité doit faire
ressortir, pour chacune des catégories
de dépenses énumérées ou définies
aux paragraphes II, 1) à 5) précédents,
les dépenses effectuées au profit :
De mai 2017

Journal officiel de la République du Congo 23

1) de l'Opérateur, pour les biens et Services
qu'il a fournis lui-même et qui font l'objet de
facturations ou de transferts analytiques :

2) des entités constituant le Contracteur, pour
les biens et services qu'elles ont fournis elles-
mêmes ;

3) des Sociétés Affiliées ;
4) des Tiers.

IT -La Comptabilité doit permettre de faire
ressortir :

1) le montant total des Coûts Pétroliers payés ou
encourus par le Contacteur pour l'exécution
des opérations du Contrat :

2) les montants venant en diminution des
Coûts Pétroliers et la nature des opérations
auxquelles se rapportent ces montants ;

3) le montant total des Coûts Pétroliers récupérés :

4) le montant des Coûts Pétroliers restant à
récupérer.

IV -La Comptabilité enregistre, au débit,
toutes les dépenses effectivement
payées ou encourues se rapportant
directement, en application du Contrat
et des stipulations de la présente
Annexe, aux Travaux Pétroliers, et
considérées comme imputables aux
Coûts Pétroliers.

Ces dépenses effectivement payées ou encourues
doivent, à la fois :

1) être nécessaires à la réalisation des Travaux
Pétroliers conformément aux usages de
l'industrie Pétrolière,

être justifiées et appuyées de pièces et
documents justificatifs permettant un contrôle
et une vérification par le Congo.

2

V-La Comptabilité
crédit :

enregistre, au

— le montant des Coûts Pétroliers récupérés,
au fur et à mesure que cette récupération est
opérée ;

— les recettes et produits de toute nature qui
viennent en déduction des Coûts Pétroliers au
fur et à mesure de leur encaissement ;

— les montants refacturés à d'autres permis
dans le Cadre des Travaux Pétroliers.

ARTICLE 9 - PRINCIPES DE RECUPERATION

Dès le démarrage de la production d'Hydrocarbures
sur le Permis d'Exploitation, chaque entité constituant
le Contracteur commencera à récupérer sa part des
Coûts Pétroliers tels que définis à l’article 8 de la
présente Procédure Comptable selon les dispositions
de l’article 7 du Contrat.

Les Coûts Pétroliers sont récupérés selon l'ordre des
catégories ci-après :

1. les coûts des Travaux d'Exploitation :

2. la PID:

3. les coûts des Travaux de Développement ;

4. les provisions décidées pour la couverture des
coûts des Travaux pour Abandon.

ARTICLE 10 - PRINCIPES D'IMPUTATION

Les principes d'imputation et les méthodes analytiques
habituelles du Contracteur en matière de répartition et de
reversement doivent être appliqués de façon homogène,
équitable et non discriminatoire à l'ensemble de ses
activités.

Le Contracteur soumettra au Comité de Gestion toute
modification substantielle qu'il pourrait être conduit
à apporter à ces principes et méthodes et lui en
commentera les effets.

ARTICLE 11 - DEBIT DES COMPTES DE COUTS
PETROLIERS

Sont imputés au débit des comptes matérialisant les
Coûts Pétroliers, les dépenses, charges et coûts ci-après.

Les imputations correspondantes sont effectuées
selon les méthodes et procédures habituelles de la
comptabilité analytique du Contracteur, en conformité
avec la règlementation en vigueur au Congo :

- _ imputationdirectepourtoutesles dépenses
ou provisions encourues au titre des
Travaux Pétroliers dont la comptabilisation
peut être opérée immédiatement dans les
comptes des Coûts Pétroliers : acquisition
d'équipements, d'installations, matériels
et matières consommables, prestations de
services rendus par des tiers extérieurs,
les Sociétés Affiliées du Contracteur,
le Contracteur lui-même quand ces
dépenses feront l'objet d'une facturation
spécifique, etc.

- _ imputation indirecte pour les dépenses
et coûts encourus au titre des Travaux
Pétroliers dont la comptabilisation
dans les comptes de Coûts Pétroliers
relève de taux d'œuvre internes et
de clés de répartition. Ces dépenses
et coûts correspondent notamment
aux prestations des départements et
services fonctionnels ou opérationnels
du Contracteur et aux charges de
fonctionnement non opérationnelles.

ARTICLE 12 - ACQUISITION D'IMMOBILISATIONS
ET DE BIENS CORPORELS

1) Les actifs corporels construits, fabriqués,
créés ou réalisés par le Contracteur dans le cadre
des Travaux Pétroliers et effectivement affectés à
ces Travaux Pétroliers sont comptabilisés au prix de
revient de construction, de fabrication, de création
ou de réalisation. Il convient de noter que certaines
24 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

opérations de gros entretien devront figurer dans les
actifs, conformément aux pratiques habituelles du
Contracteur, et être comptabilisées comme indiqué
ci-dessus.

2) Les équipements, matériels et matières
consommables nécessités par les Travaux Pétroliers
et autres que ceux visés ci-dessus sont :

a) soit acquis pour utilisation immédiate, sous
réserve des délais d'acheminement et, si
nécessaire, d'entreposage temporaire par le
Contracteur (sans, toutefois, qu'ils aient été
assimilés à ses propres stocks). Ces équipements,
matériels et matières consommables acquis par
le Contracteur sont valorisés, pour imputation
aux Coûts Pétroliers, à leur prix rendu à pied
d'œuvre (le « Prix Rendu Congo )).

Le Prix Rendu Congo comprend les éléments suivants,
imputés selon les méthodes analytiques du Contracteur :

1-le prix d'achat après ristournes et

rabais,

les frais de transport, d'assurance, de

transit, de manutention et de douane

(et autres impôts et taxes éventuels)

depuis le magasin du vendeur jusqu'à

celui du Contracteur ou jusqu'au lieu

d'utilisation, selon le cas,

3-et, lorsqu'il y a lieu, les frais de
fonctionnement du magasin du
Contracteur incluant l'amortissement
des bâtiments calculé conformément
au paragraphe 5), b) du présent article,
le coût de gestion du magasin, les frais
des services d'approvisionnement locaux
et, le cas échéant, hors Congo.

2

b) soit fournis par une des entités composant le
Contracteur à partir de ses propres stocks :

1- Les équipements et matériels neufs, ainsi
que les matières consommables, fournis par
une des entités constituant le Contracteur
à partir de ses propres stocks ou de ceux
de ses autres activités sont valorisés, pour
imputation, au dernier prix de revient
moyen pondéré, calculé conformément aux
dispositions du paragraphe 2)a) ci-dessus.

2 - Les matériels et équipements amortissables
déjà utilisés fournis par une des entités
constituant le Contracteur à partir de ses
propres stocks ou de ceux de ses autres
activités, y compris celles de ses Sociétés
Affiliées, sont valorisés, pour imputation
aux Coûts Pétroliers, d'après le barème ci-
après :

i- Matériel neuf (Etat « A ») :

Matériel neuf qui n'a jamais été utilisé: 100 % (cent
pour cent) du coût net correspondant au dernier prix

de revient moyen pondéré, calculé conformément aux
dispositions du paragraphe 2)a) ci-dessus.

Matériel en bon état (Etat « B ») :

Matériel d'occasion en bon état et encore utilisable
dans sa destination initiale sans réparation: 75 %
(soixante-quinze pour cent) du coût net du matériel
neuf tel que défini ci-dessus.

Autre matériel usagé (Etat « C ») :

Matériel encore utilisable dans sa destination initiale,
mais seulement après réparation et remise en état :
50 % (cinquante pour cent) du coût net du matériel
neuf tel que défini ci-dessus.

iv- Matériel en mauvais état (Etat « D ») :

Matériel non utilisable dans sa destination initiale,
mais qui est utilisable pour d'autres services : 25 %
(vingt-cinq pour cent) du coût net du matériel neuf tel
que défini ci-dessus.

v- Ferrailles et rebuts (Etat « E ») :

Matériels hors d'usage et irréparable: prix courant
des rebuts.

Pour compenser la charge financière entraînée par la
nécessité de maintenir dans ses magasins un stock
minimum de sécurité et pour tenir compte des rebuts
et des frais de financement du stock, la valeur des
équipements et matériels fournis par une des entités
constituant le Contracteur à partir de ses propres
stocks est augmentée d'un coefficient compensateur
au plus égal au taux moyen calculé sur une durée
d'un an du LIBOR (London Inter Bank Offered Rate) à
trois (3) mois sur les Eurodollars et majoré de 2,5 %
(deux virgule cinq pour cent).

La valeur des équipements et matériels fournis par
une des entités constituant le Contracteur à partir de
stocks appartenant à une association extérieure aux
Travaux Pétroliers est déterminée selon les dispositions
contractuelles régissant ladite association.

3 - L'Opérateur ne garantit pas la qualité du
matériel neuf visé ci-dessus au-delà de ce
que fait le fabriquant ou le revendeur du
matériel concerné. En cas de matériel neuf
défectueux, le Contracteur fait diligence pour
obtenir remboursement ou compensation
de la part du fabriquant ou du revendeur.
Cependant, le crédit correspondant n'est
passé en écriture qu'à la réception du
remboursement ou de la compensation.

4 - En cas de défectuosité du matériel usagé visé
ci-dessus, le Contracteur crédite le compte
des Coûts Pétroliers des sommes qu'il aura
effectivement encaissées en compensation.

5- Utilisation des matériels, équipements et
De mai 2017

Journal officiel de la République du Congo 25

installations appartenant en propre au
Contracteur.

Les matériels, équipements et installations appartenant
en propre au Contracteur et utilisés à titre temporaire
pour les besoins des Travaux Pétroliers sont imputés
aux Coûts Pétroliers pour un montant de location
couvrant, notamment :

a) l'entretien et les réparations :

b) une quote-part proportionnelle au temps d'uti-
lisation pour les Travaux Pétroliers selon les
règles de la comptabilité analytique du Contrac-
teur de l'investissement et de la rémunération
du capital investi :

c) les dépenses de transport et de fonctionne-
ment et toutes autres dépenses non déjà im-
putées par ailleurs.

Le prix facturé exclut toute charge inhérente aux
surcoûts dus, notamment, à une immobilisation ou
à une utilisation anormale desdits équipements et
installations dans le cadre des activités du Contracteur
autres que les Travaux Pétroliers.

En tout état de cause, les coûts imputés aux Coûts
Pétroliers pour l'utilisation de ces équipements et
installations ne doivent pas excéder ceux qui seraient
normalement pratiqués au Congo par des entreprises
tierces à des conditions de qualité et de disponibilité
similaires.

6 - Lesactifscorporelsainsiqueleséquipements,
matériels et matières consommables acquis
pour les besoins des Travaux Pétroliers
deviennent la propriété du Congo dans les
conditions prévues à l'article 13 du Contrat.

ARTICLE 13 - DEPENSES OPERATIONNELLES

Les dépenses opérationnelles sont imputées aux
Coûts Pétroliers au prix de revient pour le Contracteur
des prestations ou charges concernées, tel que ce prix
ressort des comptes de celui-ci et tel qu'il est déterminé
en application des dispositions de la présente Annexe.
Ces dépenses comprennent, notamment :

1) Les impôts, droits et taxes payés au Congo.

La Redevance Minière et l'impôt sur les sociétés
mentionnées à l'article 11 du Contrat ne sont pas
imputables aux Coûts Pétroliers à l'exception de la
Redevance Minière calculée sur les Hydrocarbures
consommés par le Contracteur au cours des Travaux
Pétroliers.

2) Les dépenses de personnel et d'environnement du
personnel.

a) Principes.

Dans la mesure où elles correspondent à un travail et à
des services effectifs et où elles ne sont pas excessives,

eu égard à l'importance des responsabilités exercées,
au travail effectué et aux pratiques habituelles, ces
dépenses couvrent tous les paiements effectués ou
charges encourues à l'occasion de l’utilisation et de
l'environnement du personnel travaillant au Congo
pour la conduite et l'exécution des Travaux Pétroliers
ou pour leur supervision. Ce personnel comprend les
personnes recrutées localement par le Contracteur
et celles mises à la disposition de celui-ci par ses
Sociétés Affiliées ou des tiers.

b) Eléments.

Les dépenses de personnel et d'environnement
comprennent, d'une part, toutes les sommes payées ou
remboursées ou encourues au titre du personnel visé
ci-dessus, en vertu des textes légaux et réglementaires,
des conventions collectives, des contrats de travail et
du règlement propre au Contracteur et, d'autre part, les
dépenses payées ou encourues pour l'environnement
de ce personnel, notamment :

1- les salaires et appointements d'activité
ou de congé, heures supplémentaires,
primes et autres indemnités ;

2 - les charges patronales y afférentes résultant
des textes légaux et réglementaires, des
conventions collectives et des conditions
d'emploi, y compris le coût des pensions et
retraite ;

3-les dépenses payées ou encourues
pour l'environnement et la mise à
disposition du personnel.

Ces dépenses représentent notamment :

i) les dépenses d'assistance médicale
et hospitalière, d'assurance sociale
et toutes autres dépenses sociales
particulières au  Contracteur,
notamment liées à la scolarité au
Congo des enfants de son personnel
et aux œuvres sociales, suivant
les réglementations internes en
vigueur ;

il) les dépenses de transport des
employés, de leur famille et de
leurs effets personnels, lorsque la
prise en charge de ces dépenses
par l'employeur est prévue par le
contrat de travail ;

äüi) les plans de préretraite et de
réduction de personnel en proportion
de la durée de l'affectation dudit
personnel aux Travaux Pétroliers :

iv) les dépenses de logement du
personnel, y compris les prestations
y afférentes, lorsque leur prise en
charge par l'employeur est prévue
par le contrat de travail (eau, gaz,
électricité, téléphone) :

v) les indemnités payées ou encourues
à l'occasion de l'installation et du
départ des salariés, ou directement
26 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

enrelation avec la mise à disposition
de personnel par des tiers ou par
des Sociétés Affiliées ;

vi) les dépenses afférentes au
personnel administratif rendant
les services suivants: gestion et
recrutement du personnel local,
gestion du personnel expatrié,
formation professionnelle, entretien
et fonctionnement des bureaux et
logement, lorsque ces dépenses
ne sont pas incluses dans les
frais généraux ou sous d'autres
rubriques ;

vii) les frais de location des bureaux
ou leur coût d'occupation, les
frais des services administratifs
collectifs (secrétariat, mobilier,
fournitures debureau, informatique,
télécommunications, etc.) ;

viii) les frais de formation assurée
par le Contracteur au Congo ou
à l'étranger par son personnel ou
par des tiers.

c) Conditions d'imputation.
Les dépenses de personnel correspondent :

1) soit à des dépenses directes imputées
directement au compte des Coûts
Pétroliers correspondant ;

2) soit à des dépenses indirectes ou
communes imputées au compte des
Coûts Pétroliers à partir des données de
la comptabilité analytique et déterminées
au prorata du temps consacré aux
Travaux Pétroliers.

Les imputations des dépenses de personnel sont
effectuées pour des montants réels ou pour des
montants provisionnels ou forfaitaires et excluent
toute duplication de coûts.

3) Les dépenses payées ou encourues
à raison des prestations de services
fournies par les Tiers, les entreprises
constituant le Contracteur et les
Sociétés Affiliées.

Ces dépenses comprennent, notamment :

a) Les services rendus par les Tiers, y compris
par les Parties, qui sont imputés à leur prix de
revient comptable pour le Contracteur, c'est-
à-dire au prix facturé par les fournisseurs, y
compris tous droits, taxes et charges annexes
éventuels; les prix de revient sont diminués de
tous rabais, remises, ristournes et escomptes
obtenus par le Contracteur, soit directement,
soit indirectement.

b) Le coût des services techniques et professionnels
fournis par les employés de l'une quelconque
des Sociétés Affiliées du Contracteur, tant
à l'intérieur qu'à l'extérieur du Congo,
qui consistent notamment en salaires,
appointements, charges salariales des
employés qui fournissent ces services, en une
quote-part du coût des matériels, équipements
et installations qui sont mis à disposition à
l'occasion de ces prestations, ainsi que les
frais généraux y afférents. Ces coûts sont
déterminés selon les méthodes habituelles
en coûts complets des Sociétés Affiliées du
Contracteur. Ils seront imputés conformément
aux pratiques comptables habituelles des
Sociétés Affiliées sur la base de facturations
justifiées par des relevés d'unités d'œuvre
(les unités d'œuvre utilisées pour évaluer et
facturer l'assistance technique correspondent
à des temps agents et des unités de compte
spécifiques en ce qui concerne certaines
prestations; de manière générale, ces unités
d'œuvre sont imputées par saisie individuelle
après validation hiérarchique).

Les imputations couvriront les services fournis notamment
dans les domaines suivants ingénierie, géologie,
géophysique, forage et production, gisement et études des
réservoirs, études économiques, rédaction, comptabilité,
finance, montage et gestion des financements, trésorerie,
fiscalité, droit, relations avec le personnel et formation,
gestion, direction, traitement de données et achats, transit,
contrats techniques, dessin.

c) Le coût de l'utilisation, pour l'évacuation de
chaque qualité d'Hydrocarbures Liquides, des
installations du Terminal de Djeno et d'autres
terminaux qui seront utilisés selon le cas,
intégrant une quote-part des frais d'exploitation
calculée selon les méthodes de l'opérateur des
terminaux et une rémunération raisonnable
des capitaux investis par les copropriétaires
des terminaux.

d) LorsqueleContracteur utilise, pour les Travaux
Pétroliers, du matériel, des équipements ou
des installations qui sont la propriété exclusive
d'une entreprise constituant le Contracteur, il
impute aux Coûts Pétroliers, au prorata du
temps d'utilisation, la charge correspondante,
déterminée selon ses méthodes habituelles et
selon les principes définis au paragraphe b) ci-
dessus. Cette charge comprend, notamment,
une quote-part :

1- de l'amortissement annuel cal-
culé sur le Prix Rendu Congo
d'origine défini à l'article 12 ci-
dessus ;

2 - du coût de sa mise en œuvre,
des assurances, de l'entretien
courant, du financement et
des révisions périodiques :
De mai 2017

Journal officiel de la République du Congo 27

3 - Les frais de magasinage

Les frais de magasinage et de manutention (frais de
personnel et frais de fonctionnement des services)
sont imputés aux Coûts Pétroliers au prorata de la
valeur des sorties de biens enregistrées ;

4 - Les dépenses de transport

Sont imputées aux Coûts Pétroliers les dépenses de
transport de personnel, de matériel ou d'équipements
destinés et affectés aux Travaux Pétroliers et qui ne
sont pas déjà couvertes par les paragraphes ci-dessus
ou qui ne sont pas intégrées dans les prix de revient.

4) Les avaries et pertes affectant les biens
communs

Toutes les dépenses nécessaires à la réparation et à
la remise en état des biens à la suite d’avaries ou de
pertes résultant d'incendies, inondations, tempêtes,
vols, accidents ou tout autre cause, sont imputées
selon les principes définis dans la présente Annexe,
sous réserve des dispositions de l'article 3.8 du
Contrat.

Les sommes recouvrées auprès des compagnies
d'assurances pour ces avaries et pertes sont créditées
aux comptes des Coûts Pétroliers.

Les dépenses de cette nature supérieures à un (1)
million Dollars seront portées à la connaissance du
Comité de Gestion.

5) Les frais courants d'exploitation et les
dépenses de maintenance.

Les frais courants d'exploitation du matériel, des
équipements et des installations affectés aux Travaux
Pétroliers sont imputés aux Coûts Pétroliers à leur
prix de revient pour les charges en imputation directe
et sur la base des travaux standard ou des clés de
répartition en vigueur du Contracteur pour les
charges en imputation indirecte.

Les dépenses de maintenance (entretien courant et
gros entretien) du matériel, des équipements et des
installations affectés aux Travaux Pétroliers sont
imputées aux Coûts Pétroliers au prix de revient.

6) Les primes d'assurances et dépenses
liées au règlement des sinistres.

Sont imputés aux Coûts Pétroliers :

a) les primes, commissions et frais relatifs aux as-
surances contractées pour couvrir les Hydrocar-
bures extraits, les personnes et les biens affectés
aux Travaux Pétroliers ou pour couvrir la respon-
sabilité civile du Contracteur à l'égard des tiers
dans le cadre desdits travaux ;

b) les dépenses supportées par le Contracteur lors
d'un sinistre survenu dans le cadre des Travaux
Pétroliers, celles supportées en règlement de
toutes pertes, réclamations, dommages et autres
dépenses annexes non couvertes par les assu-
rances souscrites ;

c) les dépenses payées en règlement de pertes, ré-
clamations, dommages ou actions judiciaires, non
couvertes par une assurance et pour lesquelles le
Contracteur n'est pas tenu de souscrire une as-
surance. Les sommes recouvrées auprès des as-
surances au titre des polices et garanties sont
comptabilisées conformément à l'article 16-3)d)
ci-après.

7) Les dépenses d'ordre juridique

Sont imputées aux Coûts Pétroliers, les dépenses
relatives aux frais de procédure, d'enquête et de
règlement des litiges et réclamations (demandes de
remboursement ou compensation), qui surviennent
à l'occasion des Travaux Pétroliers ou qui sont
nécessaires pour protéger ou recouvrer les biens, y
compris, notamment, les honoraires d'avocats ou
d'experts, les frais juridiques, les frais d'enquête ou
d'obtention de la preuve, ainsi que les sommes versées
à titre de règlement transactionnel ou de liquidation
finale de tout litige ou réclamation.

Lorsque de tels services sont effectués par le personnel
du Contracteur ou par des Sociétés Affiliées, une
rémunération correspondant au temps et aux coûts
réellement supportés est incluse dans les Coûts
Pétroliers. Le prix ainsi imputé pour les services
rendus par les Sociétés Affiliées ne devra pas être
supérieur à celui qui aurait été payé à des tiers pour
des services identiques ou analogues, en termes de
qualité et de disponibilité.

8) Lesintérêts, agioset charges financières.

Les intérêts, agios, commissions, courtages et autres
charges financières, encourues par le Contracteur,
y compris auprès des Sociétés Affiliées au titre des
dettes, emprunts et autres moyens de financement
liés aux Travaux Pétroliers sont imputés aux Coûts
Pétroliers conformément à l’article 7.4 du Contrat et à
la Réglementation Pétrolière.

9) Les pertes de change.

Sont imputées aux Coûts Pétroliers, les pertes de
change réalisées liées aux emprunts et dettes du
Contracteur ainsi qu'aux opérations de couverture y
afférentes.

Cependant, le Contracteur ne saurait être garanti
contre les risques de change ou manques à gagner
liés à l'origine des capitaux propres investis et à
l'autofinancement. Les pertes éventuellement subies
de ce fait ne peuvent, en aucun cas, être considérées
28 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

comme des Coûts Pétroliers. Elles ne peuvent, par
conséquent, être inscrites aux comptes des Coûts
Pétroliers, ni donner droit à récupération. Il en est
de même des primes et frais d'assurances que le
Contracteur viendrait à contracter pour couvrir de
tels risques.

Les pertes de change réalisées et liées aux créances
se rapportant aux Travaux Pétroliers et traitées
directement en monnaie autre que le Dollar sont
également imputables aux Coûts Pétroliers.

ARTICLE 14- AUTRES DEPENSES

1) Les frais exposés à l'occasion des contrôles et
vérifications opérés par le Congo, conformément aux
dispositions du Contrat, sont inclus dans les Coûts
Pétroliers.

2) Les dépenses raisonnablement engagées par le
Contracteur à l'occasion de la tenue des Comités de
Gestion, des Comités de Gestion Extraordinaire et
des Comités d'Evaluation pour l'organisation de ces
Comités et pour permettre au Congo d'y participer.

3) Les charges de fonctionnement non opérationnelles.

Il convient d'entendre par charges de fonctionnement
non opérationnelles, les charges encourues par le
Contracteur au titre de la direction et de la gestion
administrative, financière et commerciale des activités
dont il a la charge et correspondant :

a) d'une part, aux frais de fonction-
nement de la direction et des ser-
vices administratifs, financiers
et commerciaux du Contracteur
au Congo, que ces fonctions
soient exercées directement par
le Contracteur ou par des Socié-
tés Affiliées, à l'amortissement
des investissements de caractère
général de nature industrielle ou
administrative, à la rémunération
des capitaux investis correspon-
dants, et aux frais engagés pour
l'accomplissement des formalités
légales liées à la forme sociale du
Contracteur. Une quote-part de
ces frais est imputable aux Coûts
Pétroliers à leur prix de revient
suivant les méthodes en vigueur
du Contracteur ;

b) d'autre part, à l'assistance gé-
nérale destinée à couvrir la part
équitable des frais de direction
générale et administrative du
groupe de l'Opérateur. Cette as-
sistance générale est imputable
aux Coûts Pétroliers par applica-
tion au total des Coûts Pétroliers
du Permis, du barème forfaitaire
ci-après :

- 1,5 % (un virgule cinq pour cent) des Coûts
Pétroliers correspondant aux Travaux de Dé-
veloppement, d'Exploitation, Provisions et
Travaux pour Abandon.

4) Les autres dépenses, y compris les dépenses
payées ou encourues à raison du transport des
Hydrocarbures, les Provisions pour Abandon, sont
incluses dans les Coûts Pétroliers. Il s'agit de toutes
les dépenses effectuées ou pertes subies liées à
l'exécution des Travaux Pétroliers conformément aux
usages de l'industrie pétrolière et dont l'imputation aux
Coûts Pétroliers n'est pas exclue par les stipulations
du Contrat ou de la présente Annexe.

5) Le Contracteur peut imputer aux Coûts
Pétroliers toutes autres dépenses qui n'ont pas été
prises en compte par les stipulations des articles
12 et 13 ci-dessus, dans la mesure où ces dépenses
sont engagées par le Contracteur pour l'exécution
des Travaux Pétroliers conformément aux usages
de l'industrie pétrolière. Ces dépenses comprennent
notamment les dépenses afférentes à toute urgence
concernant la sécurité des personnes et des biens
dans le cadre des Travaux Pétroliers.

6) Les coûts et provisions pour remise en état
des sites.

Les coûts de remise en état des sites seront
récupérables au titre des Coûts Pétroliers dans les
conditions déterminées par l'article 7.5 du Contrat. Il
s'agit exclusivement :

- des provisions constituées par le Contracteur
en exécution de l’article 5.5 du Contrat. Ces
provisions sont récupérables dans le trimestre
où elles sont passées ;

- des coûts de remise en état des sites effective-
ment encourus lors de l'exécution effective des
travaux déduction faite du montant des provi-
sions constituées dans le cadre de l'article 5.5
du Contrat correspondant à ces travaux.

ARTICLE 15 - COUTS NON RECUPERABLES

Les paiements effectués en règlement de frais, charges
ou dépenses exclues par les stipulations du Contrat
ou de la présente Annexe ne sont pas pris en compte
et ne peuvent donc donner lieu à récupération.

Ces frais, charges et dépenses comprennent notamment :

1) les coûts et dépenses non liés aux Travaux
Pétroliers ;

2) la Redevance Minière due au Congo
conformément à l’article 11.1 du Contrat, à
l'exception de la Redevance Minière calculée sur
les Hydrocarbures Liquides consommés par le
Contracteur au cours des Travaux Pétroliers.
De mai 2017 Journal officiel de la République du Congo 29

3) l'impôt sur les sociétés ;

4) les intérêts, agios et frais se rapportant aux
emprunts non destinés à financier les Travaux
Pétroliers ;

5) les intérêts relatifs aux prêts consentis par
les Sociétés Affiliées du Contracteur dans la
mesure où ces intérêts ne sont pas couverts
par les dispositions prévues à l’article 13.8) ci-
dessus ;

6) les pertes de change qui constituent des manques
à gagner résultant de risques liés à l'origine des
capitaux propres et de l'autofinancement du
Contracteur ;

7) les pénalités ou sanctions pécuniaires prononcées
par le Congo à l'encontre du Contrateur pour non
observation de la réglementation en vigueur.

ARTICLE 16 - CREDIT DES COMPTES DE COUTS
PETROLIERS

Pour chaque entité du Contracteur, doivent venir en
déduction des Coûts Pétroliers, notamment :

1) La valeur des quantités d'Hydrocarbures
Liquides revenant au Contracteur en
application des stipulations de l'article 7
du Contrat, selon leur valorisation prévue à
l'article 9 du Contrat ;

2) Tous autres recettes, revenus, produits et
profits liés aux Travaux Pétroliers, notamment
ceux provenant :

a) de la vente de substances connexes ;

b) du transport et du stockage de produits
appartenant aux tiers dans les installations
réalisées dans le cadre des Travaux Pétroliers ;

c) de bénéfices de change réalisés sur les
créances et les dettes du Contracteur dans
les mêmes conditions que les imputations de
même nature au titre de l'article 13 ci-dessus ;

d) des remboursements effectués par les
assureurs, au titre des avaries, pertes ou
sinistres imputés aux Coûts Pétroliers :

e) de règlements transactionnels ou de liquidations,
dans la mesure où les dépenses y afférentes ont
été imputées aux Coûts Pétroliers ;

f] de cessions ou de locations de biens acquis ou
réalisés dans le cadre des Travaux Pétroliers ;

g) de la fourniture de prestations de services,
dans la mesure où les dépenses y afférentes
ont été imputées aux Coûts Pétroliers :

h) les montants refacturés à d’autres permis
dans le cadre des Travaux Pétroliers ;

il de rabais, remises et ristournes obtenus, s'ils
n'ont pas été imputés en déduction du prix de
revient des biens auxquels ils se rapportent.

ARTICLE 17 - DISPOSITION ET UTILISATION DES
BIENS

1) Les matériels, équipements, installations
et consommables qui sont inutilisés ou

2)

3)

4)

7)

inutilisables sont retirés des Travaux
Pétroliers et mis à la disposition du Congo
par communication écrite pour être, soit
déclassés ou considérés comme « ferrailles
et rebuts », soit rachetés par le Contracteur
pour ses besoins propres, soit vendus à des
tiers ou à ses Sociétés Affiliées.

En cas de cession de matériels aux entités
constituant le Contracteur ou à leurs
Sociétés Affiliées, les prix sont déterminés
conformément aux dispositions de l'article
12. 2), b) de la présente Annexe, ou, s'ils sont
supérieurs à ceux résultant de l'application
dudit article, convenus entre les Parties.
Lorsque l'utilisation du bien concerné dans
les Travaux Pétroliers a été temporaire et ne
justifie pas les réductions de prix fixées à
l'article susvisé, ledit bien est évalué de façon
que les Coûts Pétroliers soient débités d'une
charge nette correspondant à la valeur du
service rendu.

Les ventes à des tiers des matériels,
équipements, installations et consommables
sont effectuées par le Contracteur au prix
du marché. Tous remboursements ou
compensations accordés à un acheteur
pour un matériel défectueux sont débités au
compte des Coûts Pétroliers dans la mesure
et au moment où ils sont effectivement payés
par le Contracteur.

S'agissant de biens qui appartiennent au
Congo en vertu des stipulations de l'article
13 du Contrat, le Contracteur communiquera
au Comité de Gestion la liste des biens cédés
conformément au paragraphe 2) ci-dessus.

Les ventes ou retraits visés ci-dessus seront
soumis au Comité de Gestion qui en déterminera
les modalités de réalisation.

Lorsque les Coûts Pétroliers restant à récupérer
ne représentent plus que des dépenses
d'exploitation, le produit de ces ventes doit être
versé au Congo; le versement doit intervenir
dans les trente (30) jours suivant la date de
l'encaissement du prix par le Contracteur.

Lorsqu'un bien est utilisé au bénéfice d'un
tiers ou du Contracteur pour des opérations
non couvertes par le Contrat, les redevances
correspondantes sont calculées à des taux
qui, sauf accord du Congo, ne peuvent être
calculés sur une base inférieure aux prix de
revient.

CHAPITRE IV - INVENTAIRE

ARTICLE 18 - INVENTAIRE

Le Contracteur tiendra un inventaire permanent, en
quantités et en valeurs, de tous les biens meubles
30 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

et immeubles acquis ou réalisés dans le cadre des
Travaux Pétroliers.

Lorsque des stocks de matériels et matières consommables
ont été constitués dans le cadre des Travaux Pétroliers, le
Contracteur procédera, à intervalles raisonnables, mais au
moins une fois par an, aux inventaires physiques, suivant
ses méthodes en vigueur d'inventaires tournants.

Le Contracteur communiquera au Congo la date
prévisionnelle des inventaires. Si le Congo souhaite
participer à une de ces opérations d'inventaires
tournants, il en informe l'Opérateur et la date en est
fixée d’un commun accord.

Le rapprochement de l'inventaire physique et de
l'inventaire comptable, tel qu'il résulte des comptes,
sera fait par le Contracteur. Un état détaillant les
différences, en plus ou en moins, sera fourni au
Congo.

Le Contracteur apportera les ajustements nécessaires
aux comptes dès la fin des opérations d'inventaire.

CHAPITRE V - PROGRAMMES DE
TRAVAUX ET BUDGETS ANNUELS

ARTICLE 19 - REGLES GENERALES

Le Contracteur soumet au Comité de Gestion les
Programmes de Travaux et Budgets conformément
à l'article 5 du Contrat. Ces Programmes de
Travaux et Budgets correspondants, qui seront, au
besoin, expliqués et commentés par le Contracteur,
comporteront, notamment :

1) un état estimatif détaillé des coûts, par
nature ;

2) un état valorisé des investissements, par
grosses catégories ;

3) une estimation des variations des stocks
des matériels et matières consommables ;

4) un état prévisionnel des productions et des
coûts de production.

Concernant la prévision de production de l'Année Civile
suivante, cet état présentera un plan de production
détaillant, par gisement et par mois, les quantités
d'Hydrocarbures Liquides et d'Hydrocarbures Gazeux,
dont la production est prévue. En tant que de besoin,
le Contracteur fera parvenir des états rectificatifs.

ARTICLE 20 - PRESENTATION

Les Programmes de Travaux et Budgets sont découpés
en lignes budgétaires. Les lignes budgétaires sont
ventilées par nature d'opérations: développement,
exploitation, transport, stockage, gros entretien,
autres.

ARTICLE 21 - SUIVI ET CONTROLE

Les Programmes de Travaux et Budgets indiqueront,
en outre, les réalisations et les prévisions de

clôture de l'Année Civile en cours, et comporteront
des explications sur les écarts significatifs entre
prévisions et réalisations, par ligne budgétaire. Sont
considérés comme significatifs les écarts de plus de
dix (10) pourcent ou d'un montant égal ou supérieur
à un million (1,000,000.00) de Dollars.

Dans les quarante-cinq premiers jours de l'Année, le
Contracteur fait parvenir au Congo la liste des comptes
analytiques constituant chaque ligne budgétaire,
avec mise à jour chaque trimestre, si nécessaire, de
manière à permettre la reconstitution des réalisations
se rapportant aux lignes budgétaires des Programmes
de Travaux et Budgets annuels approuvés.

CHAPITRE VI - VERIFICATION DES COMPTES
ARTICLE 22 - DROIT D'AUDIT GENERAL

Le Congo peut vérifier la comptabilité des Coûts

Pétroliers, soit par ses propres agents, soit
par l'intermédiaire d'un cabinet international
indépendant.

A cet effet, le Congo et le Contracteur s'informent
mutuellement des périodes qui leur conviennent pour
procéder à ces vérifications et les dates auxquelles
celles-ci auront lieu sont arrêtées, autant que possible,
d'un commun accord, dans la limite des délais de
prescription prévus à l’article 5.7 du Contrat.

Les sections de la comptabilité analytique du Contracteur
qui enregistrent des dépenses relatives à la fois aux
Travaux Pétroliers et à d'autres activités ne relevant
pas du Contrat, feront l'objet d'une vérification par
l'intermédiaire des commissaires aux comptes du
Contracteur requis à cet effet, afin qu'ils puissent certifier
que les dispositions du Contrat et de la présente Annexe
sont bien appliquées et que les procédures comptables et
financières du Contracteur sont correctement suivies et
appliquées sans discrimination et de manière équitable
aux diverses opérations concernées. Ces certificats
seront mis à la disposition du Congo annuellement.

Les frais d'assistance facturés par les Sociétés
Affiliées aux entités constituant le Contracteur, feront
l'objet de la fourniture à la demande du Congo d'un
certificat du cabinet international chargé de certifier
les comptes des sociétés concernées. Ce cabinet
devra certifier que les frais imputés aux opérations
pétrolières ont été déterminés de manière équitable
et non discriminatoire. Les prestations d'assistance
fournies par les Sociétés Affiliées des entités
constituant le Contracteur doivent être certifiées, par
ledit cabinet, comme ayant été facturées sans élément
de profit pour lesdites Sociétés Affiliées. Les frais
des commissaires aux comptes seront payés par le
Contracteur en tant que frais récupérables.

Les Coûts Pétroliers enregistrés au cours de toute
Année Civile seront considérés comme exacts et
sincères, selon les dispositions de l'article 5.7 du
Contrat. Le Congo peut procéder à une nouvelle
vérification des seules écritures concernées par toute
De mai 2017

Journal officiel de la République du Congo 31

réserve écrite ainsi exprimée par le Congo et pour
laquelle un désaccord subsiste après soumission au
Comité de Gestion. Ces comptes demeureront ouverts
jusqu'à l'achèvement de la nouvelle vérification et
jusqu'à ce que le désaccord soit réglé conformément à
l'article 5.7 du Contrat.

CHAPITRE VII - ETATS DES REALISATIONS -
SITUATIONS - COMPTES-RENDUS

ARTICLE 23 - ETATS OBLIGATOIRES

Outre les états et informations prévus par ailleurs,
le Contracteur fera parvenir au Congo, dans les
conditions, formes et délais indiqués dans les
articles ci-après, le détail des opérations et travaux
réalisés, tels qu'ils sont enregistrés dans les comptes,
documents, rapports et états tenus ou établis par lui
et relatifs aux Travaux Pétroliers.

ARTICLE 24 - ETAT DES TRAVAUX DE
DEVELOPPEMENT ET D'EXPLOITATION

Dans les soixante (60) jours suivant la fin de chacun
des trois (3) premiers trimestres de l'Année Civile et
dans les quatre-vingt-dix (90) jours suivant la fin du
quatrième trimestre, le Contracteur fait parvenir au
Congo un état des réalisations indiquant notamment,
pour le trimestre civil précédent, le détail et la nature
des travaux de développement et d'exploitation
effectués sur le Permis et les dépenses s'y rapportant,
en distinguant notamment les travaux relatifs :

1) aux forages de Développement, par campagne
de forage :

2) aux installations spécifiques de production ;

3) aux forages de production, par campagne de
forage :

4) aux installations et moyens de transport des
Hydrocarbures ;

5) aux installations de stockage des Hydrocarbures,
après traitement primaire ;

6) à la remise en état des sites d'exploitation dont
l'abandon est programmé.

ARTICLE 25 - ETAT DES VARIATIONS DES
COMPTES D'IMMOBILISATIONS ET DES STOCKS
DE MATERIEL ET DE MATIERES CONSOMMABLES

Dans les soixante (60) jours suivant la fin de chacun
des trois (3) premiers trimestres de l'Année Civile et
dans les quatre-vingt-dix (90) jours suivant la fin du
quatrième trimestre, le Contracteur fait parvenir au
Congo un état des réalisations indiquant notamment,
pour le trimestre civil précédent, les acquisitions
et créations d'immobilisations, de matériels et de
matières consommables nécessaires aux Travaux
Pétroliers, par gisement et par grandes catégories,
ainsi que les sorties (cessions, pertes, destructions,
mises hors service) de ces biens.

ARTICLE 26 - ETAT DE PRODUCTION DU MOIS
Cet état doit être envoyé au Congo conformément à

l'article 16.1 du Contrat au plus tard le 28° jour de
chaque mois pour le mois précédent.

Il indiquera les quantités d'Hydrocarbures produites
effectivement au cours du mois précédent et la part
de cette production revenant à chacune des Parties
calculée sur des bases provisoires en application des
dispositions du Contrat.

ARTICLE 27 - ETAT DE LA REDEVANCE

Cet état doit parvenir au Congo dans les soixante (60)
jours suivant la fin de chacun des trois (3) premiers
trimestres de l'Année Civile et dans les quatre-vingt-
dix (90) jours suivant la fin du quatrième trimestre.

Il indiquera les quantités d'Hydrocarbures enlevées
au titre de la Redevance Minière, les quantités
d'Hydrocarbures consommées par le Contracteur
dans les Travaux Pétroliers au cours du trimestre
civil, ainsi que les sommes payées par le Contracteur
au titre de la redevance sur ces dernières quantités.

ARTICLE 28 - ETAT DES QUANTITES
D'HYDROCARBURES TRANSPORTEES AU COURS
DU MOIS

Cet état doit parvenir au Congo au plus tard le 28°
jour de chaque mois pour le mois précédent.

Il indiquera les quantités  d'’Hydrocarbures
transportées au cours du mois précédent, entre le
gisement et le point d'exportation ou de livraison,
ainsi que l'identification des canalisations utilisées et
le prix du transport payé lorsque celui-ci est effectué
par des tiers. L'état indiquera, en outre, la répartition
provisoire résultant de l’article 26 ci-dessus entre les
Parties des produits ainsi transportés.

ARTICLE 29 - ETAT DES ENLEVEMENTS DU MOIS

Cet état doit parvenir au Congo au plus tard le 28°
jour de chaque mois pour le mois précédent.

Il indiquera les qualités d'Hydrocarbures Liquides
enlevées pour exportation ou livraison par chaque
Partie ou remises à elle, au cours du mois précédent, en
application des stipulations du Contrat.

En outre, chaque entité constituant le Contracteur,
fera parvenir au Congo, dans le même délai et
pour son propre compte, un état des quantités de
chaque qualité d'Hydrocarbures Liquides qu'elle a
enlevées pour exportation ou livraison, en donnant
toutes indications concernant chaque opération
d'enlèvement ou de livraison (acheteur, navire, prix,
destination finale, etc ..).

En annexe à cet état, seront jointes toutes autres
informations relatives aux ventes commerciales
de chaque entité du Contracteur, notamment les
connaissements et les factures dès qu'elles sont
disponibles.

Le Congo pourra, moyennant un préavis raisonnable,
avoir accès aux contrats de vente des Hydrocarbures
à des tiers.
32 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

ARTICLE 30 - ETAT DE RECUPERATION
COÛTS PETROLIERS

DES

Dans les soixante (60) jours suivant la fin de chacun
des trois (3) premiers trimestres de l'Année Civile et
dans les quatre-vingt-dix (90) jours suivant la fin du
quatrième trimestre, le Contracteur fait parvenir au
Congo un état des réalisations présentant, pour le
trimestre précédent, le détail du compte des Coûts
Pétroliers permettant, notamment, de faire ressortir
pour chaque Entité du Contracteur :

1) les Coûts Pétroliers restant à récupérer au
début du trimestre ;

2) les Coûts Pétroliers afférents aux activités du
trimestre ;

3) les Coûts Pétroliers récupérés au cours du
trimestre avec indication, en quantités et en
valeur, de la production affectée à cet effet :

4) les Coûts Pétroliers restant à récupérer à la
fin du trimestre.

ARTICLE 31 - INVENTAIRE DES STOCKS
D'HYDROCARBURES LIQUIDES

Cet état doit parvenir au Congo au plus tard le 28°
jour de chaque mois pour le mois précédent.

Ilindiquera pour le mois précédent par lieu de stockage
et pour chaque qualité d'Hydrocarbures Liquides :

1) les stocks du début du mois :

2) les entrées en stock au cours du mois ;
3) les sorties de stock au cours du mois :
4) les stocks à la fin du mois.

ARTICLE 32- ETAT DES BIENS MEUBLES
ET IMMEUBLES ACQUIS, CREES, LOUES OU
FABRIQUES

Le Contracteur tiendra en permanence dans la
Comptabilité un état détaillé de tous les biens meubles
et immeubles acquis, créés, loués ou fabriqués pour
les besoins des Travaux Pétroliers, en distinguant ceux
qui sont propriété du Congo en vertu des stipulations
de l’article 13 du Contrat et les autres.

Cet état comporte la description et l'identification
de chaque bien, les dépenses s'y rapportant, le
prix de revient et la date d'acquisition, de création
ou de fabrication, et, le cas échéant, la date de fin
d'affectation aux Travaux Pétroliers (sortie) et le sort
qui lui est réservé dans ce dernier cas.

L'état susvisé est transmis au Congo au plus tard le
90° jour de chaque Année Civile pour l'Année Civile

précédente.

CHAPITRE VIII - DECLARATIONS
ET QUITUS FISCAUX

ARTICLE 33 - DECLARATIONS FISCALES

Chaque Entité du Contracteur transmet au Congo un
exemplaire de toutes les déclarations qu'elle est tenue

de souscrire auprès des administrations fiscales
chargées de l'assiette des impôts, notamment celles
relatives à l'impôt sur les sociétés, accompagnées de
toutes les annexes, documents et justifications qui y
sont joints. Les déclarations fiscales seront établies
en Dollars.

Chaque Entité du Contracteur préparera et déposera
une déclaration de revenus couvrant son impôt sur
les sociétés et la soumettra au Congo avec toute la
documentation requise à titre de pièces justificatives
deses obligations en matière d'impôt sur les sociétés. A
réception de ces déclarations de revenus ainsi que des
pièces justificatives, le Congo fournira gratuitement
à chaque Entité du Contracteur les quittances
officielles accusant réception du paiement de l'impôt
sur les sociétés émises au nom de chaque Entité du
Contracteur par les autorités fiscales compétentes du
Congo.

Ilest entendu que l'impôt sur les sociétés tel que défini
à l’article 11.2 du Contrat, sera versé à l'échéance
par le Congo, aux autorités fiscales compétentes, le
montant d'impôt sur les sociétés évoqué ci-dessus, au
nom et pour le compte des Entités du Contracteur. Il
ne pourra être réclamé en aucune circonstance aux
Entités du Contracteur, de règlement quelconque
au titre de l'impôt sur les sociétés. Les déclarations
fiscales annuelles seront établies en Dollars par
chaque Entité du Contracteur. Les quitus fiscaux
correspondants seront établis au nom de chacune des
Entités du Contracteur auxquelles ils seront remis.

ANNEXE II

REGIME DOUANIER ET FISCAL
ARTICLE 1. REGIME DOUANIER A L'IMPORTATION

Conformément à l'Article 11.4 du Contrat, pendant
la durée du Contrat, le Contracteur bénéficie des
avantages douaniers ci-après :

A - Admission en franchise totale

Sont admis en franchise totale de tous droits et taxes
d'entrée, les matériels, matériaux, produits, machines,
équipements et outillages nécessaires aux Travaux
Pétroliers en vertu des Articles 2 et 3 du Contrat et
effectivement affectés aux Travaux Pétroliers, sous
réserve des dispositions de l'Article 4 du Contrat. Cette
franchise s'applique aux importations effectuées par
l'Opérateur pour le compte du Contracteur, par les
tiers pour son compte et par ses sous-traitants.

Le régime de la franchise s'applique aux ensembles,
sous-ensembles, leurs pièces de rechange, les
produits et les consommables suivants :

Al) Matériels de forage et de sondage

+ Substructures et équipements spécifiques d'appareils,
bateaux et barges de forage :
De mai 2017

Journal officiel de la République du Congo 33

A2)

Équipements de plancher ;

Équipements pour la fabrication et le traitement
des boues et ciments de forage :

Produits rentrant dans la fabrication des
boues et ciments de forage et emballage de ces
produits ;

Treuils de forage :

Équipements anti-éruption et de lutte contre
l'incendie notamment les extincteurs de toute
capacité :

Tubage de puits et équipements de tubage,
d'habillage de colonne et cimentation ;
Équipements de mesure ;

Têtes de puits et équipements :

Équipements de surface ;

Équipements d'essais de puits.

Matériels et équipements de production

Matériels et produits chimiques pour le traite-
ment du pétrole brut et des eaux de rejet :
Matériels de stockage et d'expédition :
Matériaux de construction off & on-shore sur
sites de production, y compris des bureaux ;
Matériels de traitement des données techniques :
Matériels de surface :

- Outillage de maintenance ;

- Matériels et équipements électriques dont les
câbles ;

- Matériels de laboratoire de production ;

- Matériels et équipements de télécommunica-
tion sur sites pétroliers d'exploration, de pro-
duction, de traitement et de stockage :

- Appareils et équipements de climatisation
pour locaux sur sites pétroliers d'exploration,
de production, de traitement et de stockage :

- Matériels et équipements de radioguidage et
faisceaux hertziens ;

- Revêtements industriels, peintures spécifiques
pour l'entretien des plateformes et équipements
pétroliers :

Matériels de sécurité :

- Groupes incendie et extincteurs de toute
capacité :
- Chaussures, casques et gilets de sauvetage :

Matériels de laboratoire ;

Matériels de fonds ;

Tubage de puits, têtes de puits de production,
duses, manifold, gare de racleurs et racleurs ;
Matériels de contrat de production :

Jackets, structures immergées et flottantes,
dont FPU, TLP et autres ;

Matériels de logistique :

- Matériels de navigation et d'amarrage ;

- Câbles et flexibles sous-marins et accessoires,
matériels et consommables de réparation :

- Pièces détachées pour véhicules utilitaires et
véhicules de service.

A3) Autres matériels et produits

+ _« Catering » destiné aux appareils, bateaux et
barges de forage et aux barges de travail, barges
de base vie, aux sites pétroliers d'exploration,
de production, de traitement et de stockage :

+ Lubrifiants destinés à l'entretien et au
fonctionnement des machines affectées à la
recherche, l'exploitation, le stockage et au
transport des hydrocarbures ;

+ _ Carburants, dont notamment le diesel, destinés
au fonctionnement des machines affectées à
la recherche, l'exploitation, le stockage, au
transport des hydrocarbures, aux supply boats
exclusivement destinés au transport du matériel
et du personnel ;

+ Ordinateurs et calculatrices de tout type, leurs
accessoires (logiciels, imprimantes, lecteurs, lecteurs
de disquettes, disques durs, traceurs, modems,
écrans, câbles et prises, réseaux et équipements de
connexions, matériels de sauvegarde, onduleurs et
climatiseurs) et supports de stockage (disquettes,
disques externes, clés USB...) :

+ Equipements audiovisuels, matériels et
accessoires destinés à la formation ;

+ __ Matériels et équipements hospitaliers, médicaments.

Cetteliste est non limitative. Il convient de se réserver la
possibilité de la remettre périodiquement à jour, dans
le même esprit, pour prendre en compte notamment
l'évolution des techniques et la commercialisation de
nouveaux matériels.

(B) Admission temporaire normale avec dispense
de caution

Sont importés sous le régime de l'admission
temporaire normale, par l'Opérateur pour le compte du
Contracteur, par les tiers pour son compte et par ses
sous-traitants, tous matériels, matériaux, produits,
machines, équipements et outillages, nécessaires
aux Travaux Pétroliers en vertu des Articles 2 et 3 du
Contrat et à condition que ces biens soient destinés,
et effectivement affectés aux Travaux Pétroliers, et à
condition qu'ils soient appelés à être réexportés à la
fin de leur utilisation. Si de tels biens sont perdus
ou mis en rebut, l'Opérateur fournit une déclaration
sous serment à cet effet, et aucun droit ni taxe ne
sera perçu.

Si pour des raisons opérationnelles de tels biens sont
appelés à rester au Congo, une requalification en
importation définitive (IM4) est possible en franchise
des droits et taxes, sous réserve de justification par
l'Opérateur.

La liste des biens importés en admission temporaire
dans le cadre du Contrat avec dispense de caution est
la suivante :

+ Appareils, bateaux et barges de forage :

+ Barges de travail, barge de base vie, bateaux de
livraison, vedettes de tout tonnage, embarcation
de liaison et bateaux de sauvetage :
34 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

+ Aéronefs ;

+ Véhicules automobiles utilitaires et de service
propriété de l'Opérateur (véhicules de service
pour le personnel, de transport de personnel,
de transport et de manutention de matériels) :

+ _ Plus généralement, tous les matériels importés
temporairement par l'Opérateur dans le cadre
de ses activités de recherche, d'exploitation, de
stockage et de transport des hydrocarbures.

(C) Admission au taux réduit

Sous les mêmes conditions que ci-dessus, sont admis
au taux global réduit à 5% des droits et taxes exigibles
à l'importation, les équipements suivants :

+ Vêtements de travail
bottes, gants) :

+ Papier tirage grand format se présentant sous
forme de rouleau et papier informatique.

+ Matériaux de construction on-shore, en dehors
des sites de production et/ou de stockage, y
compris pour construction de bureaux à l'usage
de l'Opérateur.

(combinaisons, cirés,

(D) Admission au droit commun

Les entités composant le Contracteur payeront les
droits et taxes de douane sous le régime du droit
commun applicable aux biens importés suivants :

+ Tous matériels, équipements, pièces détachées
et accessoires destinés aux logements du
personnel de l'Opérateur ;

+ _ Vivres et boissons autres que ceux spécifiés au
paragraphe A3 :

+ Matériels, équipements et fournitures de bureau
autres que ceux spécifiés au paragraphe A3.

ARTICLE 2. REGIME DOUANIER A L'EXPORTATION

Le Contracteur est exonéré de toutes taxes à
l'exportation pour les Hydrocarbures, les matériels,
accessoires et pièces de rechange en réparation, les
échantillons de brut, d'huile, de produits chimiques,
carottes, prélèvements et échantillons géologiques,
les matériels sous garantie rentrant dans le cadre
d'activités de recherche, d'exploitation, de stockage et
de transport des Hydrocarbures du Contracteur.

ARTICLE 3. REGIME DOUANIER APPLICABLE AUX
SOUS-TRAITANTS DE L'OPERATEUR

Sous réserve du respect de leurs obligations en
matière douanière, les sous-traitants de l'Opérateur,
et les tiers importateurs pour son compte, sous réserve
de produire une attestation délivrée par l'Opérateur
et approuvée par l'Administration des Douanes,
bénéficient des régimes d'importation et d'exportation
définis ci-dessus.

ARTICLE 4. REGIME FISCAL

Pendant la durée du Contrat, le Contracteur sera
exclusivement assujetti à l'impôt sur les sociétés et
aux redevances minières et superficiaires suivant les
modalités prévues aux articles 11.1 à 11.3 du Contrat.

En conséquence, pendant la durée visée ci-dessus, le
Contracteur sera exonéré de tous autres impôts, taxes,
droits, contributions, redevances et prélèvements de
toute nature, en vigueur à la date d'effet du Contrat
ou qui seraient créés ultérieurement.

En particulier, le Contracteur sera, entre autres,
exonéré de la contribution des patentes, de l'impôt
sur le revenu des valeurs mobilières pour les sommes
reçues et versées par le Contracteur, de tous droits
d'enregistrement et de timbre, des contributions
foncières des propriétés bâties et non bâties, de la taxe
sur la valeur ajoutée et de la taxe sur les mouvements
de fonds.

En outre, le Congo garantit aux Entités du Contracteur,
à leurs sociétés affiliées, à leurs actionnaires et à
leurs fournisseurs, pour la durée du Contrat, le droit
de contracter à l'étranger les emprunts nécessaires à
l'exécution des Travaux Pétroliers.

ANNEXE III

DECRET D'ATTRIBUTION
De mai 2017

Journal officiel de la République du Congo 35

AVENANT N°1 AU CONTRAT DE PARTAGE DE
PRODUCTION

PERMIS TCHIBELI-LITANZI II

ENTRE

LA RÉPUBLIQUE DU CONGO

LA SOCIETE NATIONALE DES PETROLES DU
CONGO

PERENCO CONGO S.A.

HEMLA E&P CONGO

KONTINENT CONGO

AFRICA OIL & GAS CORPORATION

PETRO CONGO S.A.

AVENANT N°1 AU CONTRAT DE PARTAGE
DE PRODUCTION TCHIBELI-LITANZI II

ENTRE

La REPUBLIQUE DU CONGO (ci-après désignée
le « Congo »), représentée par Monsieur Jean-Marc
THYSTERE-TCHICAYA, Ministre des Hydrocarbures,
et Monsieur Calixte NGANONGO, Ministre des
Finances, du Budget et du Portefeuille Public, dûment
habilités aux fins des présentes,

D'une part,
ET

La SOCIETE NATIONALE DES PETROLES DU
CONGO (ci-après désignée « SNPC »), établissement public
à caractère industriel et commercial, dont le siège social
est sis Boulevard Denis Sassou-N'guesso, boîte postale
188, Brazzaville, République du Congo, immatriculée
au Registre du Commerce et du Crédit Mobilier de
Brazzaville sous le numéro BZV-CGO-RCCM-02-B-018,
représentée par Monsieur Jérôme KOKO, son Directeur
Général, Président du Directoire,

La société PERENCO CONGO S.A. (ci-après désignée
« PERENCO CONGO » ou l'« Opérateur »), société
anonyme avec conseil d'administration au capital
social de 500 000 000 FCFA, dont le siège social est

situé à Concession Liliane, quartier Ndjindji, boîte
postale 746, Pointe Noire, République du Congo,
immatriculée au registre du commerce et du crédit
mobilier de Pointe Noire sous le numéro RCCM
CG/PNR/15B428, représentée par Monsieur Louis
HANNECART, son Directeur Général,

La société HEMLA E&P CONGO (ci-après désignée
« HEMLA »)}, société anonyme avec conseil
d'administration au capital social de 1.000.000.000
FCFA, dont le siège social est situé à 27, avenue
Amilcar Cabral, Côte Mondaine, boîte postale 2722,
Pointe-Noire, immatriculée au registre du commerce
et du crédit mobilier de Pointe-Noire sous le numéro
RCCM CG/PNR/16B1414., représentée par Eyas A.A.
ALHOMOUZ RANDA, son Directeur Général,

La société KONTINENT CONGO (ci-après désignée
« KONTINENT »}, société anonyme avec conseil
d'administration au capital de 100 000 000 de FCFA,
dont le siège social est sis 3 boulevard Denis SASSOU
NGUESSO, boîte postale 964, Brazzaville, République
du Congo, immatriculée au Registre du Commerce
et du Crédit Mobilier du Greffe du Tribunal de
Commerce de Brazzaville sous le numéro RCCM 14 B
4889, représentée par Monsieur Yaya MOUSSA, son
Directeur Général,

La société AFRICA OIL & GAS CORPORATION,
(ci-après désignée « AOGC »), société anonyme avec
conseil d'administration au capital social de 100
000 000 de FCFA, dont le siège social est sis Passage
à niveau, Rue Mbochis Moungali, boîte postale 15073,
Brazzaville, République du Congo, immatriculée au
Registre du Commerce et du Crédit Mobilier du Greffe
du Tribunal de Commerce de Brazzaville sous le
numéro RCCM 10 B 2401, représentée par Monsieur
Pierre Narcisse LOUFOUA, son Directeur Général,

La société PETRO CONGO S.A. (ci-après
dénommée « PETCO »), société anonyme avec conseil
d'administration au capital social de 50 000 000
FCFA, dont le siège social est sis 26 rue Sikou Doume,
Quartier Ndjindji, boîte postale 1225, Pointe Noire,
République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier du Greffe du Tribunal
de Commerce de Pointe-Noire sous le numéro RCCM
14 B 734, représentée par Monsieur Meddy Espérance
LIPIKA EDRE, son Directeur Général,

Ci-après désignées collectivement le « Contracteur »
ou individuellement une «Entité du Contracteur»,

D'autre part,

Le Congo, SNPC, PERENCO CONGO, HEMLA,
KONTINENT, AOGC et PETCO étant ci-après dénommés
collectivement les « Parties » ou individuellement une
« Partie ».

IL A PREALABLEMENT ETE EXPOSE QUE :

A. Le permis d'exploitation « Tchibeli-Litanzi-
Loussima » est arrivé à échéance (ci-après
le « Permis Expiré ») :

B. Constatant l'existence de réserves en
hydrocarbures pouvant encore faire l'objet
d'une exploitation économiquement rentable
36

Journal officiel de la République du Congo

Edition spéciale N° 4-2017

dans les zones couvertes par le Permis
Expiré, le Congo a autorisé la poursuite de
l'exploitation jusqu’à la date d'aboutissement
du processus d'attribution d'un nouveau
permis d'exploitation couvrant la zone
géographique du Permis Expiré :

Le 14 juillet 2015, le Congo a ainsi signé un accord
relatifau régime applicable aux permis d'exploitation
« Tchendo II », « Tchibouela II » et « Tchibeli-
Litanzi II » à compter du 1° janvier 2015 avec
un groupe contracteur composé des sociétés
SNPC (titulaire), Total E&P Congo (opérateur),
Eni Congo S.A., Africa Oil & Gas Corporation,
Petro Congo S.A. et Kontinent Congo S.A.:

Un contrat de partage de production relatif
au permis d'exploitation « Tchibeli-Litanzi Il »
avec effet au 1‘ janvier 2015 a été signé le
14 juillet 2015 entre le Congo et le groupe
contracteur visé au paragraphe C ci-dessus (le
« Contrat ») :

Dans le cadre de la restructuration de
leurs activités en République du Congo, les
sociétés Total E&P Congo (opérateur) et Eni
Congo S.A. ont décidé de renoncer à leurs
participations dans le Contrat avec effet
au 31 décembre 2016. Par lettre référencée
16X11854/MHC/CAB du 30 décembre 2016,
le Ministre en charge des Hydrocarbures a
pris acte de leur désengagement et de la fin de
leurs droits et obligations au titre du permis
d'exploitation « Tchibeli-Litanzi II » ;

Sur la base de ce qui précède, le Congo a
lancé une procédure d'appel d'offres afin de
reconstituer le groupe contracteur à compter
du 1% janvier 2017 :

Le 29 novembre 2016, le Congo a constitué
un nouveau groupe contracteur pour le
permis d'exploitation « Tchibeli-Litanzi IL »
(ci-après le « Permis ») composé des sociétés
SNPC (titulaire), PERENCO CONGO, HEMLA,
KONTINENT, AOGC et PETCO (ensemble
les « Entités du Contracteur »), avec effet
à compter du 1% janvier 2017 les intérêts
respectifs des Entités du Contracteur dans le
Permis sont de quinze pourcent (15%) pour la
SNPC, quarante pour cent (40 %) pour PERENCO
CONGO, vingt pour cent (20 %) pour HEMLA, dix
pour cent (10 %) pour KONTINENT, dix pour
cent (10%) pour AOGC et cinq pour cent (5%)
pour PETCO :

Dans un accord en date du 9 février 2017
(l« Accord »), le Congo et les Entités du
Contracteur ont négocié et arrêté les modalités
de leur coopération et les amendements devant
être apportés au Contrat:

Le Congo et les Entités du Contracteur ont
ainsi convenu des conditions et modalités du
présent avenant n°1 au Contrat, incorporant
les dispositions convenues dans l'Accord
(ci- après l'« Avenant n°1»):

Par ailleurs, les Entités du Contracteur
arrêteront entre elles un accord d'association

établissant leurs droits et obligations respectifs
pour la réalisation des Travaux Pétroliers sur
le Permis (le « Contrat d'Association »).

IL A ENSUITE ETE CONVENU CE QUI SUIT:

1. Entités du Contracteur

A compter du 1‘ janvier 2017, les Entités du
Contracteur sont les suivantes, avec les intérêts
respectifs dans le Permis tel qu'indiqués ci-dessous :

- _ SNPC (Titulaire): 15% ;

-  PERENCO CONGO: 40% :
-  HEMLA: 20% :

-  KONTINENT: 10% :

-  AOGC : 10%: et

- _ PETCO : 5%.

2. Amendements du Contrat

Les Parties conviennent d'apporter les modifications
suivantes aux dispositions du Contrat.

241 Modifications à l'Article 1

2.1.1 Les nouvelles définitions suivantes sont
insérées à l’article 1, par ordre alphabétique :

« Accord » désigne l'accord relatif au régime applicable
aux permis d'exploitation Tchendo II, Tchiboula II
et Tchibeli-Litanzi II signé le 9 février 2017 entre les
Parties et figurant en Annexe IV du Contrat. »

«Annexe » désigne une annexe du Contrat. Les Annexes
sont énumérées à l'article 26 du Contrat.»

Toutes les références à une « annexe » du Contrat sont
remplacées par « Annexe ».

Les autres définitions figurant à l'article 1.1 sont
renumérotées en conséquence.

2.1.2 Les définitions suivantes figurant à l'article 1
sont supprimées :

« Comité de Gestion Extraordinaire » désigne le
comité de gestion statuant sur la fin du Permis Tchibeli
Litanzi et l'attribution du Permis. »

« Contrat de Partage de Production PNGF » a la
signification qui lui est donnée au paragraphe C du
préambule. »

« Convention » a la signification qui lui est donnée au
paragraphe A du préambule. »

« Protocole d'Accord » a la signification qui lui est
donnée au paragraphe G du préambule. »

Par conséquent, toutes les références à ces termes
dans le Contrat sont également supprimées.
De mai 2017

Journal officiel de la République du Congo 37

Les autres définitions figurant à l'article 1.1 sont
renumérotées en conséquence.

2.1.3 Les définitions suivantes figurant à l'article 1.1
sont modifiées et remplacées par celles qui suivent :

« Code des Hydrocarbures » désigne la loi n°28-2016
du 12 octobre 2016 portant code des hydrocarbures. »

« Contracteur » désigne l'ensemble constitué par
la SNPC, PERENCO CONGO, HEMLA, KONTINENT,
AOGC, PETCO et toute autre entité à laquelle la SNFC,
PERENCO CONGO, HEMLA, KONTINENT, AOGC ou
PETCO pourrait céder un intérêt dans les droits et
obligations du Contrat. »

« Contrat » désigne le présent contrat de partage
de production et ses Annexes, tels que consolidés et
amendés sur la base des dispositions de l'Accord ainsi
que toute modification qui pourrait y être apportée
ultérieurement. »

« Décret d'Attribution » désigne le décret d'attribution
Jigurant à l'Annexe II du Contrat. »

« Première Période » désigne la période qui débute
à compter du 1‘ janvier 2017 et allant jusqu'au mois
calendaire au cours duquel la Production Nette cumulée
depuis le 1‘ janvier 2017 atteint deux millions
(2 000 000) de Barils. »

« Provisions pour Abandon » désigne les provisions
annuelles constituées par le Contracteur conformément
aux articles 5.6 et 5.7 afin de financer les coûts
afférents aux Travaux pour Abandon et réhabilitation
des sites. »

2.2 Modifications à l'article 2

2.2.1 Le titre de l’article 2 est modifié et remplacé
par ce qui suit :

« Objet du Contrat - Participations »

2.2.2 Après le premier paragraphe, désormais
numéroté 2.1, un nouvel article 2.2 est inséré comme
suit :

« À compter de la Date d'Effet, les intérêts respectifs
des Entités du Contracteur dans le Permis sont de :

- SNPC (Titulaire): 15% ;

- PERENCO CONGO: 40% :

- HEMLA: 20% :

- KONTINENT: 10% ;

- AOGC : 10%; et

- PETCO : 5%. »
2.3 Modifications à l’article 5

2.3.1 Après l'article 5.2, un nouvel article 5.3 est
inséré de la façon suivante :

« L'Opérateur inclura dans chaque Programme
de Travaux une stratégie de mise en œuvre des

obligations de contenu local prévues par le Code des
Hydrocarbures. L'exécution de ces obligations de
contenu local fera l'objet d'une évaluation et d'une
approbation périodique du Comité de Gestion au même
titre que le Programme de Travaux et le Budget. »

La numérotation de l'article 5 est modifiée en
conséquence.

2.3.2 Les paragraphes 1 et 2 de l'article 5.6 ci-
dessous sont supprimés :

« Les Provisions pour Abandon constituées jusqu'à la
Date d'Effet par TEP Congo et Eni Congo conformément
au Contrat de Partage de Production PNGF afin
de couvrir les coûts afférents à l'abandon et au
démantèlement des installations situées dans la zone
couverte par le Permis Tchibeli-Litanzi seront reportées
dans la comptabilité du Permis. Les modalités de
gestion de ces Provisions pour Abandon seront fixées
d'accord parties.

La valeur des Provisions pour Abandon constituées

jusqu'au 31 décembre 2014 est de cent cinquante

millions deux cent mille (150 200 000) Dollars (y
compris intérêts). La valeur définitive des Provisions
pour Abandon constituées à la Date d'Effet sera arrêtée
à l'occasion du Comité de Gestion Extraordinaire
d'ouverture du Permis. »

2.3.3 A la fin de l'article 5.6 une troisième phrase
est insérée ainsi que suit:

« Le Congo garantit et s'engage à ce que le Contracteur
ne puisse être tenu responsable pour la constitution, la
gestion et, le cas échéant la restitution des provisions
pour abandon au titre de la période antérieure à la
Date d'Effet. »

2.3.4 L'Article 5.8 est modifié de la façon suivante :

Le troisième paragraphe de l’article 5.8 est modifié et
remplacé par ce qui suit :

«“ Pour une Année Civile donnée, le Congo dispose
d'un délai de vingt-quatre (24) mois à compter de
la date de validation par le Comité de Gestion des
comptes définitifs pour l'Année Civile en vérification
pour effectuer en une (1) seule fois ces examens et
vérifications. »

Le quatrième paragraphe de l’article 5.8 est modifié
comme suit :

« Le Congo peut exercer son droit de vérification pour
plusieurs exercices antérieurs jusqu'à un maximum de
deux (2) Années Civiles à partir de la date de validation
des comptes par le Comité de Gestion. »

Le paragraphe suivant est ajouté à la fin de l'article 5.8 :

« Le Congo garantit et s'engage à ce que le Contracteur
ne puisse être tenu responsable pour la gestion et le
traitement des coûts pétroliers dans le cadre de la
période antérieure à la Date d'Effet. »
38 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

2.4 Modifications à l'article 6

2.4.1 Le titre de l’article 6 est modifié et remplacé
par ce qui suit :

« Hydrocarbures Gazeux »

2.4.2 L'article 6.2 est modifié et remplacé par ce qui
suit:

« Le Contracteur pourra utiliser les Hydrocarbures
Gazeux, associés ou non, pour les besoins des Travaux
Pétroliers, y compris au moyen de toute opération
de réinjection d'Hydrocarbures Gazeux visant à
améliorer la récupération des Hydrocarbures Liquides,
ou procéder à la vente sans perte ni profit desdits
Hydrocarbures Gazeux dans le cadre des accords
techniques mis en place afin de répondre aux besoins
des Travaux Pétroliers des permis d'exploitation
voisins.

Les quantités d'Hydrocarbures Gazeux ainsi concernées
neserontsoumises à aucundroit, impôtou taxe de quelque
nature que ce soit. Sous réserve de la réglementation
en vigueur et particulièrement les dispositions relatives
au « zéro torchage », tout Hydrocarbure Gazeux associé
produit et non utilisé directement pour les Travaux
Pétroliers ou non valorisable pourra exceptionnellement
être brulé à la torche ou mis à la disposition du Congo.»

2.5 Modifications à l'article 7

L'article 7.6 suivant est ajouté à la fin de l'article 7 :

«L'Opérateur, pour le compte du Contracteur, présentera
au Congo, dans un délai raisonnable, un plan de
redéveloppement visant à augmenter la production
et la récupération des réserves en hydrocarbures du
Permis. Dans ce cadre, les Parties se retrouveront pour
examiner les propositions d'adaptation de certaines
dispositions du cadre fiscal applicable au Permis ».

2.6 Modifications à l’article 11

Un nouvel article 11.5 ci-dessous est ajouté après
l'Article 11.4 :

«Le Congo garantit et s'engage à ce que le Contracteur
ne puisse être tenu responsable au titre des obligations
Jiscales liées à la période antérieure à la Date d'Effet. »

L'ancien article 11.5 est supprimé.

2.7 Modifications à l’article 12

2.7.1 Le deuxième paragraphe de l'Article 12.2 ci-
dessous est supprimé et remplacé par :

«Les Parties pourront arrêter et convenir d'une procédure
d'enlèvement fixant les modalités d'application du
présent article, le cas échéant. »

2.7.2 Les dispositions suivantes sont insérées à la
fin de l’article 12.3 :

« Le Congo notifiera à chaque Entité du Contracteur,
au moins quatre-vingt-dix (90) jours avant le début
de chaque Année Civile, les quantités et les Qualités
d'Hydrocarbures Liquides à vendre aux industries
congolaises pour l'Année Civile en question. »

2.8 Modifications à l’article 13

La dernière phrase de l'article 13.1 ci-dessous est
supprimée :

« Cette règle est également applicable aux biens
acquis dans le cadre des Travaux Pétroliers du Permis
Tchibeli-Litanzi. »

2.9 Modifications à l’article 14

Le dernier paragraphe de l'article 14.1 est modifié et
remplacé par ce qui suit:

« Les dépenses correspondant aux actions de formation
constitueront des Coûts Pétroliers. Tout ou partie du
budget formation qui ne serait pas utilisée au cours
d'un exercice donné pourra être reportée sur l'exercice
suivant. »

2.10 Modifications à l’article 15

L'article 15.2 ci-dessous est modifié comme suit :

« Le Contracteur recourra prioritairement conformément
aux dispositions de l'article 140 du Code des
Hydrocarbures aux services du Centre des Services
Pétroliers installé dans le port Autonome de Pointe-
Noire conformément aux principes énoncés dans
l'article 15.1.»

2.11 Modifications à l’article 18

L'article 18.1 est modifié et remplacé par ce qui suit :

« Le Contrat entrera en vigueur le jour de la publication
de la loi portant approbation du présent Contrat au
Journal Officiel (la « Date d'Entrée en Vigueur »), et
prendra effet le 1° janvier 2017 (la « Date d'Effet »).

2.12 Modifications à l’article 21

L'article 21 est modifié et remplacé par ce qui suit :

“21.1 Tout différend en relation avec ou découlant
de l'interprétation ou de l'exécution du Contrat, à
l'exception de ceux visés aux articles 21.5, 21.6 et
21.7 ci-dessous, qui surgirait entre le Congo d'une
part et une ou plusieurs des Entités du Contracteur
d'autre part, qui ne pourra pas être résolu à l'amiable,
sera définitivement tranché par un tribunal arbitral
constitué sous l'égide du Centre International pour le
Règlement des Différends relatifs aux Investissements
(ci-après désigné le « CIRDI ») institué conformément
De mai 2017

Journal officiel de la République du Congo 39

aux stipulations de la convention pour le règlement des
différends relatifs aux investissements entre Etats et
ressortissants d'autres Etats (ci-après désignée la «
Convention CIRDI »), à laquelle le Congo est partie.

Les Parties déclarent qu'aux fins de l'article 25 (1) de
la Convention CIRDI, tout différend relatif au Contrat
est un différend juridique résultant directement
d'un investissement, et les Parties renoncent à toute
immunité de juridiction ou d'exécution dont elles
pourraient bénéficier.

21.2 Le Congo, d'une part, et chacune des Entités
du Contracteur concernées, d'autre part, nommeront
chacun un arbitre et s'efforceront de se mettre d'accord
sur la désignation d'un tiers arbitre qui sera le
président du tribunal arbitral. A défaut de désignation
d'un arbitre ou d'un accord sur le tiers arbitre, les
dispositions de l'article 38 de la Convention CIRDI
s'appliqueront.

21.3 L'arbitrage aura lieu à Genève, Suisse. La
procédure se déroulera en langue française. Pendant
la procédure d'arbitrage et jusqu'au prononcé de
la sentence, aucune des Parties n'effectuera un
quelconque acte préjudiciable aux droits de l'autre
Partie au titre du Contrat. Un jugement d'exequatur
pourra être rendu par tout tribunal ou toute autorité
compétente ou, le cas échéant, une demande pourra
être introduite devant ledit tribunal ou devant ladite
autre autorité pour obtenir la confirmation judiciaire de
la sentence et une décision exécutoire.

21.4 Dans l'hypothèse où le tribunal constitué sous
l'égide du CIRDI se déclarerait incompétent, les Parties
conviennent que tous différends découlant du Contratou
en relation avec celui-ci seront tranchés définitivement
suivant le règlement d'arbitrage de la Chambre de
Commerce Internationale par un ou plusieurs arbitres
nommés conformément à ce règlement. L'arbitrage
aura lieu à Genève, Suisse. La procédure se déroulera
en langue française.

21.6 Si le Congo et une des Entités du Contracteur
sont en désaccord sur la détermination du prix des
Hydrocarbures Liquides dans le cadre de l'Article 9
ci-dessus, le Congo ou ladite Entité du Contracteur
pourra demander au Président de l'Institute of
Petroleum à Londres, Grande-Bretagne de désigner
un expert international qualifié à qui le différend sera
soumis. Si le Président de l'Institute of Petroleum ne
désigne pas d'expert, chacune des Parties au différend
pourra demander au Centre International d'Expertise
de la Chambre de Commerce Internationale à Paris
de procéder à cette désignation. Le Congo et ladite
Entité du Contracteur fourniront à celui-ci toutes les
informations qu'ils jugeront nécessaires ou que l'expert
pourra raisonnablement demander.

21.7 Dans les trente (30) jours de la date de sa
désignation, l'expert communiquera au Congo et à
ladite Entité du Contracteur le prix à son avis applicable
conformément à l'article 9 ci-dessus. Ce prix liera les
parties en conflit et sera réputé avoir été arrêté d'un
commun accord entre celles-ci. Les frais et honoraires
de l'Institute of Petroleum de Londres ou de la Chambre

de Commerce Internationale seront partagés à parts
égales entre le Congo et ladite Entité du Contracteur.

L'expert ne sera pas un arbitre, et les procédures y
relatives ne seront pas applicables. »

2.13 Modifications à l'Article 23

2.13.1 À la fin de l'article 23, un nouvel article 23.4
est inséré ainsi que suit :

« Le Congo garantit et s'engage à ce que le Contracteur
ne puisse être tenu responsable pour toute action,
réclamation, dommage, revendication ou manquement
en lien avec les opérations pétrolières effectuées en
vertu du Permis antérieures à la Date d'Effet. À ce titre
le Congo protégera et garantira le Contracteur contre
tout recours relatif aux opérations pétrolières effectuées
avant la Date d'Effet. »

2.14 Modifications à l’article 24

L'article 24 est modifié et remplacé par ce qui suit :

« Toute communication sera faite aux Parties aux
adresses suivantes:

a) Pour le Congo
Ministère des Hydrocarbures
Boîte postale 2120
BRAZZAVILLE
République du Congo
Tél : (242) 222.83.58.95
Fax : (242) 222. 83.62.43

b) Pour SNPC

Société Nationale des Pétroles du Congo
Boîte postale 188

BRAZZAVILLE

République du Congo

Tél : (242) 222.81.09.64

Fax : (242) 222.81.04.92

c) Pour PERENCO CONGO

Perenco Congo S.A.

Concession Liliane, Quartier Ndjindji
Boîte postale 746

POINTE-NOIRE

République du Congo

Tél : (242) 06 650 16 16

Fax: (33) (33) 1 47 20 38 43

d) Pour HEMLA

Hemla E&P Congo

27, avenue Amilcar Cabral
Côte Mondaine

Boîte postale 2722
POINTE NOIRE
République du Congo

Tél : (242) 06 467 61 61
Fax: (242) 22 004 59 02
40 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

e) Pour KONTINENT

Kontinent Congo

3 boulevard Denis SASSOU NGUESSO
Boîte postale 964

BRAZZAVILLE

République du Congo

Tél : (242) 06 939 47 40

f) Pour AOGC

Africa Oil & Gas Corporation
Passage à niveau, Rue Mbochis Moungali
Boîte postale 15073

BRAZZAVILLE

République du Congo

Tél : (242) 066 545 463 - 022 826 178

g) Pour PETCO

Petro Congo S.A.

Boulevard Charles De Gaulle, 2ème étage
Immeuble Losange ,

Boîte postale1225

POINTE-NOIRE

République du Congo

Tél : (242) 06 511 82 45 / 06511 16 99

2.15 Modification de l'article 26
L'article 26 est modifié et remplacé par ce qui suit :
« Les Annexes font partie du Contrat.
Le Contrat comprend les Annexes suivantes :
0 l'Annexe I Procédure Comptable ;
«© l'Annexe II Régime Douanier et Fiscal ;
€ l'Annexe III Décret d'Attribution ;
«© l'Annexe IV Accord du 9 février 2017.

Les Annexes II, III et IV du Contrat sont celles figurant
en annexe de l'Avenant n°1.»

3. Entrée en Vigueur - Date d’Effet

Le présent Avenant n°1 au Contrat entrera en vigueur
le jour de la publication de la loi portant approbation
du présent Avenant n°1 au Journal Officiel, et prendra
effet au 1* janvier 2017.

Fait à Brazzaville en huit (8) exemplaires, le

Pour la REPUBLIQUE DU CONGO

Calixte NGANONGO
Ministre des Finances, du Budget et du Portefeuille
Public

Jean-Marc THYSTERE TCHICAYA
Ministre des Hydrocarbures

Pour la SOCIETE NATIONALE DES PETROLES DU
CONGO

Jérôme KOKO
Directeur Général, Président du Directoire

Pour AFRICA OIL & GAS CORPORATION

Pierre Narcisse LOUFOUA
Directeur Général

Pour PETRO CONGO S.A.

Meddy Espérance LIPIKA EDRE
Directeur Général

Pour PERENCO CONGO S.A.

Louis HANNECART
Directeur Général

Pour HEMLA E&P CONGO

Eyas A.A. ALHOMOUZ RANDA

Directeur Général

Pour KONTINENT CONGO

Yaya MOUSSA
Directeur Général
De mai 2017

Journal officiel de la République du Congo 41

ANNEXE 1 - PROCEDURE COMPTABLE

ANNEXE 2 - REGIME DOUANIER ET FISCAL

ARTICLE 1. REGIME DOUANIER A L'IMPORTATION
Conformément à l'article 11.4, pendant la durée
du Contrat, le Contracteur bénéficie des avantages
douaniers ci-après :

A - Admission en franchise totale

Sont admis en franchise totale de tous droits et taxes
d'entrée, les matériels, matériaux, produits, machines,
équipements et outillages nécessaires aux Travaux
Pétroliers en vertu des Articles 2 et 3 et effectivement
affectés aux Travaux Pétroliers, sous réserve des
dispositions de l'Article 4. Cette franchise s'applique
aux importations effectuées par l'Opérateur pour le
compte du Contracteur, par les tiers pour son compte
et par ses sous-traitants.

Le régime de la franchise s'applique aux ensembles,
sous-ensembles, leurs pièces de rechange, les produits
et les consommables suivants :

Al) Matériels de forage et de sondage

+ Substructures et équipements spécifiques d'appareils,
bateaux et barges de forage :

+ Équipements de plancher :

+ Équipements pour la fabrication et le traitement
des boues et ciments de forage :

+ Produits rentrant dans la fabrication des boues et
ciments de forage et emballage de ces produits ;

+  Treuils de forage :

+ Équipements anti-éruption et de lutte contre
l'incendie notamment les extincteurs de toute
capacité ;

+ Tubage de puits et équipements de tubage,
d'habillage de colonne et cimentation :

+ Équipements de mesure ;

+ Têtes de puits et équipements ;

+ Équipements de surface ;

+ Équipements d'essais de puits.

A2) Matériels et équipements de production

+ _ Matériels et produits chimiques pour le traitement
du pétrole brut et des eaux de rejet :
+ Matériels de stockage et d'expédition :
+ Matériaux de construction off & on-shore sur sites
de production, y compris des bureaux :
+ _ Matériels de traitement des données techniques :
+ __ Matériels de surface :
- Outillage de maintenance :
- Matériels et équipements électriques dont les
câbles ;
- Matériels de laboratoire de production ;
- Matériels et équipements de télécommunication

sur sites pétroliers d'exploration, de production,
de traitement et de stockage :

- Appareils et équipements de climatisation pour
locaux sur sites pétroliers d'exploration, de
production, de traitement et de stockage :

- Matériels et équipements de radioguidage et
faisceaux hertziens ;

- Revêtements industriels, peintures spécifiques
pour l'entretien des plateformes et équipements
pétroliers :

+ _ Matériels de sécurité :

- Groupes incendie et extincteurs de toute
capacité ;

- Chaussures, casques et gilets de sauvetage,

+ _ Matériels de laboratoire ;

+ Matériels de fonds ;

+  Tubage de puits, têtes de puits de production,
duses, manifold, gare de racleurs et racleurs :

+ Matériels de contrat de production :

+ Jackets, structures immergées et flottantes, dont

FPU, TLP et autres ;

+ Matériels de logistique :

- Matériels de navigation et d'amarrage ;

- Câbles et flexibles sous-marins et accessoires,
matériels et consommables de réparation :

- Pièces détachées pour véhicules utilitaires et
véhicules de service.

A3) Autres matériels et produits

+ __« Catering » destiné aux appareils, bateaux et
barges de forage et aux barges de travail, barges
de base vie, aux sites pétroliers d'exploration, de
production, de traitement et de stockage :

+ Lubrifiants destinés à l'entretien et au
fonctionnement des machines affectées à la
recherche, l'exploitation, le stockage et au
transport des Hydrocarbures ;

+ Carburants, dont notamment le diesel, destinés
au fonctionnement des machines affectées à
la recherche, l'exploitation, le stockage, au
transport des Hydrocarbures, aux supply boats
exclusivement destinés au transport du matériel
et du personnel :

+ _ Ordinateurs et calculatrices de tout type, leurs

accessoires (logiciels, imprimantes, lecteurs,
lecteurs de disquettes, disques durs, traceurs,
modems, écrans, câbles et prises, réseaux

et équipements de connexions, matériels de
sauvegarde, onduleurs et climatiseurs) et supports
de stockage (disquettes, disques externes, clés
USB...) ;

+ __ Equipements audiovisuels, matériels et accessoires
destinés à la formation ;

+ _ Matériels et équipements hospitaliers, médicaments.

Cetteliste est non limitative. Il convient de se réserver la
possibilité de la remettre périodiquement à jour, dans
le même esprit, pour prendre en compte notamment
l'évolution des techniques et la commercialisation de
nouveaux matériels.
42 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

(B) Admission temporaire normale avec dispense
de caution

Sont importés sous le régime de l'admission temporaire
normale, par l'Opérateur pour le compte du
Contracteur, par les tiers pour son compte et par ses
sous-traitants, tous matériels, matériaux, produits,
machines, équipements et outillages, nécessaires
aux Travaux Pétroliers en vertu des articles 2 et 3
et à condition que ces biens soient destinés, et
effectivement affectés aux Travaux Pétroliers, et à
condition qu'ils soient appelés à être réexportés à la
fin de leur utilisation. Si de tels biens sont perdus
ou mis en rebut, l'Opérateur fournit une déclaration
sous serment à cet effet, et aucun droit ni taxe ne
sera perçu.

Si pour des raisons opérationnelles de tels biens sont
appelés à rester au Congo, une requalification en
importation définitive (IM4) est possible en franchise
des droits et taxes, sous réserve de justification par
l'Opérateur.

La liste des biens importés en admission temporaire
dans le cadre du Contrat avec dispense de caution est
la suivante :

+ Appareils, bateaux et barges de forage :

+ Barges de travail, barge de base vie, bateaux de
livraison, vedettes de tout tonnage, embarcation
de liaison et bateaux de sauvetage :

+ Aéronefs ;

+ Véhicules automobiles utilitaires et de service, propriété
de l'Opérateur (véhicules de service pour le personnel, de
transport de personnel, de transport et de manutention
de matériels) ;

+ Plus généralement, tous les matériels importés
temporairement par l'Opérateur dans le cadre
de ses activités de recherche, d'exploitation, de
stockage et de transport des Hydrocarbures.

(C) Admission au taux réduit

Sous les mêmes conditions que ci-dessus, sont admis
au taux global réduit à 5 % des droits et taxes exigibles
à l'importation, les équipements suivants :

+ Vêtements de travail (combinaisons, cirés, bottes,
gants) ;

+ Papier tirage grand format se présentant sous
forme de rouleau et papier informatique.

+ Matériaux de construction on-shore, en dehors
des sites de production et/ou de stockage, y
compris pour construction de bureaux à l'usage
de l'Opérateur.

(D) Admission au droit commun

Les Entités du Contracteur payeront les droits et taxes
de douane sous le régime du droit commun applicable
aux biens importés suivants :

+ Tous matériels, équipements, pièces détachées et
accessoires destinés aux logements du personnel
de l'Opérateur :

+ Vivres et boissons autres que ceux spécifiés au
paragraphe A3 :
+ Matériels, équipements et fournitures de bureau
autres que ceux spécifiés au paragraphe A3.
ARTICLE 2. REGIME DOUANIER A L'EXPORTATION
Le Contracteur est exonéré de toutes taxes à
l'exportation pour les Hydrocarbures, les matériels,
accessoires et pièces de rechange en réparation, les
échantillons de brut, d'huile, de produits chimiques,
carottes, prélèvements et échantillons géologiques,
les matériels sous garantie rentrant dans le cadre
d'activités de recherche, d'exploitation, de stockage et
de transport des Hydrocarbures du Contracteur.

ARTICLE 3. REGIME DOUANIER APPLICABLE
AUX SOUS-TRAITANTS DE L'OPERATEUR

Sous réserve du respect de leurs obligations en
matière douanière, les sous-traitants de l'Opérateur,
et les tiers importateurs pour son compte, sous réserve
de produire une attestation délivrée par l'Opérateur
et approuvée par l'Administration des Douanes,
bénéficient des régimes d'importation et d'exportation
définis ci-dessus.

ARTICLE 4. REGIME FISCAL

Pendant la durée du Contrat, le Contracteur sera
exclusivement assujetti à l'impôt sur les sociétés et
aux redevances minières et superficiaires suivant les
modalités prévues aux articles 11.1 à 11.3.

En conséquence, pendant la durée visée ci-dessus, le
Contracteur sera exonéré de tous autres impôts, taxes,
droits, contributions, redevances et prélèvements de
toute nature, en vigueur à la date d'effet du Contrat
ou qui seraient créés ultérieurement.

En particulier, le Contracteur sera, entre autres,
exonéré de l'impôt sur le revenu des valeurs mobilières
pour les sommes reçues et versées par le Contracteur,
des contributions foncières des propriétés bâties et
non bâties, de la taxe sur la valeur ajoutée et de la
taxe sur les mouvements de fonds.

En outre, le Congo garantit aux Entités du Contracteur,
à leurs sociétés affiliées, à leurs actionnaires et à
leurs fournisseurs, pour la durée du Contrat, le droit
de contracter à l'étranger les emprunts nécessaires à
l'exécution des Travaux Pétroliers.

ANNEXE 3 - DECRET D'ATTRIBUTION

ANNEXE 4 - ACCORD DU 9 FEVRIER 2017
De mai 2017

Journal officiel de la République du Congo 43

ACCORD RELATIF AU REGIME APPLICABLE
AUX PERMIS D'EXPLOITATION TCHENDO II,
TCHIBOUELA II ET TCHIBELI-LITANZI II

ENTRE LES SOUSSIGNEES :

La REPUBLIQUE DU CONGO, ci-après dénommée le
« Congo », représentée par Monsieur Jean-Marc
THYSTERE TCHICAYA, Ministre des Hydrocarbures,
et Monsieur Calixte NGANONGO, Ministre des
Finances, du Budget et du Portefeuille Public dûment
habilités aux fins des présentes,

D'UNE PART,
ET

La SOCIETE NATIONALE DES PETROLES DU
CONGO. ci-après dénommée la « SNPC ». établissement
public à caractère industriel et commercial, dont
le siège social est sis boulevard Denis SASSOU-
NGUESSO, boîte postale 188, Brazzaville, République
du Congo, représentée par Monsieur Jérôme KOKO,
Directeur Général, Président du Directoire, dûment
habilité aux fins des présentes,

DE SECONDE PART,
ET

PERENCO CONGO S.A. ci-après dénommée «
PERENCO CONGO » ou l'« OPERATEUR », société
anonyme avec conseil d'administration au capital
social de 500 000 000 de FCFA, dont le siège social
est situé à Concession Liliane, quartier Ndjindji, boîte
postale 746, Pointe-Noire, République du Congo,
immatriculée au registre du commerce et du crédit
mobilier de Pointe-Noire sous le numéro RCCM
CG/PNR/15B428, représentée par Monsieur Louis
HANNECART, son Directeur Général, dûment habilité
aux fins des présentes,

DE TROISIEME PART,
ET

HEMLA E&P CONGO S.A. ci-après dénommée
« HEMLA », société anonyme avec conseil
d'administration au capital social de 1 000 000 000
FCFA, dont le siège social est situé à 27, avenue
Amilcar Cabral, Côte Mondaine, boîte postale 2722,
Pointe-Noire, immatriculée au registre du commerce
et du crédit mobilier de Pointe-Noire sous le numéro
RCCM CG/PNR/16B1414, représentée par Monsieur
Eyas A.A. ALHOMOUZ RANDA, son Directeur Général,
dûment habilité aux fins des présentes,

DE QUATRIEME PART,
ET

KONTINENT CONGO,
« KONTINENT ».

ci-après dénommée
société anonyme avec conseil

d'administration au capital de 100 000 000 de
FCFA, dont le siège social est sis 3 boulevard Denis
SASSOU-NGUESSO, boîte postale 964, Brazzaville,
République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier du Greffe du Tribunal
de Commerce de Brazzaville sous le numéro RCCM
14 B 4889, représentée par Monsieur Yaya MOUSSA,
son Directeur Général, dûment habilité aux fins des
présentes,

DE CINQUIEME PART
ET

AFRICA OIL & GAS CORPORATION, ci-après
dénommée « AOGC », société anonyme avec conseil
d'administration au capital social de 100 000 000 de
FCFA, dont le siège social est sis Passage à niveau, Rue
Mbochis, Moungali, boîte postale 15073, Brazzaville,
République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier du Greffe du Tribunal
de Commerce de Brazzaville sous le numéro RCCM
10 B 2401, représentée par Monsieur Pierre Narcisse
LOUFOUA, son Directeur Général, dûment habilité
aux fins des présentes,

DE SIXIEME PART,
ET

PETRO CONGO S.A., ci-après dénommée « PETCO ».
société anonyme avec conseil d'administration au
capital social de 50 000 000 de FCFA, dont le siège
social est sis boulevard Charles De Gaulle, 2°" étage
Immeuble Losange, boîte postale 1225, Pointe-Noire,
République du Congo, immatriculée au Registre du
Commerce et du Crédit Mobilier du Greffe du Tribunal
de Commerce de Pointe-Noire sous le numéro RCCM
14 B 734, représentée par Monsieur Meddy Espérance
LIPIKA EDRE, son Directeur Général, dûment habilité
aux fins des présentes,

DE SEPTIEME PART,

Le Congo, la SNPC, PERENCO CONGO, HEMLA,
KONTINENT, AOGC et PETCO sont ci-après collec-
tivement désignés les « Parties » et individuellement
une « Partie ».

IL A PREALABLEMENT ETE EXPOSE QUE :

A. Les permis d'exploitation « Tchendo », « Tchi-
bouela » et « Tchibeli-Litanzi-Loussima » sont
arrivés à échéance (ci-après les « Permis
Expirés ») :

B. Le Congo, conformément aux dispositions du
décret n° 2008-15 du 11 février 2008 fixant la
procédure d'attribution des titres miniers d'hy-
drocarbures liquides et gazeux (le « Décret du
11 Février 2008 »), avait décidé de poursuivre
Journal officiel de la République du Congo Edition spéciale N° 4-2017

l'exC. C. ploitation de ses ressources en hydro-
carbures liquides et gazeux et de promouvoir
leur développement industriel à long terme à
travers l'utilisation de nouvelles technologies
et dans le respect des principes de dévelop-
pement durable et de responsabilité sociale et
environnementale ;

Le 14 juillet 2015, le Congo a ainsi signé un
accord relatif au régime applicable aux permis
d'exploitation « Tchendo IP, « Tchibouela Il»
et « Tchibeli-Litanzi II » à compter du 1‘ jan-
vier 2015 avec un groupe contracteur composé
des sociétés SNPC (titulaire), Total E&P Congo
(opérateur), Eni Congo S.A., Africa Oil & Gas
Corporation, Petro Congo S.A. et Kontinent
Congo S.A.:

Trois contrats de partage de production cor-
respondants avec effet au 1° janvier 2015 ont
été signés le 14 juillet 2015 entre le Congo et
le groupe contracteur visé au paragraphe C ci-
dessus (les « CPP(s) ») ;

Dans le cadre de la restructuration de leurs
activités en République du Congo, les sociétés
Total E&P Congo (opérateur) et Eni Congo S.A.
ont décidé de renoncer à leurs participations
dans les contrats de partage de production
visés au paragraphe D ci-dessus, avec effet
au 31 décembre 2016. Par lettre référencée
16X11854/MHC/CAB du 30 décembre 2016,
le Ministre en charge des Hydrocarbures a
pris acte de leur désengagement et de la fin de
leurs droits et obligations au titre des permis
d'exploitation « Tchendo II », « Tchibouela II » et
« Tchibeli-Litanzi Il » :

Sur la base de ce qui précède, le Congo a lancé
une procédure d'appel d'offres afin de consti-
tuer un nouveau groupe contracteur à comp-
ter du 1* janvier 2017 ;

Le 29 novembre 2016, le Congo a ainsi consti-
tué un nouveau groupe contracteur pour
les permis d'exploitation « Tchibouela II »,
« Tchendo II » et « Tchibeli-Litanzi II » (ci-après
ensemble les « Permis ») composé des sociétés
SNPC (titulaire), PERENCO CONGO (opéra-
teur), HEMLA, KONTINENT, AOGC et PETCO
(ensemble l'« Association » ou le « Groupe
Contracteur ») avec effet à compter du 1* jan-
vier 2017;

En attente de la mise en place de la documen-
tation juridique et contractuelle nécessaire ,
le Congo a, dans un courrier du 21 décembre
2016 à l'attention du Groupe Contracteur
(réf: n°16X11777/MHC/CAB), autorisé PE-
RENCO CONGO à assurer, pour le compte
de l'Association, les opérations pétrolières

nécessaires à l'exploitation des Permis à comp-
ter du 1% janvier 2017, et ce par dérogation
aux dispositions du Code des Hydrocarbures
(ci- après la « Lettre ») :

J. Compte tenu de l'ancienneté des installations
affectées aux Permis et afin de permettre leur
exploitation efficace et rentable, les Parties
conviennent de la nécessité de mettre en place
un cadre contractuel adapté :

K. PERENCO CONGO, HEMLA, KONTINENT,
AOGC et PETCO entendent coopérer à l'ob-
jectif de valorisation des ressources en hydro-
carbures liquides et gazeux en établissant un
partenariat à long terme avec le Congo et la
SNEC ;

L. Les Parties se proposent d'établir pour chaque
Permis un régime juridique, économique et fis-
cal adapté assorti de programmes de travaux
figurant à l'Annexe 1 s'agissant du Permis
Tchendo II, à l'Annexe 2 s'agissant du Permis
Tchibouela II et à l'Annexe 3 s'agissant du Per-
mis Tchibeli-Litanzi II (ci-après ensemble le(s)
« Projet(s) ») conformément à la réglementa-
tion applicable: et

Les Parties sont parvenues à un accord sur les condi-
tions de mise en œuvre des Projets qu'elles ont décidé
de formaliser et de préciser dans le présent accord
(l'« Accord »).

IL A ENSUITE ETE CONVENU CE QUI SUIT:

ARTICLE 1 : DEFINITIONS

Les termes définis au présent article auront pour l'en-
semble de l'Accord la signification suivante :
De mai 2017 Journal officiel de la République du Congo 45
« Accord » a le sens qui lui est donné au paragraphe L du préambule ;
« Année Civile » désigne la période de douze (12) mois consécutifs commençant le
premier janvier de chaque année ;
« Annexe » désigne une annexe du présent Accord ;
« Association » a le sens qui lui est donné au paragraphe G du préambule ;
« Avenant(s) CPP(s) » a le sens qui lui est donné à l’article 3.1.1 (A) :
« Baril » désigne l'unité égale à 42 gallons américains (un gallon U.S étant égal

à 3,78541 litres) mesurés à la température de soixante (60) degrés
Fahrenheit ;

« Code des Hydrocarbures »

désigne la loi n° 28-2016 du 12 octobre 2016 :

« Contracteur » désigne, pour chacun des Permis, l'ensemble constitué par la
SNPC,PERENCO CONGO, HEMLA, KONTINENT, AOGC et PETCO :
« Cost Oil» désigne, pour un Permis, la part de la Production Nette affectée au

remboursement des Coûts Pétroliers ;

« Cost Oil Garanti »

désigne, pour un Permis, le niveau de récupération des Coûts Pétroliers,
tel que défini aux articles 4.2.4 pour le Permis Tchendo II, 4.3.4 pour
le Permis Tchibouela II et 4.4.4 pour le Permis TL II :

« Cost Stop »

a le sens qui lui est donné à l'article 4.1.4 et dont les modalités de
calcul sont définies aux articles 4.2.2 pour le Permis Tchendo II, 4.3.2
pour le Permis Tchibouela II et 4.4.2 pour le Permis TL II ;

« Coûts Pétroliers »

désigne toutes les dépenses et provisions liées aux Travaux Pétroliers,
c'est-à-dire, les dépenses effectivement encourues par le Contracteur et
les engagements fermes de payer de ce dernier,ainsi que les provisions
constituées par le Contracteur du fait des Travaux Pétroliers, calculées
conformément à la Procédure Comptable :

« CPP(s) »

a le sens qui lui est donné au paragraphe D du préambule ;

« Date d’Effet »

désigne la date définie à l’article 3.3.1 (B) (2) :

« Décret du 11 Février
2008 »

a le sens qui lui est donné au paragraphe B du préambule ;

« Décrets »

a le sens qui lui est donné à l’article 3.2.1 (A) :

« Deuxième Période »

a le sens qui lui est donné aux articles 4.2.1 (B) pour le Permis Tchendo
Il, 4.3.1 (B) pour le Permis Tchibouela II et 4.4.1 (B) pour le Permis
Tchibeli-Litanzi Il ;

« Dollar » désigne la monnaie ayant cours légal aux Etats-Unis d'Amérique ;

« Durée » signifie une période de vingt deux (22).ans renouvelable une (1) fois
pour une période de cinq (5) ans, ou toute autre durée plus longue qui
serait autorisée par les dispositions législatives en vigueur au moment
de l'octroi des Permis ;

« Excess Oil » a le sens qui lui est donné à l’article 4.1.5 ;

« Feuille de Route »

a le sens qui lui est donné à l’article 3.2.1 :

« Gaz Naturel »

désigne les hydrocarbures gazeux comprenant principalement du
méthane et de l'éthane, qui, à 15°C et à la pression atmosphérique,
sont à l'état gazeux, et qui sont découverts et/ou produits sur la Zone
du Permis, après l'extraction des liquides de gaz naturels. Les gaz de
pétrole liquéfiés, ou GPL, sont, par exception, considérés comme des
Hydrocarbures Liquides pour autant qu'ils sont expédiés au point de
livraison sous forme liquide :

« Groupe(s) a le sens qui lui est donné au paragraphe G du préambule ;
Contracteur(s) »
« Hydrocarbures » désigne les Hydrocarbures Liquides et le Gaz Naturel découvert et/ou

produit sur la Zone du Permis :

« Hydrocarbures Liquides »

désigne les Hydrocarbures Liquides et le Gaz Naturel découverts et/ou
produits sur la Zone de Permis :

« JOA(s) »

désigne les accords d'association à conclure pour chaque Permis
afin de régir les rapports entre SNPC, PERENCO CONGO, HEMLA,
KONTINENT, AOGC et PETCO :

« Journal Officiel »

désigne le Journal Officiel de la République du Congo :

« Lettre »

a le sens qui lui est donné au paragraphe H du préambule:

46

Journal officiel de la République du Congo

«Lois »

a le sens qui lui est donné à l’article 3.2.1 (C) :

« Parlement »

désigne l'Assemblée Nationale et le Sénat du Congo :

« Période Intermédiaire »

désigne la période commençant le 1‘ janvier 2017 et se terminant à la
publication au Journal officiel des Lois :

« Permis »

a le sens qui lui est donné au paragraphe G du préambule et désigne
les Permis Tchendo II, Tchibouela II et Tchibeli-Litanzi Il;

« Permis Expirés»

a le sens qui lui est donné au paragraphe A du préambule :

«PermisTchendo II »

désigne le permis d'exploitation qui sera attribué à la SNPC, pour la
Durée sur la zone géographique définie à l'Annexe 1, conformément
aux modalités fixées par l'Accord ;

« PermisTchibeli-
Litanzill » ou « Permis TL
U»

désigne le permis d'exploitation qui sera attribué à la SNPC, pour la
Durée sur la zone géographique définie à l'Annexe 3, conformément
aux modalités fixées par l'Accord ;

« PermisTchibouela II »

désigne le permis d'exploitation qui sera attribué à la SNPC, pour la
Durée sur la zone géographique définie à l'Annexe 2, conformément
aux modalités fixées par l'Accord ;

«PID »

a la signification qui lui est donnée à l'article 4.1.2 (A) ;

« PNGF BIS »

a la signification qui lui est donnée à l'article 2.2.3 :

«Première Période »

a le sens qui lui est donné aux articles 4.2.1 (A) pour le Permis Tchendo
Il, 4.3.1 (A) pour le Permis Tchibouela II et 4.4.1 (A) pour le Permis
Tchibeli-Litanzi Il ;

« Prix Fixé » désigne le prix de chaque qualité d'hydrocarbures liquides déterminé
conformément à la méthodologie de fixation des prix applicable :
« Prix Haut » désigne le prix par Baril tel que visé aux articles 4.2.1 pour le Permis

Tchendoll, 4.3.1 pour le Permis Tchibouela II et 4.4.1 pour le Permis
Tchibeli-Litanzill ;

« Procédure Comptable »

désigne la procédure comptable jointe en annexe de chaque CPP :

«Production Nette »

désigne la production totale d'Hydrocarbures Liquides, y compris les
gaz de pétrole liquéfiés , ou GPL, diminuée de toutes eaux et de tous
sédiments produits ainsi que de toutes quantités d'Hydrocarbures
réinjectées dans le gisement, utilisées ou perdues au cours des Travaux
Pétroliers ;

« Profit Oil »

désigne pour un Permis la quantité d'Hydrocarbures Liquides égale à
la Production Nette, diminuée :

- de la part de Redevance Minière Proportionnelle reve-
nant à l'Etat au titre de la Production Nette du Permis
considéré;

- du Cost Oil ;

- de l'Excess Oil ;

du Super Profit Oil :

« Projet(s) »

- a le sens qui lui est donné au paragraphe K du préam-
bule ;

« Redevance Minière
Proportionnelle »

désigne la redevance fixée à l'article 4.1.1 du présent Accord ;

« Réglementation
Pétrolière »

désigne le Code des Hydrocarbures et ses textes d'application :

« Super Profit Oil»

désigne pour un Permis, si le Prix Fixé est supérieur au Prix Haut,
la part d'Hydrocarbures Liquides qui, valorisée au Prix Fixé, est
équivalente à la différence entre la Production Nette valorisée au Prix
Fixé et cette même Production Nette valorisée au Prix Haut, diminuée
de la Redevance Minière appliquée à cette même différence et de la
différence entre le Cost Oil, valorisé au Prix Fixé, et le Cost Stop (si le
Cost Oil valorisé au Prix Fixé est supérieur au Cost Stop).Il est partagé
entre le Congo et le Contracteur comme indiqué aux articles 4.2.3 pour
le Permis Tchendo II, 4.3.3 pour le Permis Tchibouela II et 4.4.3 pour
le Permis Tchibeli-Litanzill ;

« Travaux d'Abandon»

désigne les Travaux Pétroliers nécessaires à la remise en état d'un site
d'exploitation et dûment provisionnés dont l'abandon est programmé
par le comité de gestion dans les conditions fixées par la Procédure
Comptable ;

Edition spéciale N° 4-2017

De mai 2017 Journal officiel de la République du Congo 47

«Travaux d'Exploitation» désigne les Travaux Pétroliers relatifs au(x) Permis et liés à l'exploitation
et à l'entretien des installations de production, de traitement, de
stockage, de transport et d'expédition des Hydrocarbures ;

«Travaux Pétroliers» désigne toutes activités conduites pour permettre la mise en œuvre des
CPPs sur la Zone de Permis, notamment les études, les préparations
et réalisations des opérations, les activités juridiques, comptables et
financières, les Travaux d'Exploitation et les Travaux d'Abandon ;

« Troisième Période » a le sens qui lui est donné aux articles 4.2.1 (C) pour le Permis Tchendo
Il, 4.3.1 (C) pour le Permis Tchibouela II et 4.4.1 (C) pour le Permis
Tchibeli-Litanzill ;

« Zone du Permis » désigne l'ensemble des zones couvertes par le(s) Permis.

ARTICLE 2 : DISPOSITIONS GENERALES

2.1

9.1

Objet de l'Accord

9.0.1 L'Accord a pour objet de définir les conditions et modalités de la mise en œuvre des Projets par
les Parties.

9.0.2 L'Accord est conclu conformément à la Réglementation Pétrolière et notamment au Décret du 11
février 2008.

Dispositions relatives aux titres miniers
9.1.4 Conformément au Code des Hydrocarbures le Congo attribuera de manière concomitante trois
Permis à la SNPC. La SNPC s’associera, à compter du 1‘ janvier 2017, avec PERENCO CONGO,
HEMLA, KONTINENT, AOGC et PETCO, sur les périmètres des Permis, tels que figurant sur les
cartes des Annexes 1, 2 et 3.
9.12 L'attribution des Permis sera effectuée conformément aux principes suivants :
(A) Les Permis seront attribués à la SNPC, par décret pris en Conseil des Ministres, conformément
à la Règlementation Applicable. La SNPC s'associera à compter du 1 janvier 2017 avec
PERENCO CONGO, HEMLA, KONTINENT, AOGC et PETCO.
(B) Les pourcentages de participation dans les Permis seront répartis comme suit :
Permis Tchendo II:
-_ SNPC (Titulaire): 15% ;
-_ PERENCO CONGO (Opérateur): 40% ;
- _ HEMLA: 20% ;
-_ KONTINENT: 10% ;
-  AOGC : 10%; et
-_ PETCO : 5%.
Permis Tchibeli-Litanzi II :
-_ SNPC (Titulaire): 15% ;
-_ PERENCO CONGO (Opérateur): 40% ;
- _ HEMLA: 20% ;
-_ KONTINENT: 10% ;
-  AOGC : 10%; et
-_ PETCO : 5%.
Permis Tchibouela II :

-_ SNPC (Titulaire): 15% ;
-_ PERENCO CONGO (Opérateur): 40% ;
48 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

-  HEMLA: 20% :

-_ KONTINENT: 10% ;
-_ AOGC : 10%: et

-_ PETCO : 5%.

(C) PERENCO CONGO sera l'Opérateur des Permis.

9.1.3 Les Parties conviennent également de négocier
de bonne foi un permis de recherche (1 PNGF BIS »)
couvrant l'ensemble de la zone rendue pour les Per-
mis Expirés et qui n’a pas été reprise dans les Permis,
telle que figurant en Annexe 4 des présentes.

Dans le cadre de leurs négociations, les Parties
conviendront notamment:

(i) de la répartition des pourcentages de participation
dans le permis de recherche PNGF BIS, étant entendu
que PERENCO CONGO en sera l'Opérateur : ainsi que

(ii) du mode de financement des opérations pétrolières
d'exploration.

ARTICLE 3 : MISE EN ŒUVRE DES PROJETS
d.1 Contrats des Projets

d.1.1 Les Parties conviennent que la conclusion des
contrats dont la liste figure ci-dessous est néces-
saire à la mise en œuvre des Projets:

(A) Un avenant à chaque CPP, qui sera conclu entre
le Congo, la SNPC, PERENCO CONGO, HEMLA,
KONTINENT, AOGC et PETCO pour chacun des
Permis (les « Avenant(s) CPP(s) ») qui assurera
que le Contracteur pourra continuer à utiliser
à titre gratuit les biens mobiliers et immobiliers
acquis dans le cadre des Permis Expirés pendant
la durée des CPP(s); et

G

Un JOA entre la SNPC, PERENCO CONGO,
HEMLA, KONTINENT, AOGC et PETCO pour
chacun des Permis.

d2 Feuille de route

d.2.1 Les Parties conviennent de la feuille de route
suivante (la « Feuille de Route ») :

(A) Signature des décrets portant attribution à la
SNPC des Permis (les « Décrets ») :

(B) Signature (i) des Avenant(s) CPP(s) conformément
à l'article 4 de l'Accord et (ïi) des JOAs ;

(C) Adoption par le Parlement des lois ratifiant les
CPP(s) et les Avenant(s) CPP(s) ci-dessus (les
« Lois ») dans les meilleurs délais; et

(D) Publication des Lois et des Décrets au Journal
officiel.

d.3 Modalités de mise en œuvre
d.3.1 Le Congo garantit et s'engage à ce qui suit :
(A) Les projets des Avenant(s) CPP(s) seront

soumis, pour avis et commentaires, à la SNPC,
PERENCO CONGO, HEMLA, KONTINENT,

AOGC et PETCO dans les meilleurs délais
suivant la date de signature de l'Accord :

(B) Les Permis seront octroyés à la SNPC. La SNPC
s'associera, à compter du 1“ janvier 2017, avec
PERENCO CONGO, HEMLA, KONTINENT, AOGC
et PETCO conformément à la Réglementation
Pétrolière et aux modalités fixées ci-dessous :

(1) Les Décrets attribueront les trois Permis
à la SNEC :

(2) La SNPC s'associera avec PERENCO
CONGO (en tant qu'opérateur), HEMLA,
KONTINENT, AOGC et PETCO à la date à
laquelle les Lois seront publiées au Jour-
nal officiel, avec effet au 1‘ janvier 2017
(la « Date d'Effet ») :

(

Il sera précisé dans les Décrets (i) que
les Permis auront une durée initiale de
vingt-deux (22) ans à compter du 1*
Janvier 2015 et qu'ils seront renouve-
lables une (1) seule fois pour une durée
de cinq (5) ans conformément à la Régle-
mentation Pétrolière; et (ïi) que l'entrée
en vigueur des Décrets sera différée à la
date de publication des Lois au Journal
Officiel.

(C) Le Groupe Contracteur,
et PERENCO CONGO agissant en tant
qu'Opérateur, ne pourront être tenus
responsables pour toute action, réclamation,
dommage, revendication ou manquement en
lien avec les opérations pétrolières effectuées
sur la Zone du Permis antérieures à la Date
d'Effet. À ce titre, le Congo protégera et
garantira le Groupe Contracteur, et PERENCO
CONGO agissant en tant qu'Opérateur,
contre tous recours relatifs aux opérations
pétrolières effectuées sur la Zone du Permis
antérieures à la Date d'Effet.

(D) Le Groupe Contracteur et PERENCO CONGO
agissant en tant qu'Opérateur, ne pourront
être tenus responsables pour la constitution,
la gestion et, le cas échéant la restitution des
provisions pour abandon ainsi que la gestion et
le traitement des coûts pétroliers dans le cadre
des Permis Expirés.

(E) Le Groupe Contracteur, et PERENCO CONGO
agissant en tant qu'Opérateur, ne pourront
être tenus responsables au titre des obligations
fiscales liées aux Permis Expirés.

(F) Les Avenant(s) CPP(s) reprendront tels quels
les engagements et garanties visés aux articles
3.3.1(C), (D) et (E) ci-dessus, ainsi que les
aménagements économiques et fiscaux visés
à l'article 4 ci-dessous. Ils seront soumis à
l'approbation du Parlement après leur signature.

d.3.2 Les Lois seront publiées au Journal Officiel
dans les meilleurs délais après leur approbation
par le Parlement.
De mai 2017 Journal officiel de la République du Congo 49

d.3.3 PERENCO CONGO, HEMLA, KONTINENT,
SNPC, AOGC et PETCO s'engagent à négocier et
finaliser un JOA pour chacun des Permis de ma-
nière à ce qu'ils soient signés en même temps que
les Avenant(s) CPP(s).

d.3.4 PERENCO CONGO, HEMLA, KONTINENT,
SNPC, AOGC et PETCO s'interdisent de céder tout
ou partie de leurs droits et obligations dans les
Permis et/ou découlant des Avenant(s) CPP(s)
tant que (i) les JOAs n'auront pas été signés par
l'ensemble des membres de l'Association, et que
(üi) les Lois n'auront pas été publiées au Journal
officiel.

d.4 Période Intermédiaire :

d.4.1 Conformément aux dispositions de la
Lettre, le Congo autorise PERENCO CONGO.dès
le début de la Période Intermédiaire et pendant
toute la durée de l'Accord,à assurer, pour le
compte de l'Association, les opérations pétro-
lières nécessaires à l'exploitation des Permis:
et ce, par dérogation aux dispositions du Code
des Hydrocarbures.

d.42 Les dispositions des Avenant(s) CPP(s)
et celles des CPP(s) qui ne sont pas modifiées
par les Avenants(s) CPP(s) s'appliqueront de
manière rétroactive durant la Période Intermé-
diaire.

d.4.3 L'Association bénéficiera, dès le début
de la Période Intermédiaire et pendant toute
la durée de l'Accord, de la jouissance intégrale
des stocks et des installations anciennement
affectés aux Permis Expirés. A cet effet, une
description détaillée des installations ancien-
nement affectés aux Permis Expirés figure en
Annexe 5 du présent Accord.

d.44 Le transfert et la jouissance des stocks
et installations visés à l’article 3.4.3 ci-dessus
sera libre de tout impôt, taxe (y compris para-
fiscale), droit (tel que droit fixe, droit de mu-
tation, droit d'enregistrement, droit de douane
ou autre) ou redevance, de quelque nature que
ce soit.

ARTICLE 4 : REGIME ECONOMIQUE ET FISCAL

1. 4.1 Principes communs aux Permis
7.0.1 Régime fiscal et douanier

(A) Chaque Permis fera l'objet d'une
comptabilité séparée sans que puisse
s'opérer une quelconque consolidation
des pertes et des profits entre eux.

(B) Le taux de la Redevance Minière
Proportionnelle est fixé à quinze
pourcent (15 %) de la Production Nette
des Permis.

(C) Le Profit Oil revenant au Congo
comprendra l'impôt sur les sociétés
de chaque membre du Groupe
Contracteur.

()

(E)

(F)

Les quantités d'Hydrocarbures Liquides
consommées par le Contracteur au cours
des Travaux Pétroliers sont assujetties au
paiement en espèces de la Redevance
Minière  Proportionnelle au taux de
quinze pourcent (15%). Les dépenses
correspondantes constituent des Coûts
Pétroliers.

Pour les besoins de l'exploitation des Permis,
les importations de matériels et produits
consommables se feront conformément
au régime douanier décrit en Annexe 6 du
présent Accord. Les exportations seront
libres de tout impôt, droit, ou autre taxe.

Dans le cadre de l'exploitation des
Permis, les membres de l'Association
(tant individuellement que collectivement)
ne seront soumis à aucun impôt, taxe (y
compris parafiscale), droit (tel que droit fixe,
droit de mutation, droit d'enregistrement,
droit de douane ou autre) ou redevance, de
quelque nature que ce soit autres que ceux
visés aux articles 4.1.1 (B), (C), (D) et (E)
ci-dessus.

7.0.2 Provision pour investissements diversifiés et
provision pour abandon

(A)

(B)

(C)

Le montant de la provision pour
investissements diversifiés (la « PID »)
est fixé à un pourcent (1 %) de la valeur
au(x) Prix Fixé(s) de la Production Nette de
chaque Permis.

Tous les montants provisionnés pour
abandon après la Date d'Effet seront placés
sur un compte séquestre. Les modalités de
constitution des provisions pour abandon
après la Date d'Effet et les modalités de
gestion du compte séquestre seront fixées
d'accord Parties.

Les montants affectés à la PID et aux
provisions pour abandon constituent des
Coûts Pétroliers récupérables.

7.0.3 Valeur du Prix Haut

Les valeurs du Prix Haut visées aux
paragraphes 4.2.1, 4.3.1 et 4.4.1 ci-
dessous sont celles au 1% janvier 2015 et
seront actualisées trimestriellement par
application de l'indice d'inflation du produit
intérieur brut des Etats-Unis d'Amérique,
tel que publié par l'OCDE dans sa revue
mensuelle à la page « National Accounts »
sous les références « National Income and
Product - Etats-Unis-Implicit Price Level ».

7.0.4 Cost Stop

Le Cost Stop représente la limite de
récupération des Coûts Pétroliers, sauf
application du Cost Oil Garanti. Les
provisions pour abandon et la PID sont
incluses dans ces limites.
50 Journal officiel de la République du Congo Edition spéciale N° 4-2017

7.0.5 Excess Oil

Si, au cours d'une Année Civile, le
montant cumulé des Coûts Pétroliers
à récupérer est inférieur au Cost Stop,
le Cost Oil correspondra à la part de la
Production Nette qui, valorisée au Prix
Fixé, permet le remboursement des
Coûts Pétroliers à récupérer. Dans ce
cas, l'écart entre le Cost Oil et la part
de la Production Nette qui, valorisée au
Prix Fixé, correspond au Cost Stop est
l'« Excess Oil ». Il est partagé suivant
les dispositions des articles 4.2, 4.3 et
4.4 suivants.

7.0.6 Budget de l'Audit

Les frais afférents à la vérification
des livres et écritures comptables
du Contracteur constituent pour le
Contracteur des Coûts Pétroliers récu-
pérables, dans la limite d'un montant
annuel de cent mille (100 000) Dollars
par Permis.

7.0.7 Formation du personnel congolais

Le budget annuel alloué aux besoins
de formation exprimés par le Congo
sera de :

- soixante-quinze mille (75.000)
Dollars pour le Permis Tchendo II :

- deux cent mille (200.000) Dol-
lars pour le Permis Tchibouela
Iiet

- soixante-quinze mille (75.000)
Dollars pour le PermisTchibeli-
Litanzi IL.

Ces montants constituent des Coûts
Pétroliers récupérables.

7.0.8 Rétroactivité des dispositions des
Avenant(s) CPP(s) et celles des CPP(s)
qui ne sont pas modifiées par les
Avenant(s) CPP(s).

Une fois que les Lois seront parues au Journal officiel,
les Parties aménageront de bonne foi, dans un
délai maximum de trois (3) mois à compter de
la publication des Lois, les modalités d'ajuste-
ment du partage dû à l'application rétroactive
des dispositions fiscales des Avenant(s) CPP(s)
et celles des CPP(s) qui ne sont pas modifiées
par les Avenant(s) CPP(s).

7.0.9  Commercialisation

L'Opérateur pourra assurer la commerciali-
sation de leur part d'Hydrocarbures Liquides
pour le compte des membres du Groupe
Contracteur, étant entendu que cette commer-
cialisation ne sera soumise au paiement d'au-
cun impôt, taxe ou autre droit.

7.0.10 Plan de redéveloppement

L'Opérateur, pour le compte du Groupe
Contracteur, présentera au Congo, dans un
délai raisonnable, un plan de redéveloppement
visant à augmenter la production et la ré-
cupération des réserves en hydrocarbures des
Permis. Dans ce cadre, les Parties se retrou-
veront pour examiner les propositions d'adap-
tation de certaines dispositions du cadre fis-
cal applicable aux Permis. Les modifications
feront l'objet, le cas échéant, d'avenants aux
CPP(s).

4.2 Conditions applicables au Permis Tchendo II

Il sera fait application des conditions suivantes au
Permis Tchendo II :

7.0.1 Valeur du Prix Haut

(A) La valeur du Prix Haut est fixée à quarante
(40) Dollars par Baril à compter du 1*
Janvier 2015 et jusqu'au mois calendaire
au cours duquel la production cumulée
depuis le 1% janvier 2017 atteigne un
million cinq cent mille Barils (1 500 000)
(la « Première Période »).

(B) A l'issue de la Première Période, la valeur
du Prix Haut est fixée à quatre-vingt-dix
(90) Dollars par Baril pendant une période
d'accélération de six (6) ans (la « Deuxième
Période »).

(C) A l'issue de la Deuxième Période et jusqu'à
la date d'expiration du Permis Tchendo II
(la « Troisième Période »), la valeur du Prix
Haut est fixée à quarante (40) Dollars par
Baril.

7.0.2 Cost Stop

Le Cost Stop est égal au produit de la
Production Nette, exprimée en Barils, par
le moins élevé entre le Prix Fixé et le Prix
Haut, multiplié par cinquante pourcent
(50 %).

7.0.3 Le partage de la production sera effectué
conformément aux principes suivants :

(A

Si la production cumulée à compter de la
Date d'Effet est inférieure ou égale à quinze
millions (15 000 000) de Barils :

(1) Profit Oil : cinquante pourcent (50 %)
pour le Congo et cinquante pourcent
(50 %) pour le Contracteur :

(2) Excess Oil : cinquante pourcent (50 %)
pour le Congo et cinquante pourcent
(50 %) pour le Contracteur :

(3) Super Profit Oil : soixante-six pourcent
(66 %) pour le Congo et trente-quatre
pourcent (34 %) pour le Contracteur :
et

(B) Si la production cumulée à compter de
De mai 2017

Journal officiel de la République du Congo

51

la Date d'Effet, est supérieure à quinze
millions (15 000 000) de Barils, le partage
du Profit Oil, de l'Excess Oil et du Super
Profit Oil sera de soixante-dix pourcent
(70 %) pour le Congo et trente pour cent
(30 %) pour le Contracteur.

7.0.4 Cost Oil Garanti

Le Cost Oil Garanti est égal à trente-sept virgule

cinq pour cent (37,5%) de la Produc-
tion Nette valorisée au Prix Fixé.

Si dans une Année Civile, le montant cumulé des

A

(B

4.3

)

)

Coûts Pétroliers à récupérer est supérieur au
Cost Stop :

Si ce montant cumulé des Coûts Pétroliers
à récupérer est inférieur ou égal au Cost Oil
Garanti, le Cost Oil correspondra à la part
de la Production Nette qui, valorisée au Prix
Fixé, permet le remboursement du montant
cumulé des Coûts Pétroliers à récupérer. La
différence entre les trente-sept virgule cinq
pour cent (37,5 %) de la Production Nette et
le Cost Oil ne constitue pas de l'Excess Oil.

Si ce montant cumulé des Coûts Pétroliers à
récupérer est supérieur au Cost Oil Garanti,
le Cost Oil sera égal à la part de la Production
Nette qui, valorisée au Prix Fixé, est égale au
plus élevé entre le Cost Oil Garanti et le Cost
Stop. Les Coûts Pétroliers non récupérés
seront reportés sur l'Année Civile suivante
jusqu'à la date de récupération totale ou
jusqu'à la date d'expiration du CPP du Permis
Tchendo II si celle-ci survient avant.

Conditions applicables au Permis Tchibouela II

Il sera fait application des conditions suivantes au
Permis Tchibouela II :

g.3.1

Valeur du Prix Haut

(A) La valeur du Prix Haut est fixée à quarante

(&

(C

g.3.2

(40) Dollars par Baril à compter du 1‘ janvier
2015 et jusqu'au mois calendaire au cours
duquel la production cumulée depuis le 1%
janvier 2017 atteigne dix millions de Barils
(10 000 000) (la « Première Période »).

A l'issue de la Première Période, la valeur
du Prix Haut est fixée à quatre-vingt-dix
(90) Dollars par Baril pendant une période
d'accélération de six (6) ans (la « Deuxième
Période »).

A l'issue de la Deuxième Période et jusqu'à
la date d'expiration du Permis Tchibouela II
(la « Troisième Période »), la valeur du Prix
Haut est fixée à quarante (40) Dollars par
Baril.

Cost Stop

Le Cost Stop est égal au produit de la
Production Nette, exprimée en Barils, par le

g-3.3

Ca

G

(c

g.3.4

Le Cost

Si dans

(A)

(B)

4.4

Il sera
Permis

(A)

moins élevé entre le Prix Fixé et le Prix Haut,
multiplié par cinquante pourcent (50 %)
pendant la Première Période et la Troisième
Période et par cinquante-cinq pour cent
(55 %) pendant la Deuxième Période.

Le partage de la production sera effectué
conformément aux principes suivants :

Si la production cumulée à compter de la
Date d'Effet est inférieure ou égale à vingt
millions (20 000 000) de Barils le partage du
Profit Oil et de l'Excess Oil sera de cinquante
pourcent (50 %) pour le Congo et cinquante
pourcent (50 %) pour le Contracteur ;

Si la production cumulée à compter de la
Date d'Effet, est supérieure à vingt millions
(20 000 000) de Barils, le partage du Profit
Oil et de l'Excess Oil sera de cinquante-cinq
pour cent (55 %) pour le Congo et quarante-
cinq pour cent (45 %) pour le Contracteur : et

Le partage du Super Profit Oil sera de
soixante-six pourcent (66 %) pour le Congo
et trente-quatre pour cent (34 %) pour
le Contracteur quelque soit le niveau de
production.

Cost Oil Garanti

Oil Garanti est égal à trente-cinq pour cent
(35%) de la Production Nette valorisée au
Prix Fixé.

une Année Civile, le montant cumulé des
Coûts Pétroliers à récupérer est supérieur au
Cost Stop :

Si ce montant cumulé des Coûts Pétroliers
à récupérer est inférieur ou égal au Cost Oil
Garanti, le Cost Oil correspondra à la part
de la Production Nette qui, valorisée au Prix
Fixé, permet le remboursement du montant
cumulé des Coûts Pétroliers à récupérer.
La différence entre les trente-cinq pour cent
(35 %) de la Production Nette et le Cost Oil ne
constitue pas de l'Excess Oil.

Si ce montant cumulé des Coûts Pétroliers à
récupérer est supérieur au Cost Oil Garanti,
le Cost Oil sera égal à la part de la Production
Nette qui, valorisée au Prix Fixé est égale au
plus élevé entre le Cost Oil garanti et le Cost
Stop. Les Coûts Pétroliers non récupérés
seront reportés sur l'Année Civile suivante
jusqu'à la date de récupération totale ou
jusqu'à la date d'expiration du CPP du Permis
Tchibouéla II si celle-ci survient avant.

Conditions applicables au Permis Tchibeli-
Litanzi II

fait application des conditions suivantes au

TL:
1.41 Valeur du Prix Haut
La valeur du Prix Haut est fixée à quarante
52

Journal officiel de la République du Congo

Edition spéciale N° 4-2017

1.43

1.42

(40) Dollars par Baril à compter du 1‘ janvier
2015 et jusqu'au mois calendaire au cours
duquel la production cumulée depuis le 1%
janvier 2017 atteigne deux millions de Barils
(2 000 000) (la « Première Période »).

(B) A l'issue de la Première Période, la valeur
du Prix Haut est fixée à quatre-vingt-dix
(90) Dollars par Baril pendant une période
d'accélération de cinq (5) ans(la « Deuxième
Période »).

(C

A l'issue de la Deuxième Période et jusqu'à
la date d'expiration du Permis TL IL (la
«Troisième Période »), la valeur du Prix Haut
est fixée à quarante (40) Dollars par Baril.

Cost Stop

Le Cost Stop est égal au produit de la
Production Nette, exprimée en Barils, par le
moins élevé entre le Prix Fixé et le Prix Haut,
multiplié par cinquante pourcent (50 %).

Le partage de la production sera effectué
conformément aux principes suivants :

(A) Le partage du Profit Oil et de l'Excess Oil
sera de cinquante pourcent (50 %) pour le
Congo et cinquante pourcent (50 %) pour
le Contracteur quelque soit le niveau de
production ; et

(B) Si la production cumulée à compter de la
Date d'Effet est inférieure ou égale à quinze
millions (15 000 000) de Barils, le partage
du Super Profit Oil sera de soixante-six
pourcent (66 %) pour le Congo et trente-
quatre pourcent (34 %) pour le Contracteur.

(C) Si la production cumulée à compter de la
Date d'Effet, est supérieure à quinze millions
(15 000 000) de Barils, le partage du Super
Profit Oil sera de soixante-dix pourcent (70 %)
pour le Congo et trente pourcent (30 %) pour
le Contracteur.

144 Cost Oil Garanti

Le Cost Oil Garanti est égal à trente-sept virgule cinq

(37,5%) de la Production Nette valorisée au
Prix Fixé.

Si dans une Année Civile, le montant cumulé des

Coûts Pétroliers à récupérer est supérieur au
Cost Stop :

(A) Si ce montant cumulé des Coûts Pétroliers
à récupérer est inférieur ou égal au Cost Oil
Garanti, le Cost Oil correspondra à la part
de la Production Nette qui, valorisée au Prix
Fixé, permet le remboursement du montant
cumulé des Coûts Pétroliers à récupérer. La
différence entre les trente-sept virgule cinq
pour cent (37,5 %) de la Production Nette et
le Cost Oil ne constitue pas de l'Excess Oil.

(B) Si ce montant cumulé des Coûts Pétroliers à
récupérer est supérieur au Cost Oil Garanti,
le Cost Oil sera égal à la part de la Production

ARTICLE 5

Nette qui, valorisée au Prix Fixé, est égale au
plus élevé entre le Cost Oil Garanti et le Cost
Stop. Les Coûts Pétroliers non récupérés
seront reportés sur l'Année Civile suivante
jusqu'à la date de récupération totale ou
jusqu'à la date d'expiration du CPP du Permis
Tchibeli-Litanzi II si celle-ci survient avant.

GARANTIES GENERALES ET

ENGAGEMENTS DIVERS

1.1

Garanties générales

Le Congo s'engage à prendre toutes les dispo-
sitions utiles auprès des autorités concernées
par les Projets à quelque titre que ce soit et à oc-
troyer toutes les autorisations nécessaires pour
que les Projets soient mis en œuvre conformé-
ment aux modalités prévues par l'Accord.

Les Parties se tiendront mutuellement informées
de l'avancement des Projets et de tous évènements
susceptibles d’affecter la Feuille de Route ou les délais
visés à l’article 3 ci-dessus.

12

13

Bonus

L'attribution des Permis donnera lieu au
paiement d'un bonus de vingt-cinq millions
(25 000 000) de Dollars par les entités compo-
sant le Contracteur (à l'exception de la SNPC)
au profit du Congo. Ce bonus sera versé en
deux tranches. La première tranche d'un
montant de douze millions cinq cent mille
(12 500 000) Dollars sera payée après la pu-
blication de la dernière des Lois au Journal
officiel et la deuxième tranche d'un montant
de douze millions cinq cent mille (12 500 000)
Dollars sera payée à la date anniversaire du
premier paiement un an après. Ce bonus est
non récupérable et le paiement sera effectué
par PERENCO CONGO, HEMLA, KONTINENT,
AOGC et PETCO, chacune pour leur part res-
pective, au prorata de leurs intérêts respectif
dans chaque Permis dans un compte bancaire
du Trésor Public de la République du Congo.
En cas de non-paiement par l'une des entités
composant le Contracteur, les autres entités
ne seront pas redevables de la quote-part non
payée conformément à l’article 7.1 ci-après.

Projets sociaux

En complément du bonus stipulé à l'article 5.2
ci-dessus, les entités composant le Contrac-
teur (à l'exception de la SNPC) contribueront à
la réalisation de projets sociaux d'intérêt pu-
blic à hauteur de cinq millions (5 000 000) de
Dollars. Les coûts de ces projets sociaux sont
non récupérables et le paiement sera effectué
par PERENCO CONGO, HEMLA, KONTINENT,
AOGC et PETCO au prorata de leurs intérêts
respectifs. Les projets et leurs modalités de réa-
lisation seront définis dans un accord particu-
lier qui contiendra des dispositions adéquates
pour le respect des lois contre la corruption ap-
plicables aux parties dudit accord.
De mai 2017

Journal officiel de la République du Congo 53

ARTICLE 6 : CONTENU LOCAL

PERENCO CONGO, en sa qualité d'Opérateur des
Groupes Contracteurs, inclura dans chaque pro-
gramme de travaux des Permis, une stratégie de mise
en œuvre des obligations de contenu local prévues
par la Réglementation Pétrolière. L'exécution des obli-
gations de contenu local fera l'objet d'une évaluation
et d'une approbation périodique des comités de ges-
tion au même titre que les programmes de travaux et
les budgets.

ARTICLE 7 : DISPOSITIONS DIVERSES
7.1 Portée de l'Accord

Les droits, devoirs, obligations et responsabilités
des Parties en vertu des présentes seront conjoints
et non solidaires et chaque Partie sera seulement
responsable de ses engagements comme il est stipulé
dans l'Accord, qui est interprété selon les lois et
règlements en vigueur au Congo à la date de signature
de l'Accord.

12 Tolérances d'exécution - Renonciation

Les tolérances ou complaisances, même implicites,
dont l'une des Parties aura bénéficié pour l'exécution
de ses obligations au titre de l'Accord n'emporteront
pas novation.

Sauf notification expresse par écrit, toute abstention
de l'une ou l'autre Partie, à tout moment, de
faire appliquer strictement l'une quelconque des
dispositions de l'Accord, n'implique pas que cette
Partie renonce à ses droits.

Chaque Partie demeure à tout instant en droit d'exiger
la stricte application des stipulations de l'Accord.

13 Résiliation

Les Parties conviennent d'exécuter de bonne foi les
obligations visées à l'Accord.

En cas d'inexécution par l'une des Parties de l'une ou
de plusieurs de ses obligations au titre de l'Accord,
la Partie créancière de cette obligation aura la faculté
de le résilier de plein droit après l'envoi d'une lettre
de mise en demeure restée infructueuse pendant un
délai de trente (30) jours.

14 Loi applicable et règlement des différends

L'Accord sera soumis et interprété selon le droit
congolais.

Tousles différends relatifs à son interprétation ou à son
exécution seront exclusivement réglés par arbitrage
selon le règlement du Centre International pour le
Règlement des Disputes sur les Investissements (le
« CIRDI »), par trois arbitres nommés conformément à
la Convention pour le règlement des différends relatifs
aux investissements. Le siège de l'arbitrage sera situé
à Genève, en Suisse. La langue de l'arbitrage sera le
français. La sentence arbitrale sera définitive et sera
exécutoire par tout tribunal compétent.

La procédure d'arbitrage ne sera engagée que dans le
cas où un accord amiable s'avérera impossible.

Les Parties renoncent d'ores et déjà au bénéfice d'un
quelconque avantage juridictionnel.

En cas d'incompétence du CIRDI pour quelque cause
que ce soit à se prononcer ou à résoudre tout litige
qui lui serait soumis en application du présent article,
tout litige, controverse ou réclamation né du présent
Accord ou se rapportant au présent Accord ou au non
respect d'une des dispositions du présent Accord, à
sa résolution ou à sa nullité, sera tranché par voie
d'arbitrage conformément au Règlement d'Arbitrage
de la CCI actuellement en vigueur. Dans ce cas, toutes
les dispositions du présent article, à l'exception de
celle renvoyant à la compétence du CIRDI recevront
application, mutatis mutandis.

15 Confidentialité

L'objet et le contenu de l'Accord ainsi que toute
information de nature juridique, financière,
économique, commerciale, comptable ou autre
relative aux Projets et/ou à une Partie et divulguée
par une Partie à une autre dans le cadre de l'Accord
et des actes en découlant sera considérée comme
confidentielle aux fins du présent article.

Les Parties reconnaissent expressément que les
documents et études échangées entre les Parties
préalablement à la signature de l'Accord constituent
des informations confidentielles.

Pendant la durée de l'Accord, la Partie qui reçoit
une information confidentielle doit (i) l'utiliser aux
seules fins des Projets et à aucune autre fin et (ii) la
maintenir strictement confidentielle, la protéger et ne
pas la divulguer à des tiers.

Chaque Partie recevant des informations
confidentielles convient que ces informations
confidentielles ne pourront être : (i) citées, reproduites
ou divulguées en tout ou partie à des tiers sans le
consentement préalable écrit de l'autre Partie, ni (ii)
utilisées en vue de donner un avantage concurrentiel
de quelque façon que ce soit à une Partie sur un
quelconque marché.

En outre, chaque Partie s'interdit la diffusion de
quelconques communiqués de presse et autres
annonces publiques en relation avec les Projets
ou l'Accord sans l'accord préalable écrit des autres
Parties concernées.

1.6 Intégralité de l'Accord

L'Accord et ses Annexes représentent l'intégralité des
accords auxquels les Parties sont parvenues concernant
les conditions de réalisation des Projets. L'Accord et
ses Annexes seront annexés aux Avenant(s) CPP(s).
L'Accord prévaut sur tout accord antérieur ayant le
même objet et sur toute proposition, échange de lettres
antérieures ainsi que sur toute autre disposition
figurant dans des documents échangés entre les
Parties et relatifs à l'objet des présentes.

17 Entrée en vigueur et durée

L'Accord entre en vigueur à la date de sa signature par
les Parties et prendra fin dès lors que les engagements
54 Journal officiel de la République du Congo Edition spéciale N° 4-2017

pris au titre des différents articles auront été réalisés.
A l'exception des dispositions des articles 2.2.3, 5.2,
5.3, 7.4 et 7.5 ci-dessus, l'Accord prendra fin, avant
terme, dans les cas suivants :

— Par accord écrit des Parties ;

—  Encasderésiliation dans les conditions
prévues à l’article 7.3 ci-dessus : ou

— Si la dernière des Lois au Journal
officiel n'a pas été publiée au Journal
officiel dans un délai de trois (3) ans à
compter de la signature de l'Accord.

L'Accord est rédigé en huit (8) exemplaires originaux
en langue française.

Fait à Brazzaville le, 9 février 2017
Pour la REPUBLIQUE DU CONGO

Jean-Marc THYSTERE-TCHICAYA
Ministre des Hydrocarbures

Calixte NGANONGO
Ministre des Finances, du Budget
et du Portefeuille Public

Pour la SNPC

Jérôme KOKO
Directeur Général, Président du Directoire

Pour PERENCO CONGO

Louis HANNECART
Directeur Général

Pour HEMLA E&P CONGO

Eyas A.A. ALHOMOUZ RANDA
Directeur Général

Pour KONTINENT CONGO

Yaya MOUSSA
Directeur Général

Pour AFRICA OIL & GAS CORPORATION

Pierre Narcisse LOUFOUA
Directeur Général

Pour PETRO CONGO

Meddy Espérance LIPIKA EDRE
Directeur Général

ANNEXE 1

PRESENTATION DU PROGRAMME DE TRAVAUX

141

12

13

241

22

DU CHAMP PETROLIER: TCHENDO»
ET CARTE DU PERMIS TCHENDO II

INTRODUCTION

Le Contracteur propose, dans le cadre de
l'Avenant CPP, de réaliser un Programme de
Travaux relatif au champ pétrolier afférent au
Permis selon les activités de développement
décrites au paragraphe 2.2 ci-dessous.

Ces activités de développement permettront au
Contracteur de valoriser les réserves en hydro-
carbures présentes dans le périmètre du Permis.

Il convient de préciser, à toutes fins utiles, que
les activités de développement visées ci-des-
sous sont des projections indicatives estimées
sur la base des documents de l'Appel d'Offres.
Elles sont donc susceptibles d'être révisées
par le Contracteur en fonction de l'évolution
de critères techniques, économiques ou fi-
nanciers de manière à permettre une mise en
œuvre satisfaisante du Projet de Valorisation.
Il est rappelé que les activités de développe-
ment du Permis Tchendo II devront in fine
être approuvées à l'unanimité par le Groupe
Contracteur avant leur validation en Comité
de Gestion tel que prévu dans le CPP.

VALORISATION DU CHAMP PETROLIER
TCHENDO

Historique et caractéristiques du champ
pétrolier Tchendo

Le champ pétrolier « Tchendo » est en
exploitation depuis 1991.La production issue
du champ pétrolier Tchendo est assurée à
travers une plateforme de production (TCFP)
et un réseau de lignes de connexion maritime
et d'exportation des hydrocarbures produites
vers le terminal de Djéno via le champ pétrolier
« Tchibouela ».

Malgré une mise en exploitation démarrée
dès le début des années quatre-vingt-dix, le
Contracteur a constaté que le champ pétrolier
Tchendo conservait un potentiel important
de développement en raison de l'existence de
réserves en hydrocarbures pouvant encore faire
l'objet d'une exploitation économique rentable et
permettant d'augmenter le ratio de récupération
des réserves initiales en hydrocarbures.

Description du Programme de Travaux du
champ pétrolier Tchendo

Pour permettre la valorisation du champ
pétrolier Tchendo sont prévues, à titre
indicatif, les activités suivantes :
De mai 2017 Journal officiel de la République du Congo

(i) Travaux de maintenance et d'intégrité sur les installations existantes (incluant les travaux d'ur-
gence signalés), nécessaires à la poursuite de l'exploitation. Campagne de maintenance sous-
marine de renforcement des Conductor Pipes de la plateforme TCFP ;

(ii) Revue des logs et campagne de re-perforation des zones non produites sur les puits existants :
isolation des principales zones à forte saturation en eau et revue des modes d'activation pour
privilégier les pompes submersibles (ESP) :

(ii) Remise en état des équipements d'injection d'eau ; augmentation du débit et fiabilisation de la
qualité d'injection.

3. COORDONNEES ET CARTE DU PERMIS TCHENDO II

PEX Est (m) Nord (m) Latitude Longitude [Superficie (Km?)
791500,00 | 9449000,00 |04° 58' 48.530" S]11° 37 42.728" E
796986,00 | 9449000,00 |04° 58' 47.812" S]11° 40' 40.685" E

TCHENDO II 796986,00 | 9446448,00 [05° 00' 10.841" S]11° 40' 41.022" E

05° 00" 10.439" S|11° 42" 18.792" E
05° 04" 02.994" S|11° 42" 19.753" E
05° 04' 04.132" S|11° 37 43.993" E

800000,00 | 9446448,00
800000,00 | 9439300,00
791500,00 | 9439300,00

796900 800900

n
5 É
A B
c D
E] Ë
Ë ëË
TCHENDO
Ël &
5 5
F E

795000
56

Journal officiel de la République du Congo Edition spéciale N° 4-2017

ANNEXE 2

PRESENTATION DU PROGRAMME DE TRAVAUX DU CHAMP
PETROLIER« TCHIBOUELA » ET CARTE DU PERMIS TCHIBOUELA II

1. INTRODUCTION

1.1 Le Contracteur propose, dans le cadre de l'Avenant CPP, de réaliser un Programme de Travaux relatif
au champ pétrolier afférent au Permis selon les activités de développement décrites au paragraphe 2.2 ci-
dessous.

1.2 Ces activités de développement permettront au Contracteur de valoriser les réserves en hydrocarbures
présentes dans le périmètre du Permis.

1.3 Il convient de préciser, à toutes fins utiles, que les activités de développement visées ci-dessous sont des
projections indicatives estimées sur la base des documents de l'Appel d'Offres. Elles sont donc susceptibles
d'être révisées par le Contracteur en fonction de l'évolution de critères techniques, économiques ou finan-
ciers de manière à permettre une mise en œuvre satisfaisante du Programme de Travail. Il est rappelé que
les activités de développement du Permis Tchibouela II devront in fine être approuvées à l'unanimité par le
Groupe Contracteur avant leur validation en Comité de Gestion tel que prévu dans le CPP.

2. VALORISATION DU CHAMP PETROLIER TCHIBOUELA

2.1 Historique et caractéristiques du champ pétrolier Tchibouela

Le champ pétrolier « Tchibouela » est en exploitation depuis 1987. La production est assurée à travers
trois plateformes de forage (TAF1, TAF2 et TAFE), deux plateformes de production (TAP et TAFP) et un
réseau de lignes de connexion maritime et d'exportation des hydrocarbures produites vers le terminal
de Djéno.

Malgré une mise en exploitation démarrée au début des années quatre-vingt-dix, le Contracteur a
constaté que le champ pétrolier Tchibouela conservait un potentiel important de développement en raison
de l'existence de réserves en hydrocarbures pouvant encore faire l'objet d'une exploitation économique
rentable et permettant d'augmenter le ratio de récupération des réserves initiales en hydrocarbures.

2.2 Description du Programme de Travaux du champ pétrolier Tchibouela
Pour permettre la valorisation du champ pétrolier Tchibouela sont prévues, à titre indicatif, les activités
suivantes :

ü Travaux de maintenance et de rénovation sur les installations existantes, nécessaires à la
poursuite de l'exploitation. Remplacement des automates et du système de supervision des
plateformes (fiabilisation et sécurité) :

(Gi) Perforations additionnelles, water shut-off, acidifications, réactivation ESP des puits existants et
fermés (réservoir Tchibouela Main Turonian) ;

(ii) Redémarrage de la plateforme TAFE, débouchage et mise en place d'un programme de maintenance
sur la ligne export, redémarrage / upgrade du système d'injection TAFE.
De mai 2017

Journal officiel de la République du Congo

4.

COORDONNEES ET CARTE DU PERMIS TCHIBOUELA II

PEX

TCHIBOUELA II

Nord (m) Latitude

Longitude

1°38 30.354" E

1° 42'17.395"E

1° 42'18.792"E

9449000,00|04° 58' 48.530" S

1°37'42.728"E

791500,00

9452000,00|04° 57' 10.921" S

1° 37 42.341" E

790275,00

9452000,00|04° 57' 11.078" S

1° 37° 02.604" E

Superficie
(km?)

$

9450000

945000

790000

795000

800000

N

o ä

1 2
3 4
TCHIBOUELA II
10 Le
8 rd
6 5

a

s

EE EL EEELELEL
Pointe Noire / UTM 32S (EPSG 28232)

9460000

94soD0o

ouS000

790000

795000

800000

58

Journal officiel de la République du Congo Edition spéciale N° 4-2017

41

42

43

5.1

5.2

ANNEXE 3

PRESENTATION DU PROGRAMME DE TRAVAUX DES CHAMPS
PETROLIERS:« TCHIBELI-LITANZI » ET CARTE DU PERMIS TCHIBELI-LITANZI II

INTRODUCTION

Le Contracteur propose, dans le cadre de l'Avenant CPP, de réaliser un Programme de Travaux relatif
au champ pétrolier afférent au Permis selon les activités de développement décrites au paragraphe 2.2.

Ces activités de développement permettront au Contracteur de valoriser les réserves en hydrocarbures
présentes dans le périmètre du Permis.

Il convient de préciser, à toutes fins utiles, que les activités de développement visées ci-dessous sont des
projections indicatives estimées sur la base des documents de l'Appel d'Offres. Elles sont donc suscep-
tibles d'être révisées par le Contracteur en fonction de l'évolution de critères techniques, économiques
ou financiers de manière à permettre une mise en œuvre satisfaisante du Programme de Travail. Il est
rappelé que les activités de développement du Permis Tchibeli-Litanzi II devront in fine être approuvées
à l'unanimité par le Groupe Contracteur avant leur validation en Comité de Gestion tel que prévu dans
le CPP.

VALORISATION DES CHAMPS PETROLIERS TCHIBELI-LITANZI

Historique et caractéristiques des champs pétroliers Tchibeli-Litanzi

Les champs pétroliers « Tchibeli-Litanzi »sont en exploitation depuis les années 2000 et 2006,
respectivement. La production est assurée pour Litanzi à travers la plateforme de production TCFP et
pour Tchibeli à travers la plateforme de forage TBIF1 (via un export sur Nkossa) et un réseau de lignes
de connexion maritime et d'exportation des hydrocarbures produites vers le terminal de Djéno.

Le Contracteur a constaté que les champs pétroliers Tchibeli-Litanzi conservaient un potentiel important
de développement en raison de l'existence de réserves en hydrocarbures pouvant encore faire l'objet
d'une exploitation économique rentable et permettant d'augmenter le ratio de récupération des réserves
initiales en hydrocarbures.

Description du Programme de Travaux des champs pétroliers Tchibeli-Litanzi
Pour permettre la valorisation des champs pétroliers Tchibeli-Litanzi sont prévues, à titre indicatif, les

activités suivantes :

ü Travaux de maintenance et de rénovation sur les installations existantes, nécessaires à la pour-
suite de l'exploitation. Mise en place d'un nouvel automate permettant la supervision de Tchibeli
depuis le complexe de Tchibouela (amélioration de la sécurité et fiabilisation de la production) ;

(Gi) Séparation du gaz H2S sur la plateforme Tchibeli pour réduire les contraintes liées au transport
et envoi sur les installations voisines (amélioration de la sécurité et fiabilisation de la production) ;

(iv) Perforations additionnelles, water shut-off, acidifications, réactivation ESP des puits existants
et fermés.
De mai 2017

Journal officiel de la République du Congo

6.

COORDONNÉES ET CARTE DU PERMIS TCHIBELI-LITANZI II

PEX

TCHIBELI - LITANZI II

782850,00

Nord (m)
9449000, 00

Latitude
04° 58 49.635" S

Longitude

11°33'02.121"E

791500,00

9449000,00

04° 58' 48.530" S

11° 37'42.728"E

791500,00

9442000,00

05° 02' 36.284" S

11° 37 43.638" E

785500,00

9442000,00

05° 02' 37.064" S

11° 34" 28.981" E

785500,00

9441000,00

05° 03' 09.601" S

11° 34 29.109" E

785000,00

9441000,00

05° 03' 09.666" S

11° 34°12.887"E

785000,00

9440000,00

05° 03' 42.203" S

11° 34°13.016"E

784000,00

9440000,00

05° 03' 42.332" S

11° 33'40.571"E

784000,00

9439000,00

05° 04' 14.870" S

11° 33' 40.699" E

782314,00

9439000,00

05° 04" 15.086" S

11° 32° 45.996" E

779500,00

9442570,00

05° 02' 19.280" S

11° 31°14.24"E

779500,00

9444100,00

05° 01 29.495" S

11° 31°14.052"E

782225,00

9444100,00

05° 01' 29.152" S

11° 32'42.461"E

782225,00

9447750,00

04° 59! 30.386" S

11° 32'42.002" E

782850,00

9447750,00

04° 59! 30.308" S

11° 33 02.278" E

Superficie (Km?)

9450000

945000

N

TCHIBELI - LITANZI II

o 1 2 Ê
em
Pointe Noire / UTM 32S (EPSG 28232)

7ed000

785000

799000

9450000

9445000

3
5

60

Journal officiel de la République du Congo

Edition spéciale N° 4-2017

1

ssano

ET)

Boo

ANNEXE 4

COORDONNEES ET CARTES DU PERMIS DE RECHERCHE PNGF BIS
ISSU DES ZONES RENDUES DES ANCIENS PERMIS TCHENDO, TCHIBOUELA,
TCHIBELI-LITANZI-LOUSSIMA

Longitude [Superficie (Km?)

Points | Est(m) Nord (m) Latitude
1 786 000,00| 9 463 000,00[04° 51 13.00" S |11° 34' 42.00" E|
2 791 000,00| 9 463 000,00[04° 51' 13.00"S |11° 37' 24.00" E|
3 791 000,00| 9 460 000,00[04° 52' 50.00"S [11° 37' 25.00" E|
4 792 000,00| 9 460 000,00[05° 52' 50.00"S |11° 37' 57.00" E|
5 792 000,00| 9 458 000,00[04° 53' 39.00" S |11° 37' 57.00" E|
6 790 275,00] 9 458 000,00[04° 53' 55.86" S |11° 37' 01.84" E|
7 790 275,00] 9 452 000,00[04° 57 11.08"S |11° 37' 02.60" E|
8 791 500,00] 9 452 000,00[04° 57 10.92"S |11° 37' 42.34" E|
9 791 500,00| 9 449 000,00[04° 58 48.53"S |11° 3742.73" E|
10 782 850,00] 9 449 000,00/04° 58' 49.64" S |11° 33'02.12"E
11 782 850,00] 9 447 750,00/04° 59' 30.31" S |11° 33'02.28"E
12 782 225,00] 9 447 750,00/04° 59' 30.38" S |11° 32' 42.00" E
13 [782 225,00| 9 444 100,00[05° 01' 29.15" S |11° 32' 42.46" E
14 |779 500,00] 9 444 100,00[05° 01' 29.49" S |11° 31' 14.05" E
15 779 500,00] 9 452 500,00/04° 56 56.17" S |11° 31' 13.01" E
16 | 782 000,00] 9 452 500,00/04° 56' 55.85" S 11° 32'34.11"E
17 | 782 000,00| 9 457 000,00/04° 54' 29.43" S |11° 32'33.55"E
18 | 786 000,00| 9 457 000,00[04° 54' 28.94" S |11° 34' 43.30" E

4e
Pointe Noire / UTM 32S (EPSG 28232)

7)

ssno

CE)

Boo
De mai 2017

Journal officiel de la République du Congo

61

ANNEXE 5

Installations aff

Block Field Facility Short Name Category Type
TCHENDO TCHENDO MARINE 10inch OIL TCFP / TAT | OFFSHORE Subsea rigid pipeline
TCHENDO TCHENDO MARINE or WATER TAT / OFFSHORE Subsea rigid pipeline

r
TCHENDO TCHENDO MARINE h D 0 CABLE TCFP | ORrSHORE Subsea electrical cable
TCHENDO TCHENDO MARINE Sinch WATER TCFP / OFFSHORE Subsea flexible pipeline
TCDMI-01
TCHENDO TCHENDO MARINE Sinch WATER TCFP / OFFSHORE Subsea flexible pipeline
TCDMI-02
TCHENDO TCHENDO MARINE Sinch WATER TCFP / OFFSHORE Subsea flexible pipeline
TCDMI-03
TCHENDO TCHENDO MARINE Sinch WATER TCFP / OFFSHORE Subsea flexible pipeline
TCDMI-04
TCHENDO TCHENDO MARINE Sinch WATER TCFP / OFFSHORE Subsea flexible pipeline
TCDMI-05
TCHENDO TCHENDO MARINE Sinch WATER TCFP / OFFSHORE Subsea flexible pipeline
TCDMI-08
TCHENDO TCHENDO MARINE Sinch WATER TCFP / OFFSHORE Subsea flexible pipeline
TCDMI-09
TCHENDO TCHENDO MARINE ELEC CABLE TAP / TCFP | OFFSHORE Subsea electrical cable
TCHENDO TCHENDO MARINE TCFP PLATFORM OFFSHORE Platform withwell
TCHIBOUELA | TCHIBOUELA 10.5inch OIL TAF2/TAT (F) | OFFSHORE Subsea flexible pipeline
10inch OIL TAP / eos
TCHIBOUELA | TCHIBOUELA DOUKDAK OFFSHORE Subsea flexible pipeline
10inch OIL TAT / doi
TCHIBOUELA | TCHIBOUELA DOUKDAKA OFFSHORE Subsea rigid pipeline
TCHIBOUELA | TCHIBOUELA Ainch GAS TAT / TAF2 (F) | OFFSHORE Subsea flexible pipeline
TCHIBOUELA | TCHIBOUELA me WATER TAT / TAF2 | ORRSHORE Subsea flexible pipeline
TCHIBOUELA | TCHIBOUELA 8inch GAS TAT / YAFP | OFFSHORE Subsea rigid pipeline
TCHIBOUELA | TCHIBOUELA 8inch OIL TAF2 / TAT (F) | OFFSHORE Subsea flexible pipeline
TCHIBOUELA | TCHIBOUELA 8inch OIL TAFE / TAP (F) | OFFSHORE Subsea flexible pipeline
TCHIBOUELA | TCHIBOUELA 8inch OIL TAFP / TAT (F) | OFFSHORE Subsea flexible pipeline
TCHIBOUELA | TCHIBOUELA RC CABLE TAFP / OFFSHORE Subsea electrical cable
TCHIBOUELA | TCHIBOUELA ELEC CABLE TAT / TAF2 | OFFSHORE Subsea electrical cable
TCHIBOUELA | TCHIBOUELA ELEC CABLE TAT / TAFP | OFFSHORE Subsea electrical cable
TCHIBOUELA | TCHIBOUELA S77 - 4” TAF2 / TAFP (F) | OFFSHORE Subsea flexible pipeline
TCHIBOUELA | TCHIBOUELA TAF1 PLATFORM OFFSHORE Platform withwell
TCHIBOUELA | TCHIBOUELA TAF2 PLATFORM OFFSHORE Platform withwell
TCHIBOUELA | TCHIBOUELA TAFE PLATFORM OFFSHORE Platform withwell
TCHIBOUELA | TCHIBOUELA TAFP PLATFORM OFFSHORE Platform withwell
TCHIBOUELA | TCHIBOUELA TAP PLATFORM OFFSHORE Platform
TCHIBOUELA | TCHIBOUELA TAT BRIDGES (2) OFFSHORE Offshore bridge
TCHIBOUELA | TCHIBOUELA TAT PLATFORM OFFSHORE Flare platform
TLL TCHIBELI men OIL TBIFI / | OFFSHORE Subsea rigid pipeline
TLL TCHIBELI EE WATER TCFP / | GRFSHORE Subsea rigid pipeline
TLL TCHIBELI REC CABLE TCFP / OFFSHORE Subsea electrical cable
TLL TCHIBELI TBIF1 PLATFORM OFFSHORE Platform withwell

62

Journal officiel de la République du Congo

Edition spéciale N° 4-2017

Block Field Wells Name of Nature
location
TCHENDO PNGF TCHENDO TCDM 101 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 102 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 104 TCF1 | Water Injector
TCHENDO PNGF TCHENDO TCDM 105 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 108 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 110 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 111 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 112 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 113 TCF1 | Permanently plugged and abandoned
TCHENDO PNGF TCHENDO TCDM 114 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 115 TCF1 | Permanently plugged and abandoned
TCHENDO PNGF TCHENDO TCDM 116 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 117 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 118 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 119 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 120 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 121 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 122 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 123 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 124 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 125 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 126 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 127 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 128 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 129 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 130 TCF1 | Oil Producer
TCHENDO PNGF TCHENDO TCDM 131 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 132 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 133 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 101 TCF1 | Permanently plugged and abandoned
TCHENDO PNGF TCHENDO TCDM 102 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 103 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 104 TCF1 | Water Injector
TCHENDO PNGF TCHENDO TCDM 105 TcF 1 | Permanenily plugged and
abandoned

TCHENDO PNGF TCHENDO TCDM 108 TCF1 | Temporary Plugged And Abandoned
TCHENDO PNGF TCHENDO TCDM 109 TCF1 | Temporary Plugged And Abandoned

TCHIBOUELA PNGF TCHIBOUELA TBM 101 TAF 1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 102 TAF 1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 103 TAF1 |Appraisal

TCHIBOUELA PNGF TCHIBOUELA TBM 105 TAF1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 106 TAF 1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 107 TAF 1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 108 TAF 1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 109 TAF1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 110Z TAF 1 | Temporary Plugged And Abandoned

TCHIBOUELA PNGF TCHIBOUELA TBM 111Z TAF 1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 112 TAF 1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 113Z TAF1 | Oil Producer

TCHIBOUELA PNGF TCHIBOUELA TBM 114 TAF 1 | Oil Producer

De mai 2017

Journal officiel de la République du Congo

63

TCHIBOUELA PNGF TCHIBOUELA TBM 115Z TAF 1 Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 116 TAF 1 Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 201 TAF2 | Temporary Plugged And Abandoned
TCHIBOUELA PNGF TCHIBOUELA TBM 202 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 203 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 204 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 205 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 206 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 207 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 208 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 209 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 210 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 211 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 212 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 213 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 214 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 215 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM 216 TAF2 |Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM117 TAFI Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM118 TAFI Water Injector
TCHIBOUELA PNGF TCHIBOUELA TBM204 TAF2 Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM301 TAFP | Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM302 TAFP | Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM303 TAFP | Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM304 TAFP | Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM305 TAFP | Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM306 TAFP | Temporary Plugged And Abandoned
TCHIBOUELA PNGF TCHIBOUELA TBM307 TAFP | Oil Producer
TCHIBOUELA PNGF TCHIBOUELA TBM308 TAFP | Oil Producer
TCHIBOUELA PNGF | TCHIBOUELA EST TBEM 101 TAFE Temporary Plugged And Abandoned
TCHIBOUELA PNGF |  TCHIBOUELA EST TBEM 102 TAFE  |Temporary Plugged And Abandoned
TCHIBOUELA PNGF |  TCHIBOUELA EST TBEM 103 TAFE  |Temporary Plugged And Abandoned
TCHIBOUELA PNGF |  TCHIBOUELA EST TBEM 104 TAFE |Temporary Plugged And Abandoned
TCHIBOUELA PNGF | TCHIBOUELA EST TBEM 105 TAFE |Oil Producer
TCHIBOUELA PNGF |  TCHIBOUELA EST TBEM 106 TAFE  |Temporary Plugged And Abandoned
TCHIBOUELA PNGF |  TCHIBOUELA EST TBEM 107 TAFE |Oil Producer
TLL LITANZI LTZMI-O1.TI es “01: loi Producer
TLL LITANZI LTZM1-02 LrM-O Water Injector
TLL TCHIBELI TCHM1-01 TBIF1 |Oil Producer
TLL TCHIBELI TCHM1-02 TBIF1 |Oil Producer
TLL TCHIBELI TCHM1-03 TBIF1 |Oil Producer
TLL TCHIBELI TCHM1-07 TBIF 1 |Water Injector
TLL TCHIBELI TCHM1-08 TBIF 1 |Water Injector
TLL TCHIBELI TCHM1-10 TBIF 1 |Water Injector

64 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

ANNEXE 6

Régime douanier

1. REGIME DOUANIER A L’'IMPORTATION

Le Contracteur bénéficie des avantages douaniers ci-
après :

A - Admission en franchise totale

Sont admis en franchise totale de tous droits et
taxes d'entrée, les matériels, matériaux, produits,
machines, équipements et outillages nécessaires
aux Travaux Pétroliers et effectivement affectés aux
Travaux Pétroliers, sous réserve des dispositions de la
Réglementation Pétrolière. Cette franchise s'applique
aux importations effectuées par l'Opérateur pour le
compte du Contracteur, par les tiers pour son compte
et par ses sous-traitants.

Le régime de la franchise s'applique aux ensembles,
sous-ensembles, leurs pièces de rechange, les
produits et les consommables suivants :

Al) Matériels de forage et de sondage

"  Substructures et équipements spécifiques
d'appareils, bateaux et barges de forage :

"Équipements de plancher ;

"Équipements pour la fabrication et le traitement
des boues et ciments de forage :

“Produits rentrant dans la fabrication des boues et
ciments de forage et emballage de ces produits ;

“"  Treuils de forage :

" Équipements anti-éruption et de lutte contre
l'incendie notamment les extincteurs de toute
capacité ;

“" Tubage de puits et équipements de tubage,

d'habillage de colonne et cimentation :

Équipements de mesure :

Têtes de puits et équipements ;

Équipements de surface ;

Équipements d'essais de puits.

A2) Matériels et équipements de production

“ Matériels et produits chimiques pour le traitement
du pétrole brut et des eaux de rejet :

“" Matériels de stockage et d'expédition ;

“Matériaux de construction off & on-shore sur sites
de production, y compris des bureaux :

“ Matériels de traitement des données techniques :

“ Matériels de surface :

- Outillage de maintenance :

- Matériels et équipements électriques dont les
câbles ;

- Matériels de laboratoire de production ;

- __ Matérielsetéquipements detélécommunication
sur sites pétroliers d'exploration, de
production, de traitement et de stockage :

- Appareils et équipements de climatisation
pour locaux sur sites pétroliers d'exploration,
de production, de traitement et de stockage :

- Matériels et équipements de radioguidage et
faisceaux hertziens ;

-__ Revêtements industriels, peintures spécifiques
pour l'entretien des plateformes et équipements
pétroliers :

“Matériels de sécurité :

- Groupes incendie et extincteurs de toute
capacité :

-__ EPl:chaussures, casques et gilets de sauvetage,
équipements de protection individuelle ;

- Matériel de détection et autres matériels de
sécurité et évacuation (canots de sauvetage,
radeaux de sauvetage etc. ) :

“Matériels de laboratoire ;

“Matériels de fonds ;

“  Tubage de puits, têtes de puits de production,
duses, manifold, gare de racleurs et racleurs :

“ Matériels de contrat de production :

“ _Jackets, structures immergées et flottantes, dont

FPU, TLP et autres ;

“ Matériels de logistique :

- Matériels de navigation et d'amarrage :

- Câbles et flexibles sous-marins et accessoires,
matériels et consommables de réparation :

- Pièces détachées pour véhicules utilitaires et
véhicules de service.

A3) Autres matériels et produits

" « Catering » destiné aux appareils, bateaux et
barges de forage et aux barges de travail, barges
de base vie, aux sites pétroliers d'exploration, de
production, de traitement et de stockage :

“ Lubrifiants destinés à l'entretien et au
fonctionnement des machines affectées à la
recherche, l'exploitation, le stockage et au
transport des hydrocarbures :

“Carburants, dont notamment le diesel, destinés
au fonctionnement des machines affectées à
la recherche, l'exploitation, le stockage, au
transport des hydrocarbures, aux supply boats
exclusivement destinés au transport du matériel
et du personnel :

“Ordinateurs et calculatrices de tout type, leurs

accessoires (logiciels, imprimantes, lecteurs,
lecteurs de disquettes, disques durs, traceurs,
modems, écrans, câbles et prises, réseaux

et équipements de connexions, matériels de
sauvegarde, onduleurs et climatiseurs) et supports
de stockage (disquettes, disques externes, clés
USB...);

“ Equipements audiovisuels, matériels et
accessoires destinés à la formation ;

“ Matériels et équipements
médicaments.

hospitaliers,

Cetteliste est non limitative. Il convient de se réserver la
possibilité de la remettre périodiquement à jour, dans
le même esprit, pour prendre en compte notamment
l'évolution des techniques et la commercialisation de
nouveaux matériels.

normale

(3) Admission avec

dispense de caution

temporaire

Sont importés sous le régime de l'admission
temporaire normale, par l'Opérateur pour le compte du
De mai 2017

Journal officiel de la République du Congo 65

Contracteur, par les tiers pour son compte et par ses
sous-traitants, tous matériels, matériaux, produits,
machines, équipements et outillages, nécessaires
aux Travaux Pétroliers età condition que ces biens
soient destinés, et effectivement affectés aux Travaux
Pétroliers, et à condition qu'ils soient appelés à être
réexportés à la fin de leur utilisation. Si de tels biens
sont perdus ou mis en rebut, l'Opérateur fournit une
déclaration sous serment à cet effet, et aucun droit ni
taxe ne sera perçu.

Si pour des raisons opérationnelles de tels biens sont
appelés à rester au Congo, une requalification en
importation définitive (IM4) est possible en franchise
des droits et taxes, sous réserve de justification par
l'Opérateur.

La liste des biens importés en admission temporaire
dans le cadre du Contrat avec dispense de caution est
la suivante :

“Appareils, bateaux et barges de forage :

“" Barges de travail, barge de base vie, bateaux de
livraison, vedettes de tout tonnage, embarcation
de liaison et bateaux de sauvetage :

" _Aéronefs ;

“ Véhicules automobiles utilitaires et de service
propriété de l'Opérateur (véhicules de service
pour le personnel, de transport de personnel, de
transport et de manutention de matériels) :

“" Plus généralement, tous les matériels importés
temporairement par l'Opérateur dans le cadre
de ses activités de recherche, d'exploitation, de
stockage et de transport des hydrocarbures.

(C) Admission au taux réduit

Sous les mêmes conditions que ci-dessus, sont admis

au taux global réduit à 5 % des droits et taxes exigibles

à l'importation, les équipements suivants :

“Vêtements de travail (combinaisons, cirés, bottes,
gants) ;

"Papier tirage grand format se présentant sous
forme de rouleau et papier informatique.

“ Matériaux de construction on-shore, en dehors
des sites de production et/ou de stockage, y
compris pour construction de bureaux à l'usage
de l'Opérateur.

(D) Admission au droit commun

Les entités composant le Contracteur payeront les
droits et taxes de douane sous le régime du droit
commun applicable aux biens importés suivants :

“ Tous matériels, équipements, pièces détachées et
accessoires destinés aux logements du personnel
de l'Opérateur :

“ _Vivres et boissons autres que ceux spécifiés au
paragraphe A3 :

“" Matériels, équipements et fournitures de bureau
autres que ceux spécifiés au paragraphe A3.

2. REGIME DOUANIER A L'EXPORTATION

Le Contracteur est exonéré de toutes taxes à
l'exportation pour les Hydrocarbures, les matériels,

accessoires et pièces de rechange en réparation, les
échantillons de brut, d'huile, de produits chimiques,
carottes, prélèvements et échantillons géologiques,
les matériels sous garantie rentrant dans le cadre
d'activités de recherche, d'exploitation, de stockage et
de transport des Hydrocarbures du Contracteur.

3. REGIME DOUANIER APPLICABLE AUX
SOUS-TRAITANTS DE L'OPERATEUR

Sous réserve du respect de leurs obligations en
matière douanière, les sous-traitants de l'Opérateur,
et les tiers importateurs pour son compte, sous réserve
de produire une attestation délivrée par l'Opérateur
et approuvée par l'Administration des Douanes,
bénéficient des régimes d'importation et d'exportation
définis ci-dessus.

Décret n° 2017-39 du 25 mars 2017 portant
attribution à la société nationale des pétroles du
Congo d'un permis d'exploitation d'hydrocarbures
liquides ou gazeux dit « Tchibéli-Litanzi I »

Le Président de la République,

Vu la Constitution ;

Vu la loi n° 28-2016 du 12 octobre 2016 portant code
des hydrocarbures ;

Vu la loi n° 1-98 du 23 avril 1998 portant création de
la société nationale des pétroles du Congo :

Vu le décret n° 2008-15 du 11 février 2008 fixant la procé-
dure d'attribution des titres miniers d'hydrocarbures
liquides ou gazeux :

Vu le décret n° 2010-595 du 21 août 2010 portant
approbation des statuts de la société nationale des
pétroles du Congo :

Vu le décret n° 2016-117 du 23 avril 2016 portant nomi-
nation du Premier ministre, chef du Gouvernement ;

Vu le décret n° 2016-168 du 30 avril 2016 portant
nomination des membres du Gouvernement ;

Vu l'accord relatif au régime applicable aux permis
d'exploitation Tchendo II, Tchibouéla II et Tchibéli-
Litanzi II signé le 14 juillet 2015 entre la République
du Congo, la société nationale des pétroles du Congo,
les sociétés Total E&P Congo, Eni Congo S.A, Africa Oil
and Gas Corporation S.A, Petro Congo S.A et Kontinent
Congo SA :

En Conseil des ministres,
Décrète :

Article premier : Il est attribué à la société nationale
des pétroles du Congo, avec effet au 1‘ janvier 2015,
un permis d'exploitation dit «Tchibéli-Litanzi II », valable
pour les hydrocarbures liquides ou gazeux, d'une durée
de vingt-deux (22) ans, renouvelable une seule fois
pour une durée de cinq (5) ans.

Article 2 : La superficie du permis d'exploitation
Tchibéli-Litanzi II est égale à 80,84 km?, comprise à
66 Journal officiel de la République du Congo

Edition spéciale N° 4-2017

l'intérieur du périmètre défini par la carte et les coor-
données géographiques contenues dans l'annexe 1 du
présent décret.

Article 3 : La société nationale des pétroles du Congo
est autorisée à s'associer à d'autres sociétés en vue
de la poursuite de l'exploitation des champs Tchibéli
et Litanzi.

Article 4 : Les associées de la société nationale des pé-
troles du Congo verseront à l'Etat congolais un bonus
d'attribution selon les conditions définies dans les ac-
cords conclus avec la République du Congo. Ce bonus
constitue un coût non récupérable.

Article 5 : Les dispositions du présent décret entre-
ront en vigueur à la date de publication au Journal
officiel de la République du Congo de la loi portant ap-
probation du contrat de partage de production relatif
au permis d'exploitation Tchibéli-Litanzi II.

Article 6 : Le ministre en charge des hydrocarbures
et le ministre en charge des finances, du budget et
du portefeuille public sont chargés de l'exécution
du présent décret, qui sera enregistré et publié au
Journal officiel de la République du Congo.

Fait à Brazzaville, le 25 mars 2017
Par le Président de la République,
Denis SASSOU-N'GUESSO
Le Premier ministre, chef du Gouvernement,
Clément MOUAMBA

Le ministre des finances, du budget
et du portefeuille public,

Calixte NGANONGO
Le ministre des hydrocarbures,

Jean-Marc THYSTERE TCHICAYA

Imprimé dans les ateliers
de l'imprimerie du Journal officiel
B.P.: 2087 Brazzaville
